Execution Version


CERTAIN IDENTIFIED INFORMATION HAS BEEN EXCLUDED BECAUSE SUCH INFORMATION (i) IS
NOT MATERIAL AND (ii) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED.
EXCLUDED INFORMATION HAS BEEN MARKED AT THE APPROPRIATE PLACES AS FOLLOWS:
[*****].








SECOND AMENDED AND RESTATED INVENTORY INTERMEDIATION AGREEMENT
between
J. ARON & COMPANY LLC
and
PBF HOLDING COMPANY LLC and DELAWARE CITY REFINING COMPANY LLC
Dated as of August 29, 2019












ny-1664023



--------------------------------------------------------------------------------





Table of Contents
 
 
 
Page
 
1.
DEFINITIONS & CONSTRUCTION
1


 
 
 
2.
TERM & EARLY TERMINATION
23


 
 
 
3.
SALE OF INITIAL INVENTORY AND REPURCHASE OF ENDING INVENTORY
27


 
 
 
4.
TARGET PRODUCT INVENTORY LEVELS; APPLICABLE SPREADS
33


 
 
 
5.
ADDITIONAL INCLUDED LOCATIONS
36


 
 
 
6.
PRODUCT SALES & REPORTING
38


 
 
 
7.
PRODUCT SPECIFICATIONS, QUALITY & BLENDING
41


 
 
 
8.
TITLE, RISK OF LOSS & CUSTODY
41


 
 
 
9.
STORAGE
43


 
 
 
10.
CERTAIN REPRESENTATIONS
48


 
 
 
11.
WARRANTIES
49


 
 
 
12.
PRICING & PAYMENT
50


 
 
 
13.
FINANCIAL INFORMATION; NOTIFICATIONS; CREDIT SUPPORT
52


 
 
 
14.
TAXES
55


 
 
 
15.
INSURANCE
56


 
 
 
16.
FORCE MAJURE
57


 
 
 
17.
REPRESENTATIONS, WARRANTIES & COVENANTS
58


 
 
 
18.
TERMINATION EVENTS, DEFAULT & EARLY TERMINATION
63


 
 
 
19.
INDEMNIFICATION & CLAIMS
74


 
 
 
20.
LIMITATION ON DAMAGES
76


 
 
 
21.
INFORMATION & INSPECTION RIGHTS
76


 
 
 
22.
GOVERNING LAW & DISPUTES
77


 
 
 
23.
ASSIGNMENT
80





i
ny-1664023

--------------------------------------------------------------------------------



Table of Contents
(cont’d)




 
 
 
Page
 
 
 
 
24.
NOTICES
81


 
 
 
25.
NATURE OF THE TRANSACTION & RELATIONSHIP OF THE PARTIES
82


 
 
 
26.
CONFIDENTIALITY
82


 
 
 
27.
CHANGE IN LAW
83


 
 
 
28.
MISCELLANEOUS
84



Schedules
Schedule A - Products List
Schedule B - Tank List
Schedule C - Product Benchmarks
Schedule D - Measurement Procedures
Schedule E - Maximum and Minimum Inventories
Schedule F - Roll Procedures
Schedule G - Monthly True-Up Amounts
Schedule H - [Reserved]
Schedule I - Settlement Dates
Schedule J - Prices
Schedule K - Notices
Schedule L - FIFO Balance Final Settlements
Schedule M - [Reserved]
Schedule N - Price Adjustment Determination Procedures
Schedule O - Reference Contract Change Procedures
Schedule P - [Reserved]
Schedule Q - Additional Terms and Conditions Relating to Supplemental Product
Group and Supplemental Included Location


ii
ny-1664023

--------------------------------------------------------------------------------



Table of Contents
(cont’d)




Exhibits
Exhibit 1 - Step-in Bill of Sale
Exhibit 2 - Step-out Bill of Sale
Exhibit 3 - Daily and End of Month Inventory Report






iii
ny-1664023

--------------------------------------------------------------------------------





SECOND AMENDED AND RESTATED INVENTORY INTERMEDIATION AGREEMENT
This Second Amended and Restated Inventory Intermediation Agreement entered into
on August 29, 2019, and effective as provided in Section 2 below, is between (i)
J. Aron & Company LLC, a New York limited liability company whose principal
place of business is located at 200 West Street, New York, NY 10282 (“Aron”),
and (ii) PBF Holding Company LLC (“PBFH”) and, jointly and severally with its
wholly-owned subsidiary, Delaware City Refining Company LLC, both Delaware
limited liability companies who have a place of business located at One Sylvan
Way, 2nd Floor, Parsippany, NJ 07054-3887 (“DCRC” and collectively with PBFH,
“DCR”) (each of Aron and DCR are referred to individually as a “Party” or
collectively as the “Parties”).
WHEREAS, DCR owns and operates a refinery located in Delaware City, Delaware
(the “Refinery”) that processes and refines crude oil and other petroleum
feedstocks to produce refined products;
WHEREAS, the Parties originally entered into an Inventory Intermediation
Agreement, dated as of June 26, 2013, providing for (i) DCR sell to Aron, and
Aron purchase from DCR (and thereafter that Aron sell to DCR, and DCR purchase
from Aron), certain refined products specified therein (the “Original Products”)
and (ii) DCR to provide to Aron, and Aron to accept from DCR, certain Services
associated with the above-referenced purchases and sales of Original Products,
in each case upon the terms and conditions set forth therein (as from time to
time amended prior to the date hereof, the “Original Agreement”);
WHEREAS, the Parties entered into an Amended and Restated Inventory
Intermediation Agreement, dated as of May 29, 2015, amending and restating the
Original Agreement in its entirety, and certain amendments thereto, including
Amendments dated as of May 4, 2017, September 8, 2017, March 29, 2019, June 20,
2019, July 23, 2019 and August 23, 2019 (collectively, the “Amended and Restated
Agreement”); and
WHEREAS, the Parties wish to make further amendments to the Amended and Restated
Agreement, including (among other things) extending and modifying the term
thereof by amending and restating the Amended and Restated Agreement in its
entirety as hereinafter set forth herein;
NOW, THEREFORE, in consideration of the premises and the conditions, terms and
agreements contained herein, and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, Aron and DCR hereby agree
that the Amended and Restated Agreement is hereby amended and restated in its
entirety as of the date hereof as follows:
1.
DEFINITIONS & CONSTRUCTION

1.1
Definitions. For purposes of this Agreement, including the foregoing recitals,
the following terms shall have the meanings indicated below.

“AAA” has the meaning given in Section 22.4.
“AAA Rules” has the meaning given in Section 22.4.






ny-1664023



--------------------------------------------------------------------------------




“Acceptable Credit Support” means (i) cash collateral in U.S. Dollars, (ii) a
letter of credit issued by an Acceptable Letter of Credit Issuer or (iii) any
other cash collateral or credit support reasonably acceptable to Aron.
“Acceptable Letter of Credit Issuer” means a major U.S. commercial bank or a
U.S. branch of a foreign bank which, at all times: (i) (a) satisfies all
regulatory capital requirements applicable to it (including any individual
regulatory capital requirements); (b) is “well capitalized” within the meaning
of Section 38 of the Federal Deposit Insurance Act, as amended, or any successor
statute, and any applicable regulations thereunder; and (c) has a senior
unsecured credit rating of at least “A-” (or its then-current equivalent) by
Standard & Poor’s Ratings Service (or any successor rating agency thereto) and
at least “A3” (or its then-current equivalent) by Moody’s Investors Service,
Inc. (or any successor rating agency thereto); or (ii) is otherwise reasonably
acceptable to the Parties.
“Accepted Industry Practice” means those practices, methods, specifications and
standards of safety and performance, as the same may be changed from time to
time, as are commonly used in the operation and maintenance of refineries
similar to the Refinery. “Accepted Industry Practice” contemplates the exercise
of that degree of skill, care, diligence, prudence and foresight that would
reasonably and ordinarily be expected under similar circumstances in the
refining industry in the same type of undertaking under the same or similar
circumstances. “Accepted Industry Practice” does not necessarily mean one
particular practice, method, specification or standard in all cases, but is
instead intended to encompass a broad range of acceptable practices, methods,
specifications and standards.
“Actual Initial Inventory” has the meaning specified in Section 3.4.
“Actual Initial Inventory Purchase Value” has the meaning specified in
Section 3.5.
“Actual Maximum Step-in Value” means the sum of, for each Product Group, the
product of (i) the Actual Step-in Product Benchmark and (ii) the Maximum
Inventory for such Product Group.
“Actual Setup Fee” has the meaning specified in Section 3.7.1.
“Actual Step-in Product Benchmark” has the meaning specified in the definition
of “Product Benchmarks.”
“Actual Step-out Inventory” has the meaning specified in Section 3.8.3.
“Actual Step-out Inventory Purchase Value” has the meaning specified in Section
3.8.2.
“Actual Step-out Product Benchmark” has the meaning specified in the definition
of “Product Benchmarks.”




2
ny-1664023



--------------------------------------------------------------------------------




“Actual Initial Supplemental Inventory” has the meaning specified on Schedule Q.
“Additional Termination Event” means any of the events or circumstances
specified as such in Section 18.2.
“Adversely Affected Party” has the meaning specified in Section 27.1.
“Adversely Tax Affected Party” has the meaning specified in Section 27.2.
“Affected Party” has the meaning specified in Section 18.2.
“Affiliate” means, in relation to either Party, any person controlled, directly
or indirectly, by such Party, any person that controls, directly or indirectly,
such Party, or any person, directly or indirectly, under common control with
such Party. For purposes of this definition, “control” of any person or Party
means ownership of a majority of the issued shares or voting power or control in
fact of the person or Party.
“Aggregate Monthly Product True-Up Amount” has the meaning set forth on Schedule
G.
“Agreement” or “this Agreement” means this Second Amended and Restated Inventory
Intermediation Agreement and all Exhibits and Schedules hereto, which are
incorporated herein, as may be amended, modified or supplemented from time to
time in accordance with the terms hereof.
“Amended and Restated Agreement” has the meaning specified in the recitals
hereto.
“Ancillary Costs” means all actual costs and expenses incurred as a result of
the purchase, sale, storage, receipt, delivery, handling, loading, discharge,
movement and blending of Products at the Refinery, the Tanks or any other
Included Location pursuant to the terms and conditions of this Agreement, and
all Taxes and charges imposed by any Governmental Authority on such costs and
expenses. Notwithstanding the foregoing or any other terms or conditions in this
Agreement or any other Transaction Document to the contrary, “Ancillary Costs”
shall not include (i) Aron’s hedging costs, including those arising out of or
related to the Aron Hedges, in connection with this Agreement or the
transactions contemplated hereby (but such exclusion shall not affect the manner
in which Specified Unwind Costs are otherwise addressed under the express terms
and conditions of Section 3.8 or Section 18), (ii) any costs and expenses of any
Independent Inspector or auditor used by Aron, (iii) either Party’s insurance
expenses and (iv) any Excluded Taxes.
“API” means the American Petroleum Institute.
“Applicable Law” means (i) any law, statute, regulation, code, ordinance,
license, decision, order, writ, injunction, directive, judgment, policy, decree
or any judicial




3
ny-1664023



--------------------------------------------------------------------------------




or administrative interpretations thereof, (ii) any agreement, concession or
arrangement with any Governmental Authority and (iii) any license, permit or
compliance requirement, including under any Environmental Law, in each case as
may be applicable to either Party or either Party’s performance under this
Agreement.
“Applicable Margin” has the meaning specified in the Fee Letter.
“Aron” has the meaning specified in the recitals hereto.
“Aron Hedges” means any transactions entered into by Aron with any person other
than DCR or any of its Affiliates from time to time, including to hedge Aron’s
exposure resulting from this Agreement, the Related Agreement or the Transaction
Documents and Aron’s rights and obligations hereunder or thereunder.
“Aron Inventory” means the Products that Aron purchases from DCR under this
Agreement and that Aron owns at the time in question.
“ASTM” means the American Society for Testing and Materials.
“Backup Certificate” has the meaning specified in Section 6.6.
“Bankrupt” means, with respect to a Party or its Guarantor, as the case may be,
or in the case of DCR, PBF, that such person: (i) is dissolved (other than
pursuant to a consolidation, amalgamation or merger); (ii) becomes insolvent or
is unable to pay its debts or fails or admits in writing its inability generally
to pay its debts as they become due; (iii) makes a general assignment,
arrangement or composition with or for the benefit of its creditors; (iv)
institutes a proceeding seeking a judgment of insolvency or bankruptcy or any
other relief under any bankruptcy or insolvency law or other similar law
affecting creditors’ rights, or a petition is presented for its winding-up or
liquidation; (v) has instituted against it a proceeding seeking a judgment of
insolvency or bankruptcy or any other relief under any bankruptcy or insolvency
law or other similar law affecting creditors’ rights and such proceeding is not
stayed or dismissed within 90 days; (vi) passes a resolution for its winding-up,
official management or liquidation, other than pursuant to a consolidation,
amalgamation or merger; (vii) seeks or becomes subject to the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official for all or substantially all of its assets; (viii)
files an answer or other pleading admitting or failing to contest the
allegations of a petition filed against it in any proceeding of the foregoing
nature; (ix) causes or is subject to any event with respect to it which, under
Applicable Law, has an analogous effect to any of the events specified in
clauses (i) to (viii) (inclusive); or (x) takes any action in furtherance of, or
indicating its consent to, approval of or acquiescence in, any of the foregoing
events. The term “acquiescence,” as used in clause (x) of this definition,
means, as applicable, the failure to file a petition or motion to vacate or
discharge a judicial order, judgment or decree applicable to any of the
foregoing events within 90 days after entry of the same, or, as to other
matters, that the applicable person’s




4
ny-1664023



--------------------------------------------------------------------------------




board of directors (or similar governing body) authorizes the taking of the
actions giving rise to such events.
“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. §§ 101 et.
seq.
“Bridging Agreement” means that certain Bridging Agreement dated as of the date
of the Original Agreement by and between Aron, PBFH, PRCLLC and DCRC.
“Business Day” means a day on which banks are open for general commercial
business in New York, New York; provided, however, that, solely for purposes of
any pricing calculations or other purposes requiring quotes published by the
NYMEX, “Business Day” means any day on which the NYMEX is open for trading.
“Change in Law” means the occurrence, after the Effective Date, of any of the
following: (i) the adoption or taking into effect of any Applicable Law, (ii)
any change in Applicable Law or in the administration, interpretation or
application thereof by any Governmental Authority or (iii) the making or
issuance of any request, guideline or directive (whether or not having the force
of law) by any Governmental Authority; provided, that, notwithstanding anything
herein to the contrary, (a) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder
issued in connection therewith or in implementation thereof and (b) all
requests, rules, guidelines and directives promulgated pursuant to Basel III by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities shall not be deemed to be a “Change in Law,”
regardless of the date enacted, adopted, issued or implemented.
“Change in Law Notice” has the meaning specified in Section 27.1.
“Change in Tax Law Notice” has the meaning specified in Section 27.2.
“Change of Control” shall be deemed to have occurred upon:
(a) PBFH at any time ceases to own, directly or indirectly, 100% of the Equity
Interests of PRCLLC, TRC or DCRC, other than a sale of TRC or PRCLLC expressly
permitted pursuant to Section 6.06(a) of the Revolving Credit Agreement;
(b) the occurrence of both (A) the consummation of any transaction (including
any merger or consolidation) the result of which is that any “person” (as such
term is used in Section 13(d)(3) of the Exchange Act), other than one or more of
the Permitted Holders, becomes the “beneficial owner” (as such term is defined
in Rule 13d-3 and Rule 13d-5 under the Exchange Act), directly or indirectly
through one or more intermediaries, of more than 50% of the voting power of the
outstanding Voting Stock of PBFH or any of its direct or indirect parent
companies holding directly or indirectly 100% of the total voting power of the
Voting Stock of PBFH and (B) during any period of two consecutive years,
individuals who at the beginning of such




5
ny-1664023



--------------------------------------------------------------------------------




period constituted the Board of Directors of PBFH (together with any new
directors whose election to such Board of Directors or whose nomination for
election was approved by a vote of a majority of the members of the Board of
Directors of PBFH, which members comprising such majority are then still in
office and were either directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the Board of Directors of PBFH; or
(c) the consummation of a change of control under any Material Indebtedness;
provided, however, that a transaction in which PBFH becomes a Subsidiary of
another Person (other than a Person that is an individual) shall not constitute
a Change in Control if (i) the members of PBFH immediately prior to such
transaction become the “beneficial owner” (as such term is defined in Rule 13d-3
and Rule 13d-5 under the Exchange Act), directly or indirectly through one or
more intermediaries, of more than 50% of the voting power of the outstanding
Voting Stock of PBFH or any of its direct or indirect parent companies holding
directly or indirectly 100% of the total voting power of the Voting Stock of
PBFH.
“Commencement Date” means 12:00:01 a.m. EPT on July 2, 2013.
“Commingled Quantities” has the meaning specified in Section 6.4.4.
“Commodity Forward Agreement” has the meaning specified in Section 18.5.4.
“Commodity Forward Settlement Amount” has the meaning specified in Section
18.5.3.
“Commodity Forward Transaction” has the meaning specified in Section 18.5.3.
“Confidential Information” has the meaning specified in Section 26.1.
“Confidentiality Agreement” has the meaning specified in Section 26.1.
“Consequential Steps” has the meaning specified in Section 27.1.
“Consequential Tax Steps” has the meaning specified in Section 27.2.
“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.
“Controlled Investment Affiliate” shall mean, as to any person, any other person
which directly or indirectly is in Control of, is Controlled by, or is under
common Control with, such person and is organized by such person (or any person
Controlling such person) primarily for making equity or debt investments in PBFH
or other portfolio companies.




6
ny-1664023



--------------------------------------------------------------------------------




“Corresponding Futures” means, for any Specified Period designated by DCR or
otherwise established relating to a Mandatory Roll Differential pursuant to the
provisions of Schedule F prior to the Step-out Date that ends after the Step-out
Date (in the case of an early termination of this Agreement addressed under
Section 3.8.4(vi)) or the Early Termination Date (in the case of a termination
of this Agreement addressed under Section 18), “M2” (as defined in Schedule F)
relating to the Mandatory Roll Differential (as established and agreed to by the
Parties pursuant to the procedures set forth on Schedule F and as defined
therein) for such Specified Period; provided that if more than one such
Specified Period relating to a Mandatory Roll Differential for a particular
Product Group ends on the same date, then for purposes of this definition and
the calculation of Specified Unwind Costs, such Specified Periods (and the
Product Group volumes related thereto) shall be aggregated into a single
Specified Period (and aggregate Product Group volume) to which the same
Corresponding Futures relate.
“Credit Agreement” means (i) any present or future material extension of credit
for borrowed money, credit facility, guaranty, loan or indenture to or for DCR,
(ii) any material obligation of DCR (whether present or future, contingent or
otherwise, as principal or surety or otherwise) in respect of borrowed money, or
any guaranty of DCR’s obligations with any bank, financial or lending
institution, bond or note issuer, indenture trustee, guarantor, underwriter or
any other similar person, in each case, in respect of indebtedness for borrowed
money in an outstanding amount in excess of $60,000,000 and (iii) the Revolving
Credit Agreement.
“Credit Enhancement” means any credit enhancement or credit support arrangement
in support of the obligations of Aron under or with respect to this Agreement,
the Step-in Bill of Sale, the Step-out Bill of Sale and the Supplemental Bill of
Sale, including any guarantee, collateral arrangement (including any pledge,
charge, mortgage or other security interest in collateral or title transfer
arrangement), trust or similar arrangement, letter of credit, transfer of margin
or any similar arrangement.
“Crude Oil” means crude oil of any type or grade.
“Daily Net Volume” has the meaning specified in Section 12.1.1.
“Daily Report of Inventory Volumes” has the meaning specified in Section 6.3.
“DCR” has the meaning specified in the recitals hereto.
“DCRC” has the meaning specified in the recitals hereto.
“Default Early Termination Margin” has the meaning specified in the Fee Letter.
“Defaulting Party” has the meaning specified in Section 18.3.
“Delaware Tax Change in Law” has the meaning specified in Section 27.2.




7
ny-1664023



--------------------------------------------------------------------------------




“Designated Affiliate” means, in the case of Aron: Goldman, Sachs & Co LLC; and,
in the case of DCR: PBFH and PBF.
“Designated Included Locations” means all Included Locations other than the
Supplemental Included Location.
“Early Termination Date” has the meaning specified in Section 18.3.3.
“Early Termination Fee” has the meaning specified in Section 3.8.8.
“Early Termination Margin” has the meaning specified in the Fee Letter.
“Effective Date” has the meaning specified in the Original Agreement.
“Environmental Law” means any law or policy, judicial or administrative
interpretation thereof or any legally binding requirement that governs or
purports to govern the protection of persons, natural resources or the
environment (including the protection of ambient air, surface water,
groundwater, land surface or subsurface strata, endangered species or wetlands),
occupational health and safety and the manufacture, processing, distribution,
use, generation, handling, treatment, storage, disposal, transportation, release
or management of solid waste, industrial waste or hazardous substances or
materials.
“EPA” means the United States Environmental Protection Agency.
“EPT” means Eastern Prevailing Time.
“Equity Interest” shall mean, with respect to any person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such person,
including, if such person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
person the right to receive a share of the profits and losses of, or
distributions of property of, such partnership, whether outstanding on the date
hereof or issued hereafter, but excluding debt securities convertible or
exchangeable into such equity.
“Equity Investors” shall mean Sponsor, its Controlled Investment Affiliates
(other than PBFH and its Subsidiaries) and one or more other investors (which
other investors are reasonably satisfactory to Aron).
“Estimated Initial Inventory” has the meaning specified in Section 3.1.
“Estimated Initial Inventory Purchase Value” has the meaning specified in
Section 3.2.
“Estimated Initial Supplemental Inventory” has the meaning specified on Schedule
Q.




8
ny-1664023



--------------------------------------------------------------------------------




“Estimated Step-in Product Benchmark” has the meaning specified in the
definition of “Product Benchmarks.”
“Estimated Step-out Inventory” has the meaning specified in Section 3.8.2.
“Estimated Step-out Inventory Purchase Value” has the meaning specified in
Section 3.8.2.
“Estimated Step-out Payment Amount” has the meaning specified in Section 3.8.5.
“Estimated Step-out Product Benchmark” has the meaning specified in the
definition of “Product Benchmarks.”
“Event of Default” means any of the events or circumstances specified as such in
Section 18.1.
“Excess Inventory Level” means a Target Product Inventory designated by DCR for
any Product Group as of the last day of any whole or partial month that exceeds
the Maximum Inventory as set forth on Schedule E for such Product Group.
“Excess Quantities” means any quantities of the relevant Product Group that
exceed the Maximum Inventory (as may be adjusted pursuant to Section 6.4) for
such Product Group.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Excluded Taxes” means (i) any tax imposed on or measured by net profits or
gross or net income (excluding, for the avoidance of doubt, any transaction
taxes such as sales, use or similar taxes that are based upon gross revenues
received only from the sale of Products pursuant to the terms and conditions of
this Agreement, except for any Excluded Taxes of the type set forth in clause
(ii)), (ii) any gross receipts tax pursuant to Title 30 of the Delaware Code as
in effect from time to time, or any similar taxes such as any taxes imposed on
or measured by gross earnings, gross receipts or similar taxes that are based
upon gross receipts, gross earnings or gross revenues as set forth in Section
14.2; (iii) any tax measured by capital value or net worth, whether denominated
as franchise taxes, doing business taxes, capital stock taxes or the like; (iv)
business license or franchise taxes or registration fees; (v) any tax incurred
by a Party for activities not required to be undertaken pursuant to the express
terms and conditions of this Agreement; or (vi) in the case of Aron, any taxes
imposed with respect to any transactions that are not Specified Transactions.
“Facility” has the meaning specified in Section 9.7.1.
“Fee Letter” means that certain letter agreement between Aron and PBFH, dated of
even date herewith, pursuant to which the Parties have set forth the amounts
relating to certain fees payable hereunder.




9
ny-1664023



--------------------------------------------------------------------------------




“Final Inventory Quantity Report” has the specified in Schedule D.
“Force Majeure Event” means any cause or event reasonably beyond the control of
a Party, including fires, earthquakes, lightning, floods, explosions, storms,
adverse weather, landslides and other acts of natural calamity or acts of God;
navigational accidents or maritime peril; vessel damage or loss; strikes,
grievances, actions by or among workers or lock-outs, whether or not such labor
difficulty could be settled by acceding to any demands of any such labor group;
accidents at, closing of or restrictions upon the use of mooring facilities,
docks, ports, pipelines, harbors, railroads or other navigational or
transportation mechanisms; disruption or breakdown of or explosions or accidents
to wells, storage plants, refineries, terminals, machinery or other facilities;
acts of war, hostilities (whether declared or undeclared), civil commotion,
embargoes, blockades, terrorism, sabotage or acts of the public enemy; any act
or omission of any Governmental Authority; good faith compliance with any order,
request or directive of any Governmental Authority; curtailment, interference,
failure or cessation of supplies reasonably beyond the control of a Party; or
any other cause reasonably beyond the control of a Party, whether similar or
dissimilar to those above and whether foreseeable or unforeseeable, which, by
the exercise of due diligence, such Party could not have avoided or overcome.
“Governmental Authority” means any federal, state or local governmental body,
agency, instrumentality, authority or person established or controlled by a
government or subdivision thereof, including any legislative, administrative or
judicial body or any person purporting to act therefor, port authority or any
stock or commodity exchange or similar self-regulatory body or supervisory
authority having appropriate jurisdiction.
“Guarantor” means, as to DCR, each of TRC and PRCLLC, and as to Aron, The
Goldman Sachs Group, Inc.
“Guaranty” means as to DCR, that certain Guaranty Agreement dated as of the
Effective Date made by TRC and PRCLLC in favor of Aron, and as to Aron, that
certain Guaranty dated as of the Effective Date made by The Goldman Sachs Group,
Inc. in favor of PBFH and DCRC.
“Hazardous Substances” means any explosive or radioactive substances or wastes
and any toxic or hazardous substances, materials, wastes, contaminants or
pollutants, including petroleum or petroleum distillates, asbestos or
asbestos-containing materials, polychlorinated biphenyls, radon gas, infectious
or medical wastes and all other substances defined or listed as “hazardous
substances,” “hazardous materials,” “hazardous wastes” or “toxic substances” (or
similarly identified), regulated under or forming the basis for liability under
any applicable Environmental Law.
“ICE” means the U.S. and European futures exchanges operated by ICE Futures
U.S., Inc. and ICE Futures Europe.




10
ny-1664023



--------------------------------------------------------------------------------




“Included Locations” means (i) the Tanks and (ii) any other storage location
that the Parties hereafter mutually agree shall be an Included Location pursuant
to Section 4.6.
“Indemnified Party” has the meaning specified in Section 19.3.
“Indemnifying Party” has the meaning specified in Section 19.3.
“Independent Inspector” means a U.S. Customs & Border Protection bonded,
ISO-accredited, independent person acceptable to both Parties that performs
sampling, quality analysis and quantity determinations of the Products purchased
by a Party under this Agreement.
“Index Amount(s)” means, for any applicable day, week, month (or other relevant
period) and with respect to a particular Product Group, the purchase value
index, formula or benchmark set forth on and determined in accordance with
Schedule C for such day, week, month (or other relevant period).
“Initial Inventory” means, for each Product Group, the total volumes of Products
in such Product Group located in situ in the Included Locations to be sold by
DCR to Aron pursuant to this Agreement as of the Commencement Date (but not
including any then-existing Excess Quantities).
“Initial Purchase True-Up Date” has the meaning specified in Section 3.6.
“Initial Supplemental Inventory” means the total volumes of Products in the
Supplemental Product Group located in situ in the Supplemental Included Location
to be sold by DCR to Aron pursuant to this Agreement as of the Supplemental
Amendment Effective Date (but not including any then-existing Excess Quantities)
as determined according to the methodology set forth in Schedule Q.
“Initial Term” has the meaning specified in Section 2.1.
“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
May 2, 2018 by and among Aron, Bank of America, N.A., PBFH, DCRC, PRCLLC, TRC
and the other parties thereto, as from time to time amended.
“Interim Net Payment Amount” has the meaning specified in Section 12.1.2.
“Inventory Intermediation Roll Fee” has the meaning specified on Schedule G.
“Inventory Volumes” has the meaning specified in Section 6.3.
“Liabilities” means any and all claims, demands, suits, losses, expenses,
damages, charges, fines, penalties, assessments, interest and costs of any kind
(including reasonable out-of-pocket, documented attorneys’ fees, court costs and
other disbursements), causes of action and liabilities of every type and
character, including personal injury or death to any person or loss or damage to
any personal or real




11
ny-1664023



--------------------------------------------------------------------------------




property, and any liabilities directly or indirectly arising out of or related
to any suit, proceeding, judgment, settlement or judicial or administrative
order and any liabilities with respect to Environmental Laws.
“LIBOR” means, as of the date of any determination, the London Interbank Offered
Rate for three-month U.S. dollar deposits appearing on Page 3750 of the Telerate
screen (or any successor page) at approximately 11:00 a.m. (London time). If
such rate does not appear on Page 3750 of the Telerate screen (or otherwise on
such screen or its successor), LIBOR shall be determined by reference to such
other comparable publicly available service for displaying eurodollar rates as
the Parties, acting reasonably, select. LIBOR shall be established on the last
Business Day of a calendar quarter and shall be in effect for the following
three months in the next calendar quarter.
“Lien” means any lien, pledge, mortgage, claim, charge, encumbrance or other
security interest of any nature whatsoever that, in each case, secures any
obligation of any person or any other agreement or arrangement having a
substantially similar effect.
“Material Adverse Change” means, (i) as to DCR or its Guarantor, that Aron shall
have reasonable grounds for insecurity with respect to DCR’s ability to perform
all of its current and future obligations (whether actual or contingent) under
this Agreement or the other Transaction Documents or its Guarantor’s ability to
perform all of its current and future obligations (whether actual or contingent)
under its Guaranty and (ii) as to Aron or its Guarantor, that DCR shall have
reasonable grounds for insecurity with respect to Aron’s ability to perform all
of its current and future obligations (whether actual or contingent) under this
Agreement or the other Transaction Documents or its Guarantor’s ability to
perform all of its current and future obligations (whether actual or contingent)
under its Guaranty; provided, however, that none of the following shall
constitute a “Material Adverse Change”: any condition, circumstance, event,
change or effect or combination thereof (1) arising from or relating to changes
of laws that are not specific to the business of DCR or its Guarantor or Aron or
its Guarantor, as applicable or markets in which DCR or its Guarantor or Aron or
its Guarantor, as applicable, operates; (2) arising from or relating to the
transactions contemplated by this Agreement or the taking of any action in
accordance with this Agreement; (3) arising from or relating to changes in
economic, political or regulatory conditions generally affecting the U.S.
economy as a whole, except to the extent such change has a disproportionate
effect on DCR or its Guarantor or Aron or its Guarantor, as applicable, relative
to other industry participants; (4) arising from or relating to changes in
financial, banking or securities markets generally affecting the U.S. economy as
a whole (including any disruption of any of the foregoing markets, any change in
currency exchange rates, any decline in the price of any security or any market
index and any increased cost of capital or pricing related to any financing),
except to the extent such change has a disproportionate effect on DCR or its
Guarantor or Aron or its Guarantor, as applicable, relative to other industry
participants; and (5) arising from or relating to,




12
ny-1664023



--------------------------------------------------------------------------------




or effects of, any seasonal fluctuations in the business of DCR or its Guarantor
or Aron or its Guarantor, as applicable, except to the extent such change has a
disproportionate effect on DCR or its Guarantor or Aron or its Guarantor, as
applicable, relative to other industry participants.
“Material Indebtedness” shall have the meaning specified in the Revolving Credit
Agreement.
“Maximum Inventory” means, for each Product Group, the aggregate number of
barrels indicated on Schedule E (except as otherwise provided in Section 6.4).
“Minimum Inventory” means, for each Product Group, the aggregate number of
barrels indicated on Schedule E.
“Monthly Average Daily Product Inventory” means, for each Product Group during
any whole or partial month, the average of the Inventory Volumes for each day in
such whole or partial month; provided that if the average so determined is less
than the applicable Minimum Inventory for such Product Group, the Monthly
Average Daily Product Inventory for such Product Group shall be deemed to be
equal to the Minimum Inventory for such Product Group.
“Monthly Ending Product Inventory” means the aggregate volume of each Product
Group, subject to any Maximum Inventory as applicable hereunder, owned by Aron
and held in the Included Locations at 11:59:59 p.m. EPT on the last day of each
whole or partial month during the Term, as determined by DCR as of such time
pursuant to Section 6.3 with regard to the Products in the Included Locations,
such aggregate volume being the volume of the Aron Inventory as of such time.
“Monthly Product Benchmark” has the meaning specified in the definition of
“Product Benchmarks.”
“Monthly True-Up Payment” has the meaning specified in Section 12.5.
“Monthly True-Up Statement” means a statement showing the net Monthly True-Up
Payment for the associated month, together with appropriate supporting
documentation.
“MSCG” means Morgan Stanley Capital Group Inc. (or one of its Affiliates or its
other designee).
“Non-Affected Party” has the meaning specified in Section 27.1.
“Non-Performing Party” means either the Affected Party or the Defaulting Party.
“NYMEX” means the New York Mercantile Exchange.
“Original Agreement” has the meaning specified in the recitals hereto.




13
ny-1664023



--------------------------------------------------------------------------------




“Outside Activities” has the meaning specified in Section 17.4.
“Party” and “Parties” have the meanings specified in the recitals hereto.
“Payment Direction Letter” means that certain letter agreement dated as of the
Effective Date regarding “Payment Direction Instruction Regarding Inventory Sale
Agreement” by and among PBFH, MSCG and Aron.
“PBF” means PBF Energy Inc.
“PBFH” has the meaning specified in the recitals hereto.
“Performing Party” has the meaning specified in Section 18.3.
“Permitted Holders” shall mean each of (i) the Equity Investors and (ii) current
and former members of management of PBFH (or its direct or indirect parent
companies) who hold of Equity Interests of PBFH (or any of its direct or
indirect parent companies) and (iii) any group (within the meaning of Section
13(d)(3) or Section 14(d)(2) of the Exchange Act or any successor provision) of
which any of the foregoing are members; provided, that, in the case of such
group and without giving effect to the existence of such group or any other
group, such Equity Investors and members of management, collectively, have
beneficial ownership of more than 50% of the total voting power of the Voting
Stock of PBFH or any of its direct or indirect parent companies. For purposes of
this definition, a person shall not be deemed to have beneficial ownership of
Equity Interests subject to a stock purchase agreement, merger agreement or
similar agreement until the consummation of the transactions contemplated by
such agreement.
“PRCLLC” means Paulsboro Refining Company LLC.
“Price” means, for each Index Amount relating to a Product Group, the amount
added to or subtracted from such Index Amout to determine the per Barrel
purchase value of such Product Group. The Prices applicable during the Term, as
shall be set forth on Schedule J, may be adjusted from time to time pursuant to
Section 4.3.
“Price Adjustment Amount” has the meaning specified on Schedule N.
“Price Adjustment Month” means a Scheduled Price Adjustment Month or a RC Price
Adjustment Month.
“Product Benchmarks” means, for each Product Group, the per Barrel purchase
value for such Product Group that is equal to the sum of (i) the applicable
Index Amount (in each case based on the reference pricing source listed on and
determined in accordance with Schedule C) plus or minus (ii) the Price (if any)
set forth with respect to each applicable Index Amounton on Schedule J, which
consist of: the purchase value to be used for purposes of Section 3.2 (the
“Estimated Step-in Product Benchmark”), the purchase value to be used for
purposes of Section 3.5




14
ny-1664023



--------------------------------------------------------------------------------




and the definition of “Actual Maximum Step-in Value” (the “Actual Step-in
Product Benchmark”), the purchase value to be used for purposes of Section
12.1.1(i)(2) (the “Weekly Product Benchmark”), the purchase value to be used for
purposes of Schedule G (the “Monthly Product Benchmark”), the purchase value to
be used for purposes of Section 3.8.2(i) (the “Estimated Step-out Product
Benchmark”) and the purchase value to be used for purposes of Section 3.8.2(iii)
(the “Actual Step-out Product Benchmark”).
“Product Group” means each of the “Product Groups” specified with respect to
each applicable Product on Schedule A.
“Production Week” has the meaning specified on Schedule C.
“Products” means the refined products and Supplemental Products specified on
Schedule A.
“RC Price Adjustment Month” means any month during which a Reference Contract
Change is to be effected with respect to one or more Product Groups.
“Receiving Party” has the meaning specified in Section 18.1.5.
“Reference Contract” means, with respect to each Product Group, the futures
contract that is used in calculating the Product Benchmarks for such Product
Group as listed on Schedule C.
“Reference Contract Change” has the meaning specified in Section 4.5.1.


“Refinery” has the meaning specified in the recitals hereto.
“Related Agreement” means the Second Amended and Restated Inventory
Intermediation Agreement dated as of the date hereof by and among PRCLLC, PBFH
and Aron (as the same may be amended, restated, supplemented or otherwise
modified from time to time).
“Renewal Term” has the meaning specified in Section 2.2.
“Representatives” means a Party’s or any of its Affiliates’ directors, officers,
employees, personnel, auditors, consultants, banks, financial advisors or legal
advisors; provided that in no event shall (i) DCR or any of its Affiliates,
directors, officers, employees, personnel, auditors, consultants, banks,
financial advisors or legal advisors be deemed to be Representatives of Aron for
purposes of this Agreement or any other Transaction Document or (ii) Aron or any
of its Affiliates, directors, officers, employees, personnel, auditors,
consultants, banks, financial advisors or legal advisors be deemed to be
Representatives of DCR for purposes of this Agreement or any other Transaction
Document.




15
ny-1664023



--------------------------------------------------------------------------------




“Required Permits” means any license authorization, certification, filing,
recording, permit, waiver, exception, variance, franchise, order or other
approval with or of any governmental authority pertaining or relating to the
operation of the Refinery or the Tanks.
“Required Storage Arrangements” mean such designations and other binding
contractual arrangements pursuant to which DCR shall provide Aron with DCR’s
(and/or its Affiliates’) full right to use the third-party storage tanks and
related facilities covered by such contractual arrangements in the event any
other third-party locations are added as Included Locations pursuant to Section
5, including the Supplemental Included Location Storage Agreement.
“Revolving Credit Agreement” means that certain Senior Secured Revolving Credit
Agreement dated as of May 2, 2018 by and among PBFH, DCRC, TRC and PRCLLC as
Borrowers and the other parties thereto, as the same may be amended, restated,
replaced, refinanced, supplemented, superseded or otherwise modified from time
to time.
“Roll Cutoff Date” has the meaning specified in Schedule F.
“Scheduled Price Adjustment Month” means with respect to each Product Group,
each calendar month (except for the final month of the Term).
“SEC” means the Securities and Exchange Commission.
“Second Restatement Effective Date” means, assuming the due execution of this
Agreement by each Party’s authorized representative, August 29, 2019 as of
12:00:01 a.m. EPT on such date.
“Services” means the (i) receipt into the Tanks of Products that are purchased
by Aron at the inlet flange of a Tank, (ii) storage and handling of the Aron
Inventory, (iii) withdrawal of Aron Inventory from the Tanks for sale at the
outlet flange of a Tank, (iv) gauging of Aron Inventory, (v) accounting for and
providing reports with respect to Aron Inventory and customary record keeping,
each in accordance with DCR’s existing accounting and reporting procedures and
(vi) all other ancillary services, as more fully described in Section 9.
“Settlement Amount” has the meaning specified in Section 18.5.1.
“Setup Fee Rate” has the meaning specified in the Fee Letter.
“Specified Acquisition” means any acquisition (including, without limitation,
any Permitted Acquisition (as defined in the Revolving Credit Agreement)) or
other investment, in each case, permitted under the Revolving Credit Agreement.
“Specified Early Termination Fee” has the meaning specified in Section 3.8.7.




16
ny-1664023



--------------------------------------------------------------------------------




“Specified Early Termination Margin” has the meaning specified in the Fee
Letter.
“Specified Indebtedness” has the meaning specified in Section 17.3.3.
“Specified Period” has the meaning specified on Schedule F.
“Specified Transaction” means (a) any transaction entered into by and between
Aron (or any of its Designated Affiliates) and DCR (or any of its Designated
Affiliates) (i) which is a rate swap transaction, swap option, basis swap,
forward rate transaction, commodity swap, commodity option, commodity spot
transaction, equity or equity index swap, equity or equity index option, bond
option, interest rate option, foreign exchange transaction, cap transaction,
floor transaction, collar transaction, currency swap transaction, cross-currency
rate swap transaction, currency option, weather swap, weather derivative,
weather option, credit protection transaction, credit swap, credit default swap,
credit default option, total return swap, credit spread transaction, repurchase
transaction, reverse repurchase transaction, buy/sell-back transaction, exchange
transaction, securities lending transaction or forward purchase or sale of a
security, commodity or other financial instrument or interest (including any
option with respect to any of these transactions) or (ii) which is a type of
transaction that is similar to any transaction referred to in clause (i) that is
currently, or in the future becomes, recurrently entered into in the financial
markets (including terms and conditions incorporated by reference in such
agreement) and that is a forward, swap, future, option or other derivative on
one or more rates, currencies, commodities, equity securities or other equity
instruments, debt securities or other debt instruments or economic indices or
measures of economic risk or value, (b) any transaction entered into by and
between Aron (or any of its Designated Affiliates) and DCR (or any of its
Designated Affiliates) of any kind, and the related confirmations, which are
subject to the terms and conditions of, or are governed by, any form of master
agreement published by the International Swaps and Derivatives Association, Inc.
or any other similar form of master agreement and (c) any combination of the
foregoing transactions; provided that neither the Commodity Forward Agreement
nor any Commodity Forward Transaction shall constitute a Specified Transaction.
“Specified Transaction Close-Out Amount” has the meaning specified in
Section 18.4.
“Specified Unwind Costs” means, with respect to any Corresponding Futures and
any early termination of this Agreement addressed under Section 3.8 or 18, an
amount (which may be positive or negative) equal to the aggregate Product Group
volume related thereto multiplied by the result of the following calculation:
(A) (i) in the case of an early termination of this Agreement addressed under
Section 3.8, the simple average of the prices at which such Corresponding
Futures can be purchased on NYMEX or ICE (as appropriate) and unwound,
determined by Aron in a commercially reasonable manner, determined over the same
pricing days




17
ny-1664023



--------------------------------------------------------------------------------




as are used to calculate the Actual Step-out Product Benchmark for purposes of
the other components of the relevant Step-out Payment Amount and (ii) in the
case of an early termination of this Agreement addressed under Section 18, the
average price at which such Corresponding Futures can then be bought and unwound
as determined by Aron in a commercially reasonable manner, using then-available
prevailing prices quoted in the futures, forwards and swaps markets determined
over a commercially reasonable number of pricing dates, with the amount
determined under the foregoing clause (i) or (ii), as applicable; minus
(B) the simple average of the Actual Step-out Product Benchmark for the Product
Group applicable to such Corresponding Futures (except that any related Price
otherwise used for purposes of such Product Benchmark shall equal zero)
determined over same pricing days as used in clauses (A)(i) or (A)(ii) above, as
applicable;
provided that such amount shall be discounted to its net present value from the
“True Up Date” set forth on Schedule I that would otherwise have applied (absent
the early termination) to the Specified Period for such Corresponding Futures to
the “True Up Date” applicable to a monthly period ending on the applicable
Step-out Date or the Early Termination Date (and the discount rate to be used in
the net present value calculation shall be equal to LIBOR plus the Applicable
Margin);
provided, further, that (1) the foregoing calculations referred to in this
definition shall each be determined in a commercially reasonable manner and (2)
notwithstanding the foregoing, in lieu of determining any Specified Unwind Costs
pursuant to this definition where used in this Agreement, to the extent
practicable and if mutually agreed to by the Parties, the Parties shall use
commercially reasonable efforts to permit DCR to assume any positions
established pursuant to Schedule F with respect to the relevant Corresponding
Futures upon commercially reasonable terms.
“Sponsor” shall mean First Reserve Corporation, the Blackstone Group, and each
of their respective Affiliates.
“Step-in Bill of Sale” means a document substantially in the form attached
hereto as Exhibit 1.
“Step-out Bill of Sale” means a document substantially in the form attached
hereto as Exhibit 2.
“Step-out Date” has the meaning specified in Section 3.8.1.
“Step-out Inventory” has the meaning specified in Section 3.8.2.
“Step-out Payment Amount” has the meaning specified in Section 3.8.4.
“Step-out Reconciliation Statement” has the meaning specified in Section 3.8.6.




18
ny-1664023



--------------------------------------------------------------------------------




“Supplemental Amendment Effective Date” means March 29, 2019 as of 12:00:01 a.m.
EPT on such date.
“Supplemental Bill of Sale” means a bill of sale, substantially similar in form
and substance to the Step-in Bill of Sale, transferring to Aron all of DCR’s
right, title and interest in and to the Supplemental Product volumes held at the
Supplemental Included Location effective on the Supplemental Amendment Effective
Date.
“Supplemental Included Location” means the Included Location identified on
Schedule Q, which was added as an Included Location effective as of the
Supplemental Amendment Effective Date.
“Supplemental Included Location Storage Agreement” has the meaning specified on
Schedule Q.
“Supplemental Product Group” means any Product Group specified as such on
Schedule A, for which the applicable Products are Supplemental Products.
“Supplemental Products” means such Products designated as “Supplemental
Products” on Schedule A.
“Tanks” means each of the tanks located at the Refinery and made available to
Aron pursuant to this Agreement as listed on Schedule B, which specifies the
characteristics of each tank, as may be changed from time to time pursuant to
Section 6.4.5(ii) or Section 9.
“Target Cutoff Date” has the meaning specified on Schedule F.
“Target Product Inventory” means, for any whole or partial month during the
Term, for each Product Group, an estimate of the aggregate quantities of such
Product Group that DCR expects to be held in the Included Locations as of the
last day of such whole or partial month; provided that the aggregate amount of
such estimate shall, for purposes of this Agreement only, not exceed the Maximum
Inventory for such Product Group (as the same may be adjusted from time to time
in accordance with the terms of Section 6.4); provided, further, that it is
understood and agreed that the actual physical inventory of any Product, Product
Group or all Products in the aggregate will not be subject to the Minimum
Inventory or Maximum Inventory (or any other minimum or maximum amount) and may
differ substantially from the amount of the Target Product Inventory.
“Tax Non-Affected Party” has the meaning specified in Section 27.2.
“Taxes” means any and all federal, state and local taxes, duties, fees and
charges of every description, including all motor fuel, excise, gasoline,
aviation fuel, special fuel, diesel, environmental, spill and sales and use
taxes, however designated, paid or incurred with respect to the purchase,
storage, exchange, use, transportation,




19
ny-1664023



--------------------------------------------------------------------------------




resale, importation or handling of the Products, and any interest or penalties
thereon; provided, however, that “Taxes” does not include any Excluded Taxes.
“Term” means the Initial Term and the Renewal Term, if applicable.
“Termination Amount” has the meaning specified in Section 18.6.
“Termination Event” means an Event of Default or an Additional Termination
Event.
“Total Weekly Product Value” has the meaning specified in Section 12.1.1.
“Trading Day” means, as applicable depending upon the Reference Contract, any
day that the NYMEX or ICE is open for trading.
“Transaction Documents” means this Agreement, the Intercreditor Agreement, the
Step-in Bill of Sale, the Step-out Bill of Sale, the Supplemental Bill of Sale,
the Fee Letter, the Guaranties, the Bridging Agreement, the Required Storage
Arrangements and any confirmations or other writings or communications that
document the sales of Products from DCR to Aron or the sales of Products from
Aron to DCR.
“TRC” means Toledo Refining Company LLC.
“UCC” means the New York Uniform Commercial Code.
“Unpaid Amounts” means any amounts owed by one Party to another Party under this
Agreement that have not been paid as of the date of determination.
“Volume Determination Procedures” means DCR’s ordinary procedures for
determining the volume of Product held in any Tank at a designated time,
including the use of daily tank gauging reports, meter readings and meter
tickets (if applicable), other relevant Refinery measurements or facility
measurements in use and/or any other method in accordance with Accepted Industry
Practice.
“Voting Stock” shall mean, with respect to any person, any class or classes of
Equity Interests pursuant to which the holders thereof have the general voting
power under ordinary circumstances to elect at least a majority of the Board of
Directors (or equivalent governing body) of such person.
“Weekly Net Volume” has the meaning specified in Section 12.1.1.
“Weekly Product Benchmark” has the meaning specified in the definition of
“Product Benchmarks.”
“Weekly Product Value” has the meaning specified in Section 12.1.1.
1.2
Interpretation. Unless the context otherwise requires or except where
specifically stated otherwise, in this Agreement:





20
ny-1664023



--------------------------------------------------------------------------------




1.2.1
words using the singular or plural number also include the plural or singular
number, respectively;

1.2.2
references to any Party shall be construed as a reference to such Party’s
successors in interest and permitted assigns;

1.2.3
references to a provision of Applicable Law or Applicable Laws are references to
that provision or Applicable Laws generally, as may be amended, extended or
re-enacted from time to time;

1.2.4
references to “days,” “months” and “years” mean calendar days, months and years,
respectively, and a “day” consists of the 24-hour period commencing at 12:00:00
a.m. EPT and ending on 11:59:59 EPT on that day;

1.2.5
references to “dollars” or “$” mean U.S. dollars;

1.2.6
the (i) volumes of record for purposes of this Agreement shall be in barrels
(i.e., 42 net U.S. gallons, measured at 60° F) and (ii) prices of record for
purposes of this Agreement shall be in dollars per barrel or dollars per gallon,
as applicable;

1.2.7
references to “Exhibits,” “Sections” and “Schedules” in this Agreement, or to a
provision contained therein, shall be construed as references to the Exhibits,
Sections and Schedules of this Agreement, as may be amended, modified or
supplemented from time to time in accordance with the terms hereof;

1.2.8
References to any agreement or other document or to a provision contained in any
of those shall be construed, at the particular time, as a reference to it as it
may then have been amended, supplemented, modified, superseded, replaced,
refinanced, assigned, novated and/or waived by the counterparties thereto in
accordance with its terms from time to time;

1.2.9
references to “assets” include present and future properties, revenues and
rights of every description;

1.2.10
references herein to “consent” mean, unless otherwise specified, the prior
written consent of the Party at issue, which shall not be unreasonably withheld,
delayed or conditioned;

1.2.11
the terms “hereof,” “herein,” “hereby,” “hereto” and similar words refer to this
entire Agreement and not any particular Exhibit, Section, subsection, Schedule
or subdivision of this Agreement;





21
ny-1664023



--------------------------------------------------------------------------------




1.2.12
the words “include” or “including” shall be deemed to be followed by “without
limitation” or “but not limited to” whether or not they are followed by such
phrases or words of like import;

1.2.13
references to a “judgment” include any order, injunction, determination, award
or other judicial or arbitral measure in any jurisdiction;

1.2.14
the example calculations set forth in the Schedules hereto shall not be
construed as creating any duty or obligation of the Parties; such examples are
for illustrative purposes only and do not take precedence over any terms or
conditions set forth in the remainder of this Agreement;

1.2.15
references to “obligations” shall be construed to mean a Party’s prompt and
complete performance of its covenants and obligations required pursuant to this
Agreement; and

1.2.16
references to any “person” include any natural person, corporation, partnership,
limited liability company, joint venture, trust or unincorporated organization,
estate, association, partnership, statutory body, joint stock company or any
other private entity or organization, Governmental Authority, court or any other
legal entity, whether acting in an individual, fiduciary or other capacity.

1.3
If there is any ambiguity, inconsistency, discrepancy or conflict between this
Agreement and any other Transaction Document, this Agreement shall govern and
prevail (except if the ambiguity, inconsistency, discrepancy or conflict is with
respect to the Intercreditor Agreement, in which case the Intercreditor
Agreement will govern and prevail).

1.4
Unless otherwise specified, in computing any period of time under this Agreement
the day of the act, event or default from which such period begins to run shall
be day “zero” and not included. If the last day of the period so computed is not
a Business Day then, unless this Agreement provides otherwise, the period shall
run until the end of the next Business Day.

1.5
The provisions of this Agreement shall be construed in accordance with the
natural meanings of their terms. The Parties agree that each has had the
opportunity to review the terms and provisions of this Agreement with counsel of
its choosing and to negotiate any desired changes or clarifications and that the
terms of this Agreement will not be interpreted against one Party or the other
on the ground that such Party drafted or revised a particular provision.
Instead, in the event of any ambiguity, this Agreement will be interpreted in
accordance with the intent of the Parties as evidenced by the Agreement, taken
as a whole.





22
ny-1664023



--------------------------------------------------------------------------------




2.
TERM & EARLY TERMINATION

2.1
Initial Term. Subject to Section 2.7 below, this Agreement shall be effective as
of the Second Restatement Effective Date. The Parties acknowledge and agree that
(i) the Original Agreement became effective on June 26, 2013, (ii) the
Commencement Date occurred, (iii) the Inventory Volumes at the end of the
Initial Term as defined in the Original Agreement will carry over to the
effective time of this Agreement, (iv) all conditions precedent and all other
provisions related to the inception of the Original Agreement even if repeated
in this Agreement have previously been satisfied or waived, and (v) the Actual
Setup Fee has been paid. This Agreement constitutes a continuation of the term
of the Original Agreement and the Amended and Restated Agreement under the
amended and restated terms hereof, which term shall continue from the Second
Restatement Effective Date until June 30, 2021 at 11:59:59 p.m. EPT (the
“Initial Term”); provided, however, that this Agreement is subject to earlier
termination as provided in Sections 2.3, 2.4 and 2.5.

2.2
Renewal Term. As of the expiration of the Initial Term, DCR and Aron may, by
mutual agreement and no less than 180 days prior to the expiration of the
Initial Term, renew this Agreement for one additional one-year term until June
30, 2022 at 11:59:59 p.m. EPT (or such longer term as may be agreed to by DCR
and Aron) (the “Renewal Term”).

2.3
Specified Early Termination Rights. In addition to the termination rights in
Section 2.4 and 2.5, DCR may, at its option and in its sole discretion, by
providing no less than 60 days’ prior written notice to Aron, to be effective at
11:59:59 p.m. EPT on December 31, 2019 or, if later, at 11:59:59 p.m. EPT on the
first day of the month immediately following the month during which such 60-day
notice period expires (unless such 60-day notice period expires on the first day
of a month, in which event such termination will be effective on such day) (but
no later than June 30, 2020), terminate this Agreement, in which case this
Agreement shall terminate in its entirety and the Specified Early Termination
Fee will be due and payable by DCR to the extent applicable as set forth in
Section 3.8.7 as part of the Step-out Payment Amount; provided that if the
Related Agreement remains outstanding at the time such notice is given, such
termination notice shall not be effective unless (i) PRCLLC (with PBFH) has
concurrently elected to exercise its right to terminate the Related Agreement
pursuant to Section 2.3 thereof (in which case, the Specified Early Termination
Fee as provided for thereunder would become due) or (ii) Aron has agreed to the
continuation of the Related Agreement following such early termination of this
Agreement (in which case, no “Specified Early Termination Fee” will be due under
this Agreement or pursuant to Section 2.3 of the Related Agreement at such
time).

2.4
General Early Termination Right. In addition to the termination rights in
Section 2.3 and 2.5, DCR may, at its option and in its sole discretion, by
providing no less than 60 days’ prior written notice to Aron, to be effective at
11:59:59 p.m. EPT on June 30, 2020 or, if later, at 11:59:59 p.m. EPT on the
last day of the month





23
ny-1664023



--------------------------------------------------------------------------------




immediately following the month during which such 60-day notice period expires
(unless such 60-day notice period expires on the first day of a month, in which
event such termination will be effective on such day), terminate this Agreement,
in which case this Agreement shall terminate in its entirety and the Early
Termination Fee will be due and payable by DCR to the extent applicable as set
forth in Section 3.8.8 as part of the Step-out Payment Amount; provided that if
the Related Agreement remains outstanding at the time such notice is given, such
termination notice shall not be effective unless (i) PRCLLC (with PBFH) has
concurrently elected to exercise its right to terminate the Related Agreement
pursuant to Section 2.4 thereof (in which case, the Specified Early Termination
Fee or Early Termination Fee (as applicable) as provided for thereunder would
become due to the extent applicable) or (ii) Aron has agreed to the continuation
of the Related Agreement following such early termination of this Agreement (in
which case, no “Specified Early Termination Fee” or “Early Termination Fee” will
be due under this Agreement or pursuant to Section 2.3 or 2.4 of the Related
Agreement at such time).
2.5
Termination Right Upon Aron Transaction. In addition to the termination rights
in Sections 2.3 and 2.4, if Aron (directly or indirectly) consolidates or
amalgamates with, merges with or into or transfers all or substantially all of
its assets to another person or any such consolidation, amalgamation, merger or
transfer is consummated (other than as permitted in accordance with Section
23.2), then DCR may, at its option and in its sole discretion, terminate this
Agreement, without liability for any early termination fee or penalty, subject
to the following terms and conditions: (i) DCR shall use commercially reasonable
efforts to give Aron at least 30 days prior notice of the effective date of such
termination (unless Aron has given DCR less than 60 days prior notice of such
event, in which case such 30 days prior notice requirement shall not apply to
DCR); (ii) provided Aron has given DCR at least 60 days prior notice of such
event, DCR, in exercising such right, shall use commercially reasonable efforts
to specify an early termination date that occurs on at 11:59:59 EPT on the last
day of a month; (iii) DCR may exercise this right no later than 60 days after
receiving notice of such event from Aron (but such right may not be exercised
after the end of such 60 day period); and (iv) if DCR exercises its early
termination right under this Section 2.5, the termination procedures set forth
in Section 3.8 shall apply as of the applicable termination date (provided,
however, that, notwithstanding anything herein to the contrary, in connection
with such termination no Specified Early Termination Fee or Early Termination
Fee shall be due or payable by DCR).

2.6
Conditions to Commencement.

2.6.1
Conditions to Obligations of Aron. The obligations of Aron contemplated by this
Agreement shall be subject to satisfaction by DCR of the following conditions
precedent on and as of the Commencement Date:

(i)DCR shall have duly executed the Step-in Bill of Sale;




24
ny-1664023



--------------------------------------------------------------------------------




(ii)PRCLLC and PBFH shall have duly executed the Related Agreement and all other
conditions to Aron’s obligations thereunder shall have been satisfied;
(iii)DCR and PRCLLC shall have duly executed the Bridging Agreement;
(iv)DCR shall have delivered its Guaranty to Aron;
(v)The Administrative Agent to the Revolving Credit Agreement, PBFH, DCRC,
PRCLLC and TRC shall have duly executed the Intercreditor Agreement;
(vi)MSCG shall have duly executed the Payment Direction Letter;
(vii)DCR shall have delivered to Aron a certificate signed by the Secretary or
an Assistant Secretary of PBFH certifying (a) the incumbency and signatures of
the officers of each of PBFH and DCRC executing this Agreement and (b) the
accuracy and completeness of the resolutions of PBFH’s and DCRC’s board
authorizing the execution, delivery and performance of this Agreement and any
other documents executed and delivered by PBFH or DCRC hereunder;
(viii)No action or proceeding shall have been instituted nor shall any action by
a Governmental Authority be threatened in writing, nor shall any order, judgment
or decree have been issued by any Governmental Authority as of the Commencement
Date to set aside, restrain, enjoin or prevent the transactions and performance
of the obligations contemplated by this Agreement;
(ix)The Refinery and the Tanks shall not have been affected adversely by any
casualty loss or damage, whether or not covered by insurance, unless such loss
or damage would not be a Material Adverse Change with respect to the usual,
regular and ordinary operations of the Refinery or the provision of the
Services;
(x)DCR shall have delivered to Aron insurance certificates evidencing the
effectiveness of the insurance policies required of DCR pursuant to Section 15;
(xi)All representations and warranties of DCR contained herein shall be true and
correct in all material respects on and as of the Commencement Date; and
(xii)DCR shall have delivered to Aron proper notification, exemption or resale
certificates or direct pay permits as may be required pursuant to Section 14.1.




25
ny-1664023



--------------------------------------------------------------------------------




2.6.2
Conditions to Obligations of DCR. The obligations of DCR contemplated by this
Agreement shall be subject to satisfaction by Aron of the following conditions
precedent on and as of the Commencement Date:

(i)Aron shall have duly executed the Step-in Bill of Sale;
(ii)Aron shall have duly executed the Related Agreement and all other conditions
to PRCLLC’s (with PBFH) obligations therein shall have been satisfied;
(iii)Aron shall have duly executed the Bridging Agreement;
(iv)Aron shall have delivered its Guaranty to DCR;
(v)MSCG shall have duly executed the Payment Direction Letter;
(vi)All representations and warranties of Aron contained herein shall be true
and correct in all material respects on and as of the Commencement Date;
(vii)Aron shall have delivered satisfactory evidence of its Internal Revenue
Service Form 637;
(viii)No action or proceeding shall have been instituted nor shall any action by
a Governmental Authority be threatened in writing, nor shall any order, judgment
or decree have been issued by any Governmental Authority as of the Commencement
Date to set aside, restrain, enjoin or prevent the transactions and performance
of the obligations contemplated by this Agreement;
(ix)The Refinery and the Tanks shall not have been affected adversely by any
casualty loss or damage, whether or not covered by insurance, unless such loss
or damage would not be a Material Adverse Change with respect to the provision
of Services; and
(x)Aron shall have delivered to DCR proper notification, exemption or resale
certificates or direct pay permits as may be required pursuant to Section 14.1.
2.7
Conditions to Second Restatement Effective Date. The execution by Aron and the
effectiveness of this Agreement are subject to satisfaction of the following
conditions precedent on and as of the Second Restatement Effective Date:

2.7.1
Aron shall have received amendments or other written confirmations satisfactory
to Aron confirming that each Guaranty in favor of Aron covers obligations under
this Agreement and the Related Agreement;





26
ny-1664023



--------------------------------------------------------------------------------




2.7.2
Aron shall have received written confirmations satisfactory to Aron confirming
that all Transaction Documents are in full force and effect;

2.7.3
DCR shall have delivered to Aron a certificate signed by an appropriate officer
of DCR certifying as to incumbency, due authorization, board approval and
resolutions;

2.7.4
DCR shall have delivered to Aron an opinion of counsel, in form and substance
satisfactory to Aron, covering such matters as Aron shall reasonably request in
connection with the execution of this Agreement, including (without limitation):
good standing; existence and due qualification; power and authority; due
authorization and execution; enforceability; and no conflicts;

2.7.5
To the extent required by Aron, updated and amended UCC financing statemens
shall have been prepared and filed; and

2.7.6
Aron shall have received from DCR payment of or reimbursement for all fees,
costs, and expenses (including all reasonable attorneys’ fees and expenses)
incurred by Aron in connection with the negotiation, preparation and execution
of this Agreement and all other documents and transactions being executed in
connection with the execution of this Agreement.

2.8
Status of Original Agreement and Amended and Restated Agreement. The Parties
acknowledge and agree that, while this Agreement is a continuation (and not a
novation) of the Original Agreement and the Amended and Restated Agreement, from
and after the Second Restatement Effective Date the terms and conditions hereof
have been amended and restated in their entirety as set forth herein and
constitute the only terms and conditions in force and effect from and after the
Second Restatement Effective Date.

3.
SALE OF INITIAL INVENTORY AND REPURCHASE OF ENDING INVENTORY

3.1
Estimated Initial Inventory (Estimated Step-in Inventory). On Thursday, June 27,
2013, DCR shall prepare its good faith estimate of the Initial Inventory to be
sold by DCR to Aron hereunder as of the Commencement Date (the “Estimated
Initial Inventory”) based on the volumes held in the Included Locations as of
11:59:59 p.m. EPT on Wednesday, June 26, 2013, and shall deliver a written
statement thereof to Aron by 5:00:00 p.m. EPT on Thursday, June 27, 2013.

3.2
Initial Purchase (Initial Step-in Purchase). On the Commencement Date, and
subject to satisfaction of the conditions set forth in Section 2.6.1, Aron
agrees to purchase the Initial Inventory from DCR, subject to Section 3.5, based
on the sum of, for each Product Group, the product of (a) the Estimated Step-in
Product Benchmark applicable to each Product Group and (b) the Estimated Initial
Inventory (based on





27
ny-1664023



--------------------------------------------------------------------------------




the statement delivered by DCR) (the “Estimated Initial Inventory Purchase
Value”).
3.3
Payment for Estimated Initial Inventory (Initial Step-in Payment). Promptly
after the opening of financial markets in New York, New York on the Commencement
Date, and subject to satisfaction of the conditions set forth in Section 2.6.1,
Aron shall pay 100% of the Estimated Initial Inventory Purchase Value to DCR by
wire transfer of immediately available funds; provided, however, that DCR may,
at its election, direct that all or a portion of the Estimated Initial Inventory
Purchase Value be paid to MSCG on DCR’s behalf in accordance with the Payment
Direction Letter, and the Parties agree to use commercially reasonable efforts
to coordinate the respective timing of payments made pursuant to the Payment
Direction Letter; provided, further, for the avoidance of doubt, title to the
Initial Inventory shall pass from DCR to Aron, consistent with DCR’s warranty of
title set forth in Section 11.1.1 and at and as of the time specified in the
definition of the Commencement Date, subject to DCR’s confirmation of receipt of
funds in an amount equal to such Estimated Initial Inventory Purchase Value.

3.4
Determination of Actual Initial Inventory (Actual Step-in Inventory). The
Parties shall determine the actual volumes of the Initial Inventory sold by DCR
to Aron hereunder as of the Commencement Date (the “Actual Initial Inventory”)
in accordance with the procedures set forth in Schedule D. The Final Inventory
Quantity Report shall thereafter be delivered to the Parties pursuant to the
procedures set forth in Schedule D.

3.5
Initial Purchase True-Up (Step-in True-Up). No later than 5:00 p.m. EPT on the
fifth Business Day after the delivery of the Final Inventory Quantity Report
pursuant to the procedures set forth in Exhibit D, Aron shall deliver a written
statement to DCR showing a calculation of the sum of, for each Product Group,
the product of (i) the Actual Initial Inventory (based on the Final Inventory
Quantity Report) and (ii) the Actual Step-in Product Benchmark applicable to
each such Product Group (the “Actual Initial Inventory Purchase Value”). If (a)
the amount of the Actual Initial Inventory Purchase Value exceeds the amount of
the Estimated Initial Inventory Purchase Value, then Aron shall pay to DCR the
amount of the resulting excess and (b) the amount of the Actual Initial
Inventory Purchase Value is less than the amount of the Estimated Initial
Inventory Purchase Value, then DCR shall pay to Aron the absolute value of the
resulting difference, in each case pursuant to Section 3.6.

3.6
Payment of Initial Purchase True-Up (Payment of Step-in True-Up). No later than
5:00:00 p.m. EPT on the Initial Purchase True-Up Date, Aron or DCR, as
applicable, shall pay the amount calculated as due and payable thereunder to the
other Party by wire transfer of immediately available funds. If such amount is
owed to DCR then DCR may, at its election, direct that all or a portion of such
amount be paid by Aron to MSCG on DCR’s behalf in accordance with the Payment
Direction Letter. If such amount is owed to Aron then DCR may, at its election,
direct that all or a portion of





28
ny-1664023



--------------------------------------------------------------------------------




such amount be paid by MSCG to Aron on DCR’s behalf and Aron agrees to accept
such payment in accordance with the Payment Direction Letter. In the case of
each of the foregoing payment obligations under this Section 3.6, the Parties
agree to use commercially reasonable efforts to coordinate the respective timing
of payments made pursuant to the Payment Direction Letter. For purposes hereof,
the “Initial Purchase True-Up Date” means the earlier of (i) the third Business
Day following the delivery of Aron’s written statement to DCR under Section 3.5
and (ii) such other date as the Parties may mutually agree.
3.7
Arrangement Fee.

3.7.1
Concurrently with the calculation of Actual Initial Inventory Purchase Value
under Section 3.5, Aron shall calculate the actual setup fee due in connection
herewith (the “Actual Setup Fee”), which shall be equal to the product of the
Setup Fee Rate and the Actual Maximum Step-in Value.

3.7.2
No later than 12:00:00 p.m. EPT on the third Business Day following the delivery
of Aron’s written statement to DCR under Section 3.5, subject to the
consummation of the transactions set forth in Section 3.3 and concurrently with
the payment (if any) required to be made pursuant to Section 3.6, DCR shall pay
the Actual Setup Fee to Aron by wire transfer of immediately available funds.

3.8
Purchase Upon Termination or Expiration (Step-out).

3.8.1
Upon the termination or expiration of this Agreement for any reason other than
as a result of a Termination Event (the effective date of such termination or
expiration being the “Step-out Date”), the Parties covenant and agree to proceed
as provided in this Section 3.8; provided that (x) the terms of this Agreement
applicable to any continuing obligations shall continue in effect following the
Step-out Date until all obligations are finally settled as contemplated by this
Section 3.8 and (y) the provisions of this Section 3.8 shall in no way limit the
rights and remedies which the Performing Party may have as a result of a
Termination Event, whether pursuant to Section 18 or otherwise.

3.8.2
DCR agrees to purchase from Aron all Aron Inventory located in situ in the
Included Locations and owned by Aron on the Step-out Date (the “Step-out
Inventory”), as follows:

(i)DCR shall prepare its good faith estimate of the Step-out Inventory (for each
Product Group) to be sold by Aron to DCR hereunder as of the Step-out Date (the
“Estimated Step-out Inventory”) based on the volumes held in the Included
Locations as of 12:00:01 a.m. EPT on the fourth Business Day preceding the
Step-out Date and shall deliver a written statement thereof to Aron by 5:00:00
p.m. EPT on the third Business Day preceding the Step-out Date. Aron shall
determine, and




29
ny-1664023



--------------------------------------------------------------------------------




promptly advise DCR, in any event within one Business Day after delivery of
DCR’s statement, of the “Estimated Step-out Inventory Purchase Value,” which
shall equal the sum of, for each Product Group, the product of (a) the Estimated
Step-out Product Benchmark applicable to each Product Group and (b) the
Estimated Step-out Inventory (based on the statement delivered by DCR).
(ii)Subject to Section 3.8.5 below, DCR shall be obligated to pay to Aron the
Estimated Step-out Inventory Purchase Value on the Step-out Date as part of the
Estimated Step-out Payment Amount due on that day. The Parties shall execute and
deliver the Step-out Bill of Sale on the Step-out Date to evidence the in-tank
transfer of the Step-out Inventory.
(iii)No later than 20 days after the Step-out Date, Aron shall determine, in
accordance with Schedule D, and deliver a written statement to DCR of, the
“Actual Step-out Inventory Purchase Value,” which shall equal the sum of, for
each Product Group, the product of (x) the Actual Step-out Product Benchmark and
(y) the Actual Step-out Inventory.
3.8.3
The “Actual Step-out Inventory” of each Product Group shall be determined as of
11:59:59 p.m. EPT on the Step-out Date in accordance with Schedule D (with the
necessary changes having been made therein to reflect a determination of such
volumes using the procedures therein as of the Step-out Date, instead of as the
Commencement Date). The Final Inventory Quantity Report shall be delivered to
the Parties pursuant to the procedures set forth in Schedule D (as so modified).

3.8.4
The “Step-out Payment Amount” shall equal the sum of the following items
(without duplication), as determined by Aron in a commercially reasonable
manner:

(i)the Actual Step-out Inventory Purchase Value; plus
(ii)if such termination is pursuant to Section 2.3 or 2.4, any amount due under
Section 3.8.7 or 3.8.8, as applicable, as a result; plus
(iii)the aggregate amount due under Section 12.5, calculated as of the Step-out
Date with such date being the final day of the last monthly period for which
such calculations are to be made under this Agreement (including any FIFO
Balance Final Settlement provided for in Schedule L, as defined therein);
provided that, if such amount under Section 12.5 is due to Aron, then such
amount will be included in this Step-out Payment Amount as a positive number and
if such amount under Section 12.5 is due to DCR, then such amount will be
included in this Step-out Payment Amount as a negative number; plus




30
ny-1664023



--------------------------------------------------------------------------------




(iv)any Ancillary Costs incurred through the Step-out Date that have not yet
been paid or reimbursed by DCR pursuant to Section 6.6; plus
(v)if one or more Specified Periods designated by DCR or otherwise established
pursuant to the provisions of Schedule F prior to the Step-out Date ends after
the Step-out Date, the net present values as of the Step-out Date of the
Inventory Intermediation Roll Fees that would have become due as of the end of
such Specified Periods (discounted from the “True Up Date” that would have
applied to such Specified Period to the “True Up Date” applicable to a Specified
Period ending on the Step-out Date, and the discount rate to be used in the net
present value calculation shall be equal to LIBOR plus the Applicable Margin),
which shall be aggregated so that a net amount due to one party or the other is
determined, which net amount if due to Aron shall be included in this clause as
a positive number and if due to DCR shall be included in this clause as a
negative number (notwithstanding the foregoing, in lieu of applying this clause
(v), to the extent practicable and if mutually agreed to by the Parties, the
Parties shall use commercially reasonable efforts to permit DCR to assume any
positions established pursuant to Schedule F upon commercially reasonable
terms); plus
(vi)[reserved]
(vii)all unpaid amounts payable hereunder by DCR to Aron in respect of Products
bought or sold on or prior to the Step-out Date and not taken into account under
this Section 3.8.4; minus
(viii)all unpaid amounts payable hereunder by Aron to DCR in respect of Products
bought or sold on or prior to the Step-out Date and not taken into account under
this Section 3.8.4.
All of the foregoing amounts shall be aggregated or netted to a single
liquidated amount owing from one Party to the other. If the Step-out Payment
Amount is a positive number, it shall be due to Aron and if it is a negative
number, the absolute value thereof shall be due to DCR.
No later than 30 days after the Step-out Date, Aron shall give DCR notice of the
Step-out Payment Amount, together with a statement providing a reasonably
detailed summary of the calculations made by Aron in determining the Step-out
Payment Amount, along with related supporting documentation.
3.8.5
The Parties acknowledge that Aron may not be able to definitively determine one
or more of the components of the Step-out Payment Amount by the Step-out Date
(provided, however, that Aron shall use its commercially reasonable efforts to
determine all such components by the Step-out Date to the maximum extent
practicable) and therefore agree in





31
ny-1664023



--------------------------------------------------------------------------------




such event that Aron shall, in a commercially reasonable manner, estimate each
of such components and use such estimated components to determine an estimate of
the Step-out Payment Amount (the “Estimated Step-out Payment Amount”). Without
limiting the generality of the foregoing, the Parties agree that the estimated
amount with respect to clause (i) of Section 3.8.4 shall be the Estimated
Step-out Inventory Purchase Value. Aron shall prepare, and provide DCR with, a
statement of the Estimated Step-out Payment Amount, together with appropriate
supporting documentation, at least two Business Days prior to the Step-out Date.
Aron shall update its calculation of the Estimated Step-out Payment Amount by no
later than 5:00 p.m. EPT on the Business Day immediately preceding the Step-out
Date. If Aron is able to provide such updated amount by such time, that amount
shall constitute the Estimated Step-out Payment Amount and shall be due and
payable by no later than 5:00 p.m. EPT on the Step-out Date. Otherwise, the
initial Estimated Step-out Payment Amount shall be the amount payable by such
time on the Step-out Date.
3.8.6
No later than 30 days after the Step-out Date, Aron shall prepare, and provide
DCR with, (i) a statement showing the calculation, as of the Step-out Date, of
the Step-out Payment Amount and (ii) a statement (the “Step-out Reconciliation
Statement”) reconciling the Step-out Payment Amount with the Estimated Step-out
Payment Amount and indicating any amount remaining to be paid by one Party to
the other as a result of such reconciliation. Within three Business Days after
receiving the Step-out Reconciliation Statement and the related supporting
documentation, the Parties will make any and all payments required pursuant
thereto so that the Step-out Payment Amount shall have been paid in full by wire
transfer of immediately available funds.

3.8.7
DCR agrees to pay Aron, only if this Agreement is terminated in its entirety
pursuant to Section 2.3 on or prior to June 30, 2020 at 11:59:59 p.m. EPT (to
the extent applicable under Section 2.3), an amount equal to the product of: (a)
the amount calculated as the sum of, for each Product Group, the product of (i)
the Actual Step-out Inventory Product Benchmark and (ii) the Maximum Inventory
and (b) the Specified Early Termination Margin (the “Specified Early Termination
Fee”).

3.8.8
DCR agrees to pay Aron, only if this Agreement is terminated in its entirety
pursuant to Section 2.4 on or prior to June 30, 2021 at 11:59:59 p.m. EPT, but
after June 30, 2020 at 11:59:59 p.m. EPT (to the extent applicable under Section
2.4), an amount equal to the product of: (a) the amount calculated as the sum
of, for each Product Group, the product of (i) the Actual Step-out Inventory
Product Benchmark and (ii) the Maximum Inventory, (b) the Early Termination
Margin and (c) a fraction, the numerator of which is the number of days between
the date of such





32
ny-1664023



--------------------------------------------------------------------------------




early termination and June 30, 2021 and the denominator of which is 365 (the
“Early Termination Fee”).
3.8.9
Notwithstanding anything herein to the contrary (including Section 1.2), it is
agreed that the final month of the Term hereof (including if occurring upon an
early termination of this Agreement pursuant to Section 2.3 or 2.4) shall be a
“long” month consisting of a calendar month and the first day of the immediately
following calendar month (and that if the operation of such provisions would
result in a termination of this Agreement on a day that is not a Business Day
then notwithstanding anything herein to the contrary, the effective date of any
such termination shall occur on the next Business Day).

3.9
Disputes. If a Party in good faith disputes the accuracy of any amount
calculated pursuant to this Section 3, the non-calculating Party shall provide
written notice stating the reasons why the remaining disputed amount is
incorrect, along with reasonable supporting documentation. In the event the
Parties are unable to resolve such dispute, the matter shall be resolved in
accordance with Section 22.

4.
TARGET PRODUCT INVENTORY LEVELS; APPLICABLE SPREADS

4.1
Target Product Inventory. Subject to Section 4.2, in connection with
establishing the Target Product Inventory for each Product Group, the Parties
agree to follow the procedures set forth on Schedule F.

4.2
Initial Targets. No later than 5:00 p.m. EPT on Thursday, June 27, 2013, DCR
shall deliver a written statement of the initial Target Product Inventory for
each Product Group for the month of July 2013 (notwithstanding anything in
Schedule F to the contrary); provided that DCR shall deliver a written statement
of the initial Target Product Inventory for the Supplemental Product Group for
the month of April 2019 by no later than 5:00 p.m. EPT on Wednesday, March 27,
2019.

4.3
Prices.

4.3.1
(a)    No later than 5:00 p.m. EPT on Friday, June 28, 2013, DCR shall deliver
to Aron a statement listing the initial Prices to be used hereunder as of the
Commencement Date, which shall amend Schedule J without further action of the
Parties to reflect such Prices. No later than the third Business Day after the
delivery of the Final Inventory Quantity Report to the Parties pursuant to the
procedures set forth in Schedule D, DCR shall deliver to Aron a statement
listing the adjusted Prices to be used hereunder, subject to the commercially
reasonable agreement of Aron; provided that such Prices shall thereafter from
time to time be subject to further adjustment pursuant to Sections 4.3.2, 4.3.3,
4.3.4 and 4.3.5 below.





33
ny-1664023



--------------------------------------------------------------------------------




(b)    No later than 5:00 p.m. EPT on Wednesday, March 27, 2019, DCR shall
deliver to Aron a statement listing the initial Price to be used for the
Supplemental Product Group hereunder as of the Supplemental Amendment Effective
Date, which shall amend Schedule J without further action of the Parties to
reflect such Prices. No later than the third Business Day after the delivery of
the Final Supplemental Inventory Quantity Report to the Parties pursuant to the
procedures set forth in Schedule D, DCR shall deliver to Aron a statement
listing the adjusted Price to be used for the Supplemental Product Group
hereunder, subject to the commercially reasonable agreement of Aron; provided
that such Price shall thereafter from time to time be subject to further
adjustment pursuant to Sections 4.3.2, 4.3.3, 4.3.4 and 4.3.5 below.
4.3.2
Commencing at least 10 Business Days prior to the second-to-last Business Day of
each Scheduled Price Adjustment Month, unless the Parties otherwise agree, the
Parties shall endeavor, in good faith and in a commercially reasonable manner,
to agree to adjusted Prices according to the procedures described in Schedule N.
If any such adjusted Prices are agreed to prior to the second-to-last Business
Day of such Scheduled Price Adjustment Month, the Parties will promptly confirm
such agreement in writing, and such adjusted Price shall become applicable for
purposes of determining the Product Benchmarks starting with the immediately
following month. If the Parties are unable to agree prior to the second-to-last
Business Day of such Scheduled Price Adjustment Month whether an adjustment to
any of the Prices is appropriate or upon the amount of such adjustment, then
Aron shall (in consultation with DCR) promptly and in a commercially reasonable
manner determine, in accordance with the procedures set forth in Section II(d)
of Schedule N hereto, the amount, if any, by which one or more of the Prices are
to be adjusted with respect to such Scheduled Price Adjustment Month. Promptly
after making such determination, Aron shall advise DCR whether any adjusted
Prices are appropriate and the amount thereof and, if so, such adjusted Prices
shall become applicable for purposes of determining the Product Benchmarks
starting with the immediately following month.

4.3.3
[Reserved]

4.3.4
In connection with any Reference Contract Change during a RC Price Adjustment
Month, the Parties shall endeavor, in good faith and a commercially reasonable
manner, to negotiate and agree to adjusted Prices to be implemented in
connection with such Reference Contract Change. If such adjusted Prices are
agreed by the Parties within 10 Business Days after the execution of such
Reference Contract Change, the Parties will promptly confirm such agreement in
writing, and such adjusted Price shall become applicable for purposes of
determining the





34
ny-1664023



--------------------------------------------------------------------------------




Product Benchmarks starting with the immediately following month. If the Parties
are unable to agree, within such 10 Business Day period, whether an adjustment
to any of the Prices is appropriate or upon the amount of such adjustment, then
Aron shall (in consultation with DCR) promptly and in a commercially reasonable
manner determine, in accordance with the procedures set forth in Section II(d)
of Schedule N hereto, the amount, if any, by which one or more the Prices are to
be adjusted with respect to such RC Price Adjustment Month. Promptly after
making such determination, Aron shall advise DCR whether any adjusted Prices are
appropriate and the amount thereof and, if so, such adjusted Prices shall become
applicable for purposes of determining the Product Benchmarks starting with the
immediately following month.
4.3.5
The Parties acknowledge that each such adjustment to the Prices shall apply only
prospectively starting in the month following the relevant Price Adjustment
Month and that successive adjustments may be made, in each case with the most
recent adjustment superseding any prior adjustment on a going forward basis.

4.3.6
Each time adjusted Prices become effective under Section 4.3.2 above, Aron shall
determine the Price Adjustment Amount as provided on Schedules N and O and such
amount shall be included in the Aggregate Monthly Product True-Up Amount that is
incorporated into the Monthly True-Up Payment in the immediately following
month.

4.4
Hedging Activities. Any hedges, swaps, options, positions or any other
instruments or strategies executed by either Party related in any way to the
Products, shall be for the relevant Party’s own account (including with regard
to the Aron Hedges, which shall be for Aron’s own account), and any Taxes and/or
Liabilities incurred, directly or indirectly resulting from such activities,
shall be borne exclusively by such relevant Party (provided that the foregoing
shall not affect the treatment of Specified Unwind Costs pursuant to the express
terms and conditions of Section 3.8 or 18).

4.5
Reference Contract Changes.

4.5.1
DCR may, by written notice to Aron (each, an “RC Change Notice”), request that
the futures contract constituting the Reference Contract for a specified Product
Group (the “Existing Reference Contract”) be changed to another futures contract
(a “Reference Contract Change”), provided that:

(i)the RC Change Notice shall specify the Product Group or Product Groups for
which a Reference Contract Change is requested and, for each such specified
Product Group, indicate the futures contract that DCR requests become the New
Reference Contract for such Product Group




35
ny-1664023



--------------------------------------------------------------------------------




(as defined in Schedule O), which must be one of the Eligible Futures Contracts
listed on Schedule O;
(ii)a Reference Contract Change shall be made for a Product Group during a month
only if the RC Change Notice requesting such Reference Contract Change has been
received by Aron prior to 2 p.m., EPT, on the 5th Trading Day preceding the Roll
Cutoff Date of the Existing Reference Contract for such month; and
(iii)DCR shall not have any right to change the Reference Contract with respect
to the Supplemental Product Group unless such change is expressly consented to
by Aron acting in a commercially reasonable manner.
4.5.2
If, during any month, Aron has received an RC Change Notice in compliance with
the conditions in Section 4.5.1 above, then for each Product Group covered by
such RC Change Notice Aron shall, in accordance with the procedures set forth in
Schedule O hereto, effect the Reference Contract Change.

4.5.3
If, for any Product Group, a Reference Contract Change is completed pursuant to
Section 4.5.2, then commencing upon completion of such Reference Contract
Change, the New Reference Contract shall be the Reference Contract for such
Product Group.

4.6
The Parties agree that, notwithstanding anything in this Agreement to the
contrary, (i) any written notice or written agreement contemplated by Section
4.3 or 4.5 above may be given by email (in the case of a notice) or confirmed by
exchange of emails (in the case of an agreement) and (ii) to the extent such
notice or agreement would amend or modify any item contained in a Schedule
hereto, the giving of such notice or confirming of such agreement as provided in
clause (i) above shall constitute an amendment of, and be deemed to amend all
applicable references in, such Schedule to reflect the item addressed in such
notice or agreement, without any further action by the parties to the IIA.

5.
ADDITIONAL INCLUDED LOCATIONS

5.1
From time to time after the Commencement Date, DCR may notify Aron that DCR
wishes to add a third-party storage location as an Included Location for
purposes of this Agreement. Following such notification, Aron shall promptly
undertake a due diligence review of the proposed Included Location to reasonably
determine whether Aron is prepared to hold Product inventory at such proposed
Included Location. Aron shall be under no further obligation with respect to
such proposed Included Location if Aron reasonably determines that, based on
such due diligence review, it is not prepared to hold Product inventory at such
proposed Included Location. Aron shall notify DCR promptly after completing such
due diligence review, but in any





36
ny-1664023



--------------------------------------------------------------------------------




event shall reach a final decision and advise DCR concerning the same within
seven days of DCR providing such notice to Aron.
5.2
If Aron advises DCR that Aron is prepared to hold Product inventory at such
proposed Included Location, then DCR may endeavor to negotiate and implement
Required Storage Arrangements pursuant to which DCR may transfer and assign to
Aron DCR’s (and/or its Affiliates’) right to use the proposed Included Location;
provided that (a) upon and concurrently with implementing any Required Storage
Arrangement, the Parties shall execute such amendments to this Agreement and/or
the Exhibits and/or Schedules hereto as are necessary or appropriate to add such
proposed Included Location as an Included Location hereunder, (b) to the extent
requested by Aron, the Parties shall amend any other applicable Transaction
Document to include any inventory transferred to Aron as a result of such
assignment, designation or arrangement and (c) no change shall occur in the
Minimum Inventory or the Maximum Inventory in connection with the implementation
of such Required Storage Arrangements unless agreed to by Aron. Notwithstanding
anything to the contrary in this Section 5.2, DCR shall nevertheless be free in
its sole discretion to enter into storage agreements with third parties,
provided such storage agreements are not at a location that is an Included
Location.

5.3
The Parties will cooperate in good faith with regard to the negotiation,
preparation and execution of any Required Storage Arrangements upon commercially
reasonable terms, in form and substance reasonably satisfactory to both Parties.

5.4
If any Required Storage Arrangements are entered into in connection with
additional Included Locations and, thereafter, DCR shall materially fail to (i)
perform its obligations under, (ii) comply with or (iii) maintain such Required
Storage Arrangements in effect; provided, in each case that if DCR fails to cure
or commence a cure any such failure within three Business Days after receiving
written notice thereof from Aron, then Aron may, in its reasonable discretion,
require that such location be removed from the Included Locations and that DCR
at the time such location is removed purchase all Aron Inventory then located at
such location on terms comparable to those that apply to a termination of this
Agreement under Section 3.8.

5.5
Without limiting the generality of the foregoing sections of Section 5, the
Parties acknowledge and agree that Schedule Q (i) identifies the Supplemental
Included Location that, as of the Supplemental Amendment Effective Date, has
been added as an Included Location hereunder and (ii) sets forth additional
terms and conditions applicable with respect to the Supplemental Product Group,
the Supplemental Included Location and the Supplemental Product inventory from
time to time held at the Supplemental Included Location; provided that Schedule
A and Schedule B shall also be amended to reflect the addition of the
Supplemental Products and Supplemental Included Location. The Parties further
acknowledge and agree that the purchase and sale of Supplemental Products
contemplated by Schedule Q and the Supplemental Bill of Sale shall take place on
the Supplemental Amendment





37
ny-1664023



--------------------------------------------------------------------------------




Effective Date. The Parties further acknowledge and agree that to the extent the
additional terms and conditions set forth in Schedule Q with respect to the
Supplemental Product Group, the Supplemental Included Location and the
Supplemental Product inventory to be held in such Supplemental Included Location
are inconsistent with or conflict with any other terms and conditions in this
Agreement, the terms and conditions set forth in Schedule Q shall be
controlling.
6.
PRODUCT SALES & REPORTING

6.1
Products Sales to Aron by DCR. Aron agrees to purchase from DCR, and DCR agrees
to sell to Aron, the Products produced by the Refinery or delivered to the
Refinery, and delivered by DCR into the Included Locations at the values
determined pursuant to this Agreement and otherwise in accordance with the terms
and conditions of this Agreement (in each case, other than with regard to any
Excess Quantities); provided that (i) Aron shall not be obligated at any time to
purchase Products from DCR if such purchase would result in Aron owning Products
in any Product Group in the Included Locations in excess of the Maximum
Inventory for such Product Group specified on Schedule E (as such Maximum
Inventory is adjusted pursuant to Section 6.4) and (ii) Aron’s purchase
obligation under this Section 6.1 shall be limited to the extent that it is
unable to take delivery of Products as a result of DCR’s failure to comply with
the proviso in Section 6.2.

6.2
Products Sales to DCR by Aron. DCR agrees to purchase from Aron, and Aron agrees
to sell to DCR, the Products delivered out of the Included Locations at the
values determined pursuant to this Agreement and otherwise in accordance with
the terms and conditions of this Agreement; provided that DCR agrees that its
purchases and receipt of Products from Aron shall be in sufficient quantities so
that Aron shall, at all times during the Term, have available storage capacity
in the Included Locations to take delivery of any Products to be sold by DCR to
Aron pursuant to Section 6.1.

6.3
Daily Report of Inventory Volumes. On or prior to 5:00 p.m. EPT on each Business
Day, DCR shall deliver to Aron a report, in the form provided on Exhibit 3,
setting forth a good faith estimate of the volumes of each Product (the
“Inventory Volumes”) held in the Included Locations as of 11:59:59 p.m. EPT on
the immediately prior Business Day and any prior, non-reported days (including
holidays and weekends), including the total Aron Inventory levels as to each
grade of Product, in each case based on the best available information, by
applying the Volume Determination Procedures, together with comparable
information with respect to any then-existing Commingled Quantities, any Tanks
which pursuant to Section 6.4.5 are not then Included Locations and any Tanks
which pursuant to Section 9 have been substituted for other Tanks (the “Daily
Report of Inventory Volumes”).

6.4
Excess Inventory Levels.

6.4.1
If DCR intends to designate an Excess Inventory Level for any whole or partial
month for any Product Group, then DCR shall use commercially





38
ny-1664023



--------------------------------------------------------------------------------




reasonable efforts to notify Aron of DCR’s intention prior to the Target Cutoff
Date for such whole or partial month. If DCR fails to provide such notice in a
timely manner, it shall not be entitled for that whole or partial month to
designate an Excess Inventory Level for the relevant Product Group and Sections
6.4.4 and 6.4.5 shall apply.
6.4.2
If, pursuant to Section 6.4.1, DCR provides timely notice of its intention to
designate an Excess Inventory Level for a Product Group, then Aron shall
promptly advise DCR whether Aron accepts such Excess Inventory Level (in which
case Section 6.4.3 shall apply) or rejects such Excess Inventory Level (in which
case Section 6.4.4 and 6.4.5 shall apply).

6.4.3
If Aron accepts an Excess Inventory Level for any whole or partial month, then,
for all purposes of this Agreement, such Excess Inventory Level shall constitute
the Maximum Inventory for the relevant Product Group for such whole or partial
month; provided that such Excess Inventory Level shall not apply to any other
whole or partial month unless expressly accepted by Aron for such other whole or
partial month as contemplated by Section 6.4.2.

6.4.4
If Aron rejects an Excess Inventory Level for any whole or partial month or DCR
fails to provide notice to Aron of its intention to designate an Excess
Inventory Level in a timely manner for any whole or partial month, then the
following provisions shall apply:

(i)The Maximum Inventory for such whole or partial month shall remain at the
level set forth on Schedule E and the Target Product Inventory for the relevant
Product Group for such whole or partial month shall be equal to no more than the
Maximum Inventory.
(ii)Prior to the commencement of such whole or partial month, DCR shall, to the
extent practicable and commercially reasonable, identify those Tanks that it
will, during such whole or partial month, use to hold and isolate any Excess
Quantities. In doing so, to the extent practicable and commercially reasonable,
DCR will endeavor to use smaller capacity Tanks before larger capacity Tanks to
facilitate the segregation of such Excess Quantities from the Aron Inventory.
Prior to the commencement of such whole or partial month, DCR shall provide Aron
with notice of the Tanks it intends to use for such purposes.
(iii)To the extent that DCR is able to store Excess Quantities in one or more
Tanks so that none of the Aron Inventory is commingled in such Tanks, then DCR
shall be entitled during the relevant whole or partial month, but only so long
as such Excess Quantities are not commingled with Aron Inventory, to include
such Excess Quantities in the borrowing base under its Revolving Credit
Agreement and to permit the lenders




39
ny-1664023



--------------------------------------------------------------------------------




thereunder to have a Lien on such Excess Quantities; provided that DCR shall
have implemented reasonable arrangements with such lenders to specifically
identify such Tanks to them for the foregoing purposes (which arrangements shall
be disclosed to Aron).
(iv)To the extent that DCR is unable to store all Excess Quantities on a
segregated basis as contemplated by clause (iii) above, the portion of such
Excess Quantities not so segregated (the “Commingled Quantities”) may, during
the relevant whole or partial month, be held on a commingled basis in Tanks that
hold Aron Inventory subject to the following additional terms and conditions:
(a)
DCR shall identify to Aron which Tanks holding Aron Inventory will also hold
Commingled Quantities; and

(b)
DCR shall, to the extent practicable and commercially reasonable, endeavor to
use smaller capacity Tanks before larger capacity Tanks to hold Commingled
Quantities.

6.4.5
In the event that DCR determines, in its reasonable discretion, that it does not
wish to designate an Excess Inventory Level for a particular Product Group (or
the applicable time for such designation pursuant to Section 6.4.1 has passed)
during a whole or partial month and that the Maximum Inventory for such whole or
partial month would otherwise be exceeded, then the following provisions shall
apply:

(i)Prior to exceeding the Maximum Inventory for such whole or partial month, DCR
may, to the extent practicable and commercially reasonable, identify those Tanks
that it reasonably expects would, during such whole or partial month, hold any
Excess Quantities of the relevant Product Group; and
(ii)To avoid exceeding such Maximum Inventory, DCR may designate one or more of
such affected Tanks and purchase from Aron pursuant to Section 6.2 all Aron
Inventory located in one or more such affected Tanks so that the Aron Inventory
would not exceed the Maximum Inventory for the relevant Product Group for such
whole or partial month, after giving effect to such purchase, at a value equal
to the product of (a) the volume of the Aron Inventory located in such Tank and
(b) the Product Benchmark for the applicable Product Group, and, after such
purchase, such affected Tanks shall no longer constitute Included Locations for
purposes hereof unless and until DCR determines, in its reasonable discretion,
that DCR can sell the Products located in such affected Tanks to Aron pursuant
to Section 6.2 at the applicable values established pursuant to Section 12.1 and
as further adjusted pursuant to Section 12.5 without exceeding the applicable
Maximum Inventory and DCR notifies




40
ny-1664023



--------------------------------------------------------------------------------




Aron of the same, upon which notice and sale the Tanks shall thereafter again
constitute Included Locations for all purposes hereof.
6.5
Purchase Value of Products. The purchase value payable by Aron for any Product
sold to it under Section 6.1 and by DCR for any Product sold to it under Section
6.2 shall be such amounts as are established pursuant to Section 12.1 and as
further adjusted pursuant to Section 12.5.

6.6
Ancillary Costs. DCR agrees to reimburse Aron for all Ancillary Costs incurred
by Aron, subject to the provisions of this Section 6.6. Aron may demand such
reimbursement from time to time and payment will be due as set forth in Section
12.5.2 after delivery to DCR of the relevant Backup Certificate. All refunds or
adjustments of any type received by Aron related to any Ancillary Costs shall be
reflected in the Monthly True-Up Payment as provided in Section 12.5 below. Upon
requesting reimbursement for Ancillary Costs, Aron will deliver to DCR an
officer’s certificate certifying as to the nature and amount of the relevant
Ancillary Costs, and including the relevant invoices and other reasonable
supporting evidence of such Ancillary Costs satisfactory to DCR in its
reasonable discretion (the “Backup Certificate”). This provision shall survive
any termination of this Agreement.

7.
PRODUCT SPECIFICATIONS, QUALITY & BLENDING

7.1
Specifications. The Products sold and delivered to Aron shall generally conform
to the typical properties set forth for each grade of Product listed on Schedule
A, as amended by the Parties by mutual written agreement from time to time.

7.2
Blending of Products at the Refinery. In its role as a “fuel manufacturer” and a
“refiner” (as such terms are defined under 40 C.F.R. Part 79 and Part 80) DCR
shall be responsible for: (i) registering the Products and the Refinery with the
EPA, (ii) designating all of the volumes of Products that it may produce by
refining and/or blending in accordance with EPA requirements, (iii) testing and
certifying Product batches in accordance with EPA requirements, (iv) compliance
with all applicable EPA recordkeeping and reporting requirements, (v) properly
administering the product transfer document requirements of the EPA, (vi)
meeting the renewable volume obligation compliance requirements as required
under the RFS2 program and (vii) any and all other “fuel manufacturer” and
“refiner” requirements set forth by the EPA under 40 C.F.R. Part 79 and Part 80.
In all cases and for all Products, DCR shall be solely entitled to all
“renewable identification numbers” or “RINs” applicable to or associated with
all Products under this Agreement.

8.
TITLE, RISK OF LOSS & CUSTODY

8.1
Transfer of Title.

8.1.1
Title to Products purchased by Aron pursuant to the terms of this Agreement
shall pass from DCR to Aron as the Product passes the inlet flange of the Tank
(including tanks at any other Included Locations added





41
ny-1664023



--------------------------------------------------------------------------------




to the scope of this Agreement after the Commencement Date pursuant to Section
5) to which such Products are being delivered. All Products shall be delivered
by DCR, at DCR’s cost, to Aron into the Tanks (including tanks at any other
Included Locations added to the scope of this Agreement after the Commencement
Date pursuant to Section 5).
8.1.2
Title to Products purchased by DCR pursuant to the terms of this Agreement shall
pass from Aron to DCR as the Products pass the outlet flange of the Tank
(including tanks at any other Included Locations added to the scope of this
Agreement after the Commencement Date pursuant to Section 5) from which such
Products are being delivered. Provided no Event of Default has occurred and is
continuing with respect to DCR, DCR shall be permitted to withdraw from the
Tanks (including tanks at any other Included Locations added to the scope of
this Agreement after the Commencement Date pursuant to Section 5) and take
delivery of Product on any day, at any time and in any quantity. The withdrawal
and receipt of any Product by DCR at the outlet flange of the Tanks (including
tanks at any other Included Locations added to the scope of this Agreement after
the Commencement Date pursuant to Section 5) shall be on an “ex works” basis.

8.2
Ownership. Aron shall own and have title to all of the Aron Inventory stored in
the Included Locations (it being agreed and acknowledged that (i) Excess
Quantities do not constitute Aron Inventory and (ii) upon DCR purchasing any
Aron Inventory pursuant to Section 6.4.5, such quantities shall not constitute
Aron Inventory unless and until the quantities in the affected Tanks are
repurchased by Aron pursuant to Section 6.4.5). DCR, for itself and on behalf of
its Affiliates, fully acknowledges Aron’s title to and interest in the Aron
Inventory and further represents and warrants that neither it nor any of its
Affiliates shall have any Lien on the Aron Inventory and waives any Lien held by
it (if any) in the Aron Inventory.

8.3
Transfer of Custody. DCR shall maintain custody of all Products owned by Aron
pursuant to the terms of this Agreement and shall be responsible for maintaining
the insurance required of DCR pursuant to Section 15. DCR shall hold all Aron
Inventory in the Included Locations solely as bailee. During the Term, neither
DCR nor any of its Affiliates shall (and DCR shall not permit any of its
Affiliates or any other person to) use any Aron Inventory for any purpose except
as may be permitted by this Agreement. Solely in its capacity as bailee, DCR
shall have custody of Aron Inventory from the time such Aron Inventory passes
the inlet flange of the Tanks (including tanks at the Included Locations) until
such time as such Aron Inventory passes the outlet flange of the Tanks
(including tanks at the Included Locations).

8.4
Refinery Operations. At all times DCR shall have and retain complete control of
the Refinery and its maintenance and operations, including utilization or
maintenance of Tanks.





42
ny-1664023



--------------------------------------------------------------------------------




9.
STORAGE

9.1
Services. DCR hereby undertakes the following obligations with respect to the
Services to be provided by DCR under this Agreement, for and in consideration of
the mutual covenants and undertakings set forth in this Agreement:

9.1.1
It agrees, in accordance with the terms and conditions of this Agreement, to
provide to Aron the Services at the Refinery and the Tanks.

9.1.2
It shall comply with all Applicable Laws and any applicable safety guidelines,
procedures or policies in connection with operations at the Refinery and the
Tanks.

9.1.3
It shall maintain the Tanks in accordance with Accepted Industry Practice.

9.2
Tanks. DCR shall make available to Aron all of DCR’s and its Affiliates’ rights
to use the Tanks for the Term of this Agreement to store the Aron Inventory sold
by DCR to Aron pursuant to this Agreement. Aron may only store Aron Inventory in
the Tanks that has been purchased from DCR pursuant to this Agreement.
Notwithstanding anything in this Agreement to the contrary, DCR, as the owner
and the operator of the Tanks and the Refinery, retains the right to manage the
utilization of the Tanks (including by removing from service, changing the type
of Product service of, or otherwise replacing or substituting with alternate
tankage, any of the Tanks listed on Schedule B), in its sole discretion and in
accordance with Accepted Industry Practice; provided that such utilization
management activities by DCR do not prejudice Aron’s rights to the Aron
Inventory hereunder and that the use of any alternate tankage shall be covered
by all of the terms and conditions of this Agreement.

9.3
No Commingling. Except (i) to the extent permitted in accordance with Section 6
or (ii) in the event that a Change in Law occurs whereby any Governmental
Authority has the right to purchase Products in the Tanks and/or to create or
hold Liens in any such Products in the Tanks, or otherwise becomes entitled to
exercise rights or powers substantially equivalent to the foregoing, DCR shall
not store any Products owned by DCR or any of its Affiliates or a third party in
any Tank without Aron’s prior written consent. Aron agrees that DCR may
commingle Products only in the circumstances and subject to the terms and
conditions described and referenced in this Section 9.3.

9.4
Receipts Into and Deliveries Out of the Included Locations. From and after the
Commencement Date, (i) Aron shall accept and receive Products delivered by DCR
to Aron into the Included Locations in connection with each sale by DCR to Aron
pursuant to this Agreement and (ii) DCR shall withdraw Products from the
Included Locations in connection with each sale by Aron to DCR pursuant to this
Agreement.

9.5
Measurement. The quantity and quality of Products received into and delivered
from the Included Locations, as well the quantity and quality of Aron Inventory
in the





43
ny-1664023



--------------------------------------------------------------------------------




Included Locations at any given time, shall be determined by applying the Volume
Determination Procedures in accordance with the latest established API/ASTM
standards, or other mutually agreed to specifications, and shall include tank
heels and working inventory. All volumes shall be temperature corrected to 60°
Fahrenheit in accordance with the latest supplement or amendment to the
appropriate ASTM-IP Petroleum Measurement Tables. DCR shall calibrate the Tanks
as needed and verify the accuracy of the sampling and measurement equipment at
the Refinery pursuant to applicable standards set by the API/ASTM, including the
latest revisions thereto.
9.6
Aron Inventory. DCR shall be liable for contamination of the Aron Inventory,
unless such contamination is due to Aron’s or its representative’s negligence or
willful misconduct. As to contamination to the Aron Inventory for which DCR is
liable pursuant to this Section 9.6, DCR shall promptly notify Aron of such
contamination and the Parties shall account for any differences in the grade of
the contaminated or downgraded Aron Inventory (including to the extent any such
material no longer continues to meet the specifications for any Product for
purposes hereof) pursuant to the volume determination, invoicing and payment
procedures set forth in Sections 6.3, 12.1 and 12.5.

9.7
Condition and Maintenance of Tanks.

9.7.1
The execution of this Agreement by the Parties does not impose any obligation or
responsibility on Aron in connection with: (i) any existing or future
environmental condition at the Refinery, the Tanks and/or any related facilities
(collectively, the “Facility”), including the presence of a regulated or
hazardous substance on or in environment media at the Facility (including the
presence in surface water, groundwater, soils or subsurface strata or air),
including the subsequent migration of any such substance; (ii) any Environmental
Law; (iii) the Required Permits; or (iv) any requirements arising under or
relating to any Applicable Law pertaining or relating to the operation of the
Facility, except to the extent of any Liabilities that are caused by the
negligence or misconduct of Aron or its Representatives or are otherwise within
the scope of Aron’s indemnification obligations under Sections 19.2 or 21.2,
inclusive of when any Representatives of Aron are present at the Facility and
cause a release or other event.

9.7.2
Products may require the application of heat or steam by DCR to maintain the
same in a liquid free-flowing or pumpable state; DCR agrees to provide such
required heat at DCR’s expense. Recalibration, or strapping, of the Tanks may be
performed from time to time in accordance with the terms of this Agreement. In
the event that recalibration of meters, gauges or other measurement equipment is
reasonably requested by Aron consistent with Accepted Industry Practice such as
“strapping,” the Parties shall select a mutually agreeable U.S. Customs & Border





44
ny-1664023



--------------------------------------------------------------------------------




Protection bonded, ISO-accredited independent petroleum inspection company to
conduct such recalibration and Aron shall bear all costs associated therewith.
9.7.3
DCR may clean the Tanks during the Term of this Agreement for the following
reasons: to perform maintenance, to perform inspections, in case of an
emergency, to ensure product quality or as DCR otherwise deems appropriate in
accordance with Accepted Industry Practice. In the event of Tank cleaning
pursuant to this Section 9.7.3, DCR shall be responsible for the full cost of
removing the Aron Inventory, cleaning the Tanks and disposing of any
contaminants. DCR may identify substitute tank(s) for Aron during such time that
a Tank is unavailable due to Tank cleaning pursuant to this Section 9.7 and the
Parties shall cooperate with respect to the use of the same in a commercially
reasonable manner. The transfer of the Aron Inventory from the unavailable Tank
to the substitute tank, as well as any transfer from the substitute tank back to
the original Tank or another tank, shall be at DCR’s sole expense. Any such
substitute tank(s) will be covered by the terms and conditions of this
Agreement. DCR shall, as provided in Section 6.3, notify Aron of all events
and/or actions covered by or taken pursuant to this Section 9.7.3.

9.8
Certain Covenants Relating to Storage.

9.8.1
DCR agrees:

(i)that no loss allowances shall be applied to Aron Inventory held in the
Included Locations; and
(ii)that, in the event of any Product spill, leak or discharge or any other
environmental pollution caused by or in connection with the use of any Included
Locations, DCR shall promptly commence containment or clean-up operations as
required by any Governmental Authorities or Applicable Law or as DCR deems
appropriate or necessary and shall notify or arrange to notify Aron promptly of
any such material spill, leak or discharge and of any such operations.
9.8.2
Each Party agrees that it shall, in the performance of its obligations under
this Agreement, comply in all material respects with Applicable Law, including
all Environmental Laws. Each Party shall maintain the records required to be
maintained by Environmental Law and shall make such records available to the
other Parties upon their reasonable request. Each Party also shall promptly
notify the other Parties of any material violation or alleged material violation
of any Environmental Law relating to any Products stored under this Agreement
and, upon request, shall provide to the other Parties all evidence of
environmental inspections or audits by any Governmental Authority with respect
to such Products.





45
ny-1664023



--------------------------------------------------------------------------------




9.9
Included Location Review and Vetting.

9.9.1
Subject to Section 9.9.2 below, if at any time Aron determines that any Tanks or
other facilities constituting an Included Location (in each case, “Identified
Facilities”) fail to satisfy Aron’s then applicable policies and procedures
relating to the prudent maintenance and operation of storage tanks and pipeline
facilities (“Aron’s Policies and Procedures”), and without limiting any other
rights and remedies available to Aron hereunder or under any other Transaction
Document, Aron may (after giving effect to Section 9.9.2) provide DCR notice of
such failure so long as such failure is continuing and, if Aron provides such
notice and such failure has not been cured or a cure has not been commenced to
Aron’s reasonable satisfaction within 30 days after such notice is given, the
following provisions shall be applicable: (i) in the case of any Identified
Facilities that are owned by DCR, upon such date as Aron shall specify, such
Identified Facilities shall cease to constitute an Included Location (or part of
an Included Location) for purposes hereof and any payment to Aron in respect of
any Products held in such Identified Facilities shall become due in accordance
with the provisions of Section 12 hereof; and (ii) in the case of any Identified
Facilities that are subject to a Required Storage Arrangement, the Parties shall
endeavor as promptly as reasonably practicable and in good faith to execute such
rights, provide such notices, negotiate such reassignments or terminations
and/or take such further actions as Aron deems necessary or appropriate to
terminate Aron’s status as the party entitled to use and/or hold Products at
such Identified Facilities without impairing DCR’s ability to utilize such
Identified Facilities and, concurrently with effecting the termination of such
status, such Identified Facilities shall cease to constitute an Included
Location (or part of an Included Location) for purposes hereof and any payment
to Aron in respect of any Products held in such Identified Facilities shall
become due in accordance with the provisions of Section 12 hereof.

9.9.2
Aron’s rights under Section 9.9.1 above are subject to the following additional
terms and conditions:

(i)Aron shall apply Aron’s Policies and Procedures with respect to the Included
Locations in a non-discriminatory manner as compared with other similar storage
tanks and pipeline facilities utilized by Aron in a similar manner;
(ii)If the failure of any Identified Facilities to satisfy Aron’s Policies and
Procedures is a result of Aron’s Policies and Procedures exceeding the standards
or requirements imposed under Applicable Law or good and prudent industry
practice, then (1) Aron shall not require the removal of such Identified
Facilities as Included Locations until the 120th day after




46
ny-1664023



--------------------------------------------------------------------------------




giving DCR notice of such failure, (2) during such 120 day period, Aron shall
consult with DCR in good faith to determine whether based on further information
provided by DCR such Identified Facilities comply with Aron’s Policies and
Procedures and/or whether additional actions or procedures can be taken or
implemented so that, as a result, such Identified Facilities would comply with
Aron’s Policies and Procedures, and (3) if it is determined that such Identified
Facilities do comply with Aron’s Policies and Procedures or, as a result of such
additional actions or procedures, such Identified Facilities become so compliant
within such 120 day period, then such Identified Facilities shall not cease to
be Included Locations based on the noncompliance stated in Aron’s notice to DCR;
(iii)If within the 120 day period referred to in clause (ii)(2) above, DCR has
identified and diligently commenced the implementation of additional actions or
procedures that are intended to result in such Identified Facilities becoming
compliant with Aron’s Policies and Procedures, but such implementation cannot
through commercially reasonable efforts be completed within such 120 day period,
then so long as DCR continues to diligently and in a commercially reasonable
manner pursue the implementation of such additional actions and procedures, Aron
will extend such 120 day period up for up to an additional 60 days to allow for
such implementation to be completed and if such implementation is completed
within such additional 60 day period, then such Identified Facilities shall not
cease to be Included Locations based on the noncompliance stated in Aron’s
notice to DCR; and
(iv)If any Identified Facilities cease to be Included Locations pursuant to
Section 9.9.1 above and thereafter Aron determines, in its reasonable good faith
judgment, that such Identified Facilities have become compliant with Aron’s
Policies and Procedures, then Aron shall promptly cooperate with DCR to
reestablish such Identified Facilities as Included Locations hereunder.
9.9.3
DCR agrees that it will promptly notify Aron in writing of any Included Location
that (i) DCR removes from service, for any reason and if removal from service is
anticipated to be more than 30 days or (ii) subject to the last sentence of this
section, has had no bulk movements of Products during any period of 60
consecutive days or has otherwise been designated or categorized as no longer
being active or in use for at least 60 consecutive days and has de minimis
inventory and further agrees, in either such case, if requested by Aron in
writing within 5 Business Days after receipt of such notice, that the parties
shall, pursuant to Section 28.2.3, promptly remove the relevant Tank or other
storage location from Schedule B so that it shall cease to constitute an
Included Location for purposes hereof. If Aron requests that any such Tank or
other storage





47
ny-1664023



--------------------------------------------------------------------------------




location cease to be an Included Location, such change in status shall become
effective in accordance with the procedures specified in Section 28.2.3. If any
Tank or other storage location has ceased to be an Included Location pursuant to
this Section 9.9.3 and thereafter such Tank or other storage location is
returned to service or reactivated and Aron determines, in its reasonable good
faith judgment, that such Tank or other storage location is compliant with
Aron’s Policies and Procedures, then Aron shall promptly cooperate with DCR to
reestablish such tank as an Included Location pursuant to the procedures
specified in Section 28.2.3. If notice is required for an Included Location
under clause (ii) above, but DCR intends to continue to use and maintain such
Included Location in accordance with Acceptable Industry Practices, DCR may
state its intent in such in notice, in which case Aron shall consult with DCR
regarding the status and intended use of such Included Location before deciding
whether to request the removal of such Included Location pursuant to this
section.
10.
CERTAIN REPRESENTATIONS

10.1
Each of the Parties intends and represents to the other Party that:

10.1.1
each Party is (i) an “eligible contract participant” as defined in Section
1a(18) of the Commodity Exchange Act, as amended, (ii) a “forward contract
merchant” in respect of this Agreement as such term is defined in the Bankruptcy
Code and used in Section 556 of the Bankruptcy Code and (iii) a “swap
participant” in respect of this Agreement as such term is defined in the
Bankruptcy Code and used in Section 560 of the Bankruptcy Code;

10.1.2
each purchase and sale of Product between them, whether or not further
documented, shall constitute a “forward contract” under section 101(25) and a
“commodity forward agreement” as such term is used in clause (A)(i)(VIII) of the
definition of “swap agreement” under section 101(53B) of the Bankruptcy Code,
protected by, inter alia, section 556 and section 560 of the Bankruptcy Code,
and that it will be treated as such under and in all proceedings related to any
bankruptcy, insolvency or similar law (regardless of the jurisdiction of
application or competence of such law) or any regulation, ruling, order,
directive or pronouncement made pursuant thereto;

10.1.3
as a result of the foregoing, (i) the Performing Party’s right to liquidate,
collect, net and set off rights and obligations under this Agreement and
liquidate and terminate this Agreement shall not be stayed, avoided or otherwise
limited by the Bankruptcy Code, including sections 362(a), 547, 548 or 553
thereof; (ii) the Performing Party shall be entitled to the rights, remedies and
protections afforded by and under, among other





48
ny-1664023



--------------------------------------------------------------------------------




sections, sections 362(b)(6), 362(b)(17), 362(b)(27), 546(e), 546(g), 546(j),
548(d), 553, 556, 560, 561 and 562 of the Bankruptcy Code; and (iii) any cash,
securities or other property provided as performance assurance, credit support
or collateral with respect to the transactions contemplated hereby shall
constitute “margin payments” as defined in section 101(38) of the Bankruptcy
Code and all payments for, under or in connection with the transactions
contemplated hereby shall constitute “settlement payments” as defined in section
101(51A) of the Bankruptcy Code; and
10.1.4
this Agreement and each transaction between the Parties hereunder constitutes a
“master netting agreement” under section 101(38A) of the Bankruptcy Code; and
that the rights in Section 18 hereto include the rights referred to in section
561(a) of the Bankruptcy Code.

10.2
Single Agreement. This Agreement and all transactions hereunder form a single
integrated agreement between the Parties.

11.
WARRANTIES

11.1
Warranties of Title.

11.1.1
DCR warrants that on the Commencement Date it shall transfer, or cause to be
transferred, to Aron good and marketable title to the Initial Inventory free and
clear of any Liens (other than inchoate tax Liens and/or as contemplated in the
Intercreditor Agreement), and that it has full right and authority to transfer
such title and effect delivery of such Initial Inventory to Aron.

11.1.2
Each Party represents and warrants to the other Party that, as of each date of
delivery of Products sold hereunder to the other Party, it has good and
marketable title to the Products sold and delivered pursuant to this Agreement,
free and clear of any Liens (other than inchoate tax Liens) or as contemplated
in the Intercreditor Agreement, and that it has full right and authority to
transfer such title and effect delivery of such Products.

11.2
Disclaimer of Warranties. EXCEPT FOR THE WARRANTY OF TITLE, THE PARTY SELLING
PRODUCT HEREUNDER MAKES NO WARRANTY, CONDITION OR OTHER REPRESENTATION, WRITTEN
OR ORAL, EXPRESS OR IMPLIED, OF MERCHANTABILITY, FITNESS OR SUITABILITY OF THE
PRODUCT FOR ANY PARTICULAR PURPOSE OR OTHERWISE.





49
ny-1664023



--------------------------------------------------------------------------------




12.
PRICING & PAYMENT

12.1
Interim Payment and Netting.

12.1.1
For each Production Week, Aron shall provide DCR with a net settlement statement
setting forth:

(i)the “Weekly Net Volume” and (ii) the “Weekly Product Value,” which may be a
positive or negative number.
As used herein, “Weekly Net Volume” shall be calculated as follows:
(1)
Using the Daily Report of Inventory Volumes provided by DCR, Aron will calculate
the “Daily Net Volume” for all Aron Inventory at the Included Locations as
follows: the Inventory Volumes for the prior reported day minus the Inventory
Volumes for such day. The “Weekly Net Volume” shall be equal to the sum of the
Daily Net Volumes by Product Group for each day in the Production Week.

(2)
For each Product Group, the “Weekly Product Value” shall be an amount equal to
(a) the Weekly Net Volume for such Product Group multiplied by (b) the
applicable Weekly Product Benchmark for such Product Group.

(ii)the aggregate of the Weekly Product Values for all Product Groups (the
“Total Weekly Product Value”); provided that if the Total Weekly Product Value
is a positive number it shall represent an amount due from DCR to Aron and if
the Total Weekly Product Value is a negative number, the absolute value thereof
shall represent an amount due from Aron to DCR.
12.1.2
On or before 2:00 p.m. EPT on each applicable “Invoice Date” set forth on
Schedule I, Aron shall provide DCR with a statement setting forth:

(i)the Total Weekly Product Value, together with a reasonably detailed summary
of the calculations made by Aron pursuant to Section 12.1.1 to determine such
amount;
(ii)any outstanding interest that accrues pursuant to Section 12.4; and
(iii)any other amounts due and payable as of such day, or outstanding amounts
payable prior to such day, under this Agreement (the aggregate net amount
payable, without duplication, the “Interim Net Payment Amount”).




50
ny-1664023



--------------------------------------------------------------------------------




If the Interim Net Payment Amount is positive, it shall be due from DCR to Aron
and if the Interim Net Payment Amount is negative, the absolute value thereof
shall be due from Aron to DCR.
12.1.3
The Party owing the Interim Net Payment Amount shall pay such amount to the
other Party on or prior to the applicable “Payment Date” set forth on Schedule
I, subject to Section 12.3; provided, however, that if such payment is due from
DCR to Aron and Aron failed to deliver the statement required pursuant to
Section 12.1.2 by 2:00 p.m. EPT on the applicable “Invoice Date” set forth on
Schedule I, then such Interim Net Payment Amount shall not be due and payable
until the next Business Day following the applicable “Payment Date” set forth on
Schedule I.

12.1.4
Supplemental Product volumes will (a) be included in the calculation of Interim
Net Payment Amount commencing with the Production Week ending on April 1, 2019,
provided that the Supplemental Product volumes for March 26, 27 and 28, 2019
shall be deemed to be equal to the Supplemental Product volume for March 29,
2019; and (b) thereafter, for all subsequent Production Weeks, be determined and
incorporated into the calculation of the Interim Net Payment Amount in the same
manner as other Product volumes.

12.2
Payments. Unless otherwise set forth herein, all payments to be made under this
Agreement shall be made by wire transfer of same day funds in U.S. Dollars to
such bank account at such bank as the payee shall designate in writing to the
payor from time to time. All payments shall be deemed received on the Business
Day on which same day funds therefor are received by the payee. Payments
received after any applicable time set forth in this Agreement on any Business
Day or on a day that is not a Business Day shall be deemed to have been received
on the following Business Day. Except as otherwise expressly provided in this
Agreement, all payments by DCR or Aron shall be made in full without discount,
offset, withholding, counterclaim or deduction whatsoever for any claims which
one Party may now have or hereafter acquire against the other Party, whether
pursuant to the terms of this Agreement or otherwise, except as expressly
provided herein.

12.3
Disputed Invoices. If an invoiced Party in good faith disputes the accuracy of
the amount invoiced, the invoiced Party shall pay such amount as it in good
faith believes to be correct and provide written notice stating the reasons why
the remaining disputed amount is incorrect, along with supporting documentation.
In the event the Parties are unable to resolve such dispute, the matter shall be
resolved in accordance with Section 22.

12.4
Interest on Late Payments. Interest shall accrue on late payments under this
Agreement, at the lesser of (i) LIBOR plus the sum of 2.00% and the Applicable
Margin and (ii) the maximum rate of interest per annum permitted by Applicable





51
ny-1664023



--------------------------------------------------------------------------------




Law, from and including the date that payment is due until but excluding the
date that payment is actually received by the Party to whom it is payable.
12.5
Monthly True-Up Payment. Aron shall use commercially reasonable efforts to
provide to DCR, on the applicable “True Up Date” set forth on Schedule I, the
Monthly True-Up Statement, showing the net true up amount due from one Party to
the other Party (the “Monthly True-Up Payment”), and including the following
amounts (without duplication):

12.5.1
the Aggregate Monthly Product True-Up Amount; plus

12.5.2
the Ancillary Costs for such month not otherwise paid or satisfied hereunder
pursuant to Section 6.6, and as evidenced in the relevant Backup Certificate;
and plus or minus, as applicable,

12.5.3
any other adjustments to amounts payable by one Party to the other Party
pursuant to this Agreement.

12.6
Monthly True-Up Invoicing and Payment. If the amount of the Monthly True-Up
Payment is a positive number, such amount shall be due from DCR to Aron, and if
the amount of the Monthly True-Up Payment is a negative number, then the
absolute value thereof shall be due from Aron to DCR. The Party owing the
Monthly True-Up Payment shall pay such amount as shown on the Monthly True-Up
Statement to the other Party on or prior to 5:00 p.m. EPT on the second Business
Day following Aron’s delivery to DCR of the Monthly True-Up Statement and all
related supporting documentation, subject to Section 12.3.

13.
FINANCIAL INFORMATION; NOTIFICATIONS; CREDIT SUPPORT

13.1
Provision of Financial Information. DCR shall provide Aron, and Aron shall
provide to DCR, (i) within 120 days following the end of each of its fiscal
years, (a) a copy of the annual report, containing audited consolidated
financial statements of PBFH or Aron, as applicable, and its consolidated
subsidiaries for such fiscal year certified by independent certified public
accountants and (b) the balance sheet, statement of income and statement of cash
flow of PBFH or Aron, as applicable, for such fiscal year, as reviewed by PBFH’s
or Aron’s, as applicable, independent certified public accountants, and (ii)
within 90 days after the end of its first three fiscal quarters of each fiscal
year, a copy of the quarterly report, containing unaudited consolidated
financial statements of PBFH or Aron, as applicable, and its consolidated
subsidiaries for such fiscal quarter; provided that so long as PBF or The
Goldman Sachs Group, Inc., as applicable, is required to make public filings of
its quarterly (on form 10-Q) and annual (on form 10-K) financial results
pursuant to the Exchange Act, such filings are available on the SEC’s EDGAR
database and such filings are made in a timely manner, then DCR or Aron, as
applicable, will not be required to provide such annual or quarterly financial
reports to the other Party.





52
ny-1664023



--------------------------------------------------------------------------------




13.2
Additional Information. Upon reasonable notice, DCR shall provide to Aron, and
Aron shall provide to DCR, such additional information as Aron or DCR, as
applicable, may reasonably request to enable it to ascertain the current
financial condition of DCR or Aron, as applicable.

13.3
Notifications. Each Party shall notify the other Party in writing within two
Business Days of learning of any of the following events:

13.3.1
any Event of Default or Additional Termination Event, specifying the nature and
extent thereof and the corrective action (if any) taken or proposed to be taken
with respect thereto;

13.3.2
any event that is reasonably expected to be a Material Adverse Change with
respect to such party;

13.3.3
it or its Guarantor consolidates or amalgamates with, merges with or into, or
transfers all or substantially all of its assets to another person; and

13.3.4
in the case of DCR,

(i)its binding agreement to sell, lease, sublease, transfer or otherwise dispose
of, or grant any person (including an Affiliate) an option to acquire, in one
transaction or a series of related transactions, all or substantially all of the
Refinery assets;
(ii)any labor disturbances at the Refinery that are reasonably likely to
adversely and materially impact the use of the Tanks;
(iii)notice of any (i) material “Default” and/or (ii) “Event of Default” under
the Revolving Credit Agreement (each as defined therein); or
(iv)a final judicial or administrative judgment against it that individually or
in the aggregate is in excess of $115,000,000.
13.4
Credit Support Guaranties.

13.4.1
As security for the prompt payment and performance in full when due of Aron’s
obligations under this Agreement, Aron shall cause its Guarantor to (i) deliver
to DCR prior to the Commencement Date its Guaranty in form and substance
reasonably acceptable to DCR and (ii) maintain such Guaranty in effect for the
Term hereof.

13.4.2
As security for the prompt payment and performance in full when due of DCR’s
obligations under this Agreement, DCR shall cause its Guarantor to (i) deliver
to Aron prior to the Commencement Date its Guaranty in form and substance
reasonably acceptable to Aron and (ii) maintain such Guaranty in effect for the
Term hereof.





53
ny-1664023



--------------------------------------------------------------------------------




13.5
True Sale and Back-up Security Interest. Each of the Parties intends that each
of the purchase and sale transactions and transfers contemplated hereby
constitute true sales and true transfers of the benefits and burden of ownership
of the Products intended to constitute Aron Inventory subject to such purchase
and sale transactions and transfers from DCR to Aron. If, notwithstanding the
intent of the Parties, such transactions are deemed to constitute loans, then
DCR shall be deemed to have pledged and granted to Aron, a first priority lien
and security interest in all quantities of Product intended to constitute Aron
Inventory hereunder and all proceeds thereof as security for the performance of
all of DCR’s obligations and liabilities hereunder, and any UCC filings by Aron
with respect to such quantities of Product shall serve to perfect such pledge
and security interest. However, the filing of any UCC financing statements made
pursuant to this Agreement shall in no way be construed as being contrary to the
intent of the Parties that the transactions contemplated by this Agreement be
treated as purchase and sale transactions.

13.6
Adequate Assurances.

13.6.1
Aron may, in its reasonable discretion and upon written notice to DCR, require
that PBFH provide it with satisfactory security for or adequate assurance of its
or its Guarantor’s performance within a specified time period as appropriate
(but not less than two Business Days from delivery of such notice), when a
Material Adverse Change has occurred as with respect to P DCR RC or its
Guarantor.

13.6.2
DCR may, in its reasonable discretion and upon notice to Aron, require that Aron
provide it with satisfactory security for or adequate assurance of its or its
Guarantor’s performance within a specified time period as appropriate (but not
less than two Business Days from delivery of such notice), when a Material
Adverse Change has occurred as with respect to Aron or its Guarantor.

13.6.3
DCR or Aron, as applicable, shall provide performance assurance to DCR or Aron,
as applicable, on or prior to the second Business Day following written demand
therefor in the form of Acceptable Credit Support. The performance assurance
provided by DCR or Aron, as applicable, shall be for a reasonable duration and
in an amount reasonably sufficient to cover a value up to DCR’s or Aron’s, as
applicable, good faith estimated financial exposure under this Agreement. If
performance assurance is provided in the form of a letter of credit, such letter
of credit shall be issued by an Acceptable Letter of Credit Issuer and shall be
in a form reasonably acceptable to DCR or Aron, as applicable, in the exercise
of their respective good faith and reasonable discretion. All bank charges
relating to any letter of credit and any fees, commissions, costs and expenses
incurred with respect to furnishing security are for the account of DCR or Aron,
as applicable.





54
ny-1664023



--------------------------------------------------------------------------------




13.7
Further Assurances. Each Party agrees, at any time and from time to time upon
the request of the other Party, to execute, deliver and acknowledge, or cause to
be executed, delivered and acknowledged, such further documents and instruments
and to do such other acts and things as such Party may reasonably request in
order to fully effect the purposes of this Agreement. Between the Effective Date
and the Commencement Date, if the Parties determine in good faith that any
Schedule hereto contains an error or requires further revision or clarification,
the Parties shall cooperate in good faith to revise the content of such
Schedule(s) to address such matter and, on the Commencement Date, will execute
such amendment or other instrument as each Party deems reasonably necessary to
cause each such revised Schedule to be incorporated as an attachment to this
Agreement as contemplated by the terms hereof.

14.
TAXES

14.1
Taxes. Each Party represents that it is registered, and covenants that it will
continue to be so registered, with the applicable Governmental Authority to
engage in tax-free transactions with respect to Products. Prior to the date of
delivery of Products hereunder each Party shall provide to the other Party
proper notification, exemption, motor fuel licenses or resale certificates or
direct pay permits or other similar certificates as may be required or permitted
by Applicable Law. If a Party does not furnish such certificates and licenses to
the other Party or if the transaction is subject to Tax under Applicable Law
because no exemption exists, the applicable Party responsible for such Tax shall
reimburse and indemnify the other Party for all Taxes that the other Party
remits to a Governmental Authority or that are incurred by that Party, together
with all penalties and interest thereon. Each party acknowledges and agrees that
it is responsible for all filings, notifications, and other similar compliance
requirements that it is required to comply with under Applicable Law.

14.2
Each Party acknowledges and agrees that it will be solely responsible for any
Excluded Taxes owed by it or any similar taxes such as gross earnings, gross
receipts or similar taxes that are based upon gross receipts, gross earnings or
gross revenues. Each Party hereby irrevocably waives and releases the other
Party from, and agrees not to assert any reimbursement or other indemnification
claims against the other party with respect to, any Liabilities (including
pursuant to Section 19) with respect to the imposition or incurrence of any
Excluded Taxes (including any such gross receipt taxes pursuant to Title 30 of
the Delaware Code as in effect from time to time).

14.3
Any other provision of this Agreement to the contrary notwithstanding, this
Section 14 shall survive until 90 days after the expiration of the statute of
limitations for the assessment, collection and levy of any Tax.





55
ny-1664023



--------------------------------------------------------------------------------




15.
INSURANCE

15.1
Insurance Required to be provided by DCR. DCR, directly or through an Affiliate,
shall procure and maintain in full force and effect throughout the Term
insurance coverage of the following types and amounts and with insurance
companies rated not less than A- by A.M. Best, or otherwise reasonably
acceptable to Aron, in respect of DCR’s receipt, handling and storage of Aron
Inventory under this Agreement or the receipt, handling and storage of Aron
Inventory under any Required Storage Arrangements:

15.1.1
property damage coverage on an “all risk” basis without flood, earthquake,
windstorm, tsunami and terrorism exclusions in an amount sufficient to cover the
market value or potential full replacement cost of all of the Aron Inventory,
whichever is greater. Such insurance shall be endorsed to include Aron as loss
payee with respect to the Aron Inventory. Notwithstanding anything to the
contrary herein, Aron may, at its option and expense, endeavor to procure and
provide such property damage coverage for the Products; provided that to the
extent any such insurance is duplicative with insurance procured by DCR, the
insurance procured by DCR shall in all cases represent, and be written to be,
the primary coverage;

15.1.2
commercial general liability coverage which includes bodily injury, broad form
property damage and contractual liability, cross suit liability, products and
completed operations liability, and sudden and accidental pollution liability
coverage in a minimum amount of $10,000,000 per occurrence and $10,000,000 in
the aggregate;

15.1.3
(i) workers compensation in the amount required by Applicable Law, and (ii)
employer’s liability with a minimum amount of $1,000,000 per accident,
$1,000,000 per disease, and $1,000,000 in the aggregate;

15.1.4
automobile liability coverage in a minimum amount of $1,000,000;

15.1.5
umbrella/excess liability coverage providing coverage on a follow­ form basis
with respect the coverage required under Sections 15.1.2, 15.1.3(ii) and 15.1.4
in a minimum amount of $425,000,000 per occurrence and in the aggregate; and

15.1.6
pollution legal liability coverage in a minimum amount of $100,000,000 per
occurrence and in the aggregate.

15.2
Additional Insurance Requirements.

15.2.1
The foregoing policies in Section 15.1 shall include or provide that the
underwriters waive all rights of subrogation against Aron and the insurance is
primary without contribution from Aron’s insurance. The





56
ny-1664023



--------------------------------------------------------------------------------




foregoing policies with the exception of those listed in Sections 15.1.1 and
15.1.3(i) shall include Aron, its subsidiaries, and affiliates and their
respective directors, officers, employees and agents as additional insured. The
foregoing policy in Section 15.1.1 shall include Aron as loss payee with respect
the Aron inventory.
15.2.2
DCR shall cause its insurance carriers to furnish insurance certificates to
Aron, in a form reasonably satisfactory to Aron, evidencing the existence of the
coverages required pursuant to Section 15.1. The certificate shall specify that
the insurer will provide 30 days’ written notice prior to cancelation of
insurance becoming effective. Upon Aron’s request, DCR shall provide renewal
certificates within 30 days of the expiration of the previous policy under which
coverage is maintained.

15.2.3
The mere purchase and existence of insurance does not reduce or release either
Party from any liability incurred or assumed under this Agreement.

15.2.4
DCR shall comply with all notice and reporting requirements in the foregoing
policies and timely pay all premiums.

15.2.5
DCR shall be responsible for any deductibles or retentions that are applicable
to the insurance required pursuant to Section 15.1.

16.
FORCE MAJEURE

16.1
Neither Party shall be liable to the other Party if it is rendered unable by a
Force Majeure Event to perform in whole or in part any obligation or condition
of this Agreement for so long as the Force Majeure Event exists and to the
extent that performance is hindered by the Force Majeure Event; provided,
however, that the Party unable to perform shall use all commercially reasonable
efforts to avoid or remove the Force Majeure Event. During the period that
performance by the affected Party of a part or whole of its obligations has been
suspended by reason of a Force Majeure Event, the other Party likewise may
suspend the performance of all or a part of its obligations to the extent that
such suspension is commercially reasonable, other than any payment or
indemnification obligations that arose prior to the Force Majeure Event.

16.2
To the extent reasonably practicable, the affected Party rendered unable to
perform shall give written notice to the other Party within 24 hours after
receiving notice of the occurrence of a Force Majeure Event, including, to the
extent feasible, the details and the expected duration of the Force Majeure
Event and the volume of Product affected. Such Party also shall promptly notify
the other when the Force Majeure Event has terminated.





57
ny-1664023



--------------------------------------------------------------------------------




17.
REPRESENTATIONS, WARRANTIES & COVENANTS

17.1
Mutual Representations and Warranties. Each Party represents and warrants to the
other Party as of the Second Restatement Effective Date, and shall be deemed to
represent and warrant as of the date of any purchase of Product hereunder, that:

17.1.1
it is (i) an “eligible contract participant” as defined in the U.S. Commodity
Exchange Act, as amended, and (ii) a “forward contract merchant” under section
101(26) and a “master netting agreement participant” under section 101(38B), for
purposes of the Bankruptcy Code;

17.1.2
it is duly organized and validly existing under the laws of the jurisdiction of
its organization or incorporation and, if relevant under such laws, in good
standing, has the power to execute and deliver this Agreement and any other
related documentation that it is required by this Agreement to deliver and to
perform its obligations under this Agreement, and has taken all necessary action
to authorize such execution, delivery and performance;

17.1.3
such execution, delivery and performance do not violate or conflict with, in any
material respect, any Applicable Law, any provision of its constitutional
documents or any order or judgment of any court or Governmental Authority;

17.1.4
all material governmental and other authorizations, approvals, consents, notices
and filings that are required to have been obtained or submitted by it with
respect to this Agreement have been obtained or submitted and are in full force
and effect;

17.1.5
its obligations under this Agreement constitute its legal, valid and binding
obligations, enforceable in accordance with their respective terms (subject to
applicable bankruptcy, reorganization, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application regardless of whether enforcement is
sought in a proceeding in equity or at law);

17.1.6
no Termination Event has occurred and is continuing, and no such event or
circumstance would occur as a result of its entering into or performing its
obligations under this Agreement;

17.1.7
there is not pending, nor to its knowledge threatened against it, any action,
suit or proceeding at law or in equity or before any court, tribunal,
Governmental Authority, official or arbitrator that is likely to affect the
legality, validity or enforceability against it of this Agreement or its ability
to perform its obligations under this Agreement and that could reasonably be
expected to result in a Material Adverse Change;





58
ny-1664023



--------------------------------------------------------------------------------




17.1.8
it has entered into the Transaction Documents and will enter into any
transaction thereunder as principal (and not as advisor, agent, broker or in any
other capacity, fiduciary or otherwise) and with a full understanding of the
material terms and risks of the same, and has made its own independent decision
to enter into the Transaction Documents and any transaction and as to whether
the Transaction Documents and any transaction are appropriate or suitable for it
based upon its own judgment and upon advice from such advisers as it has deemed
necessary and not in reliance upon any view expressed by any other Party;

17.1.9
it is capable of assessing the merits of and understanding (on its own behalf or
through independent professional advice) the Transaction Documents and any
transaction, understands and accepts the terms, conditions and risks of the
Transaction Documents and any transaction and is capable of assuming and assumes
the risks of the Transaction Documents and any transactions contemplated
thereunder;

17.1.10
it is not bound by any agreement that would preclude or hinder its execution,
delivery or performance of any of the Transaction Documents;

17.1.11
neither it nor any of its Affiliates has been contacted by or negotiated with
any finder, broker or other intermediary in connection with the sale of Product
hereunder who is entitled to any compensation with respect thereto; and

17.1.12
none of its directors, officers, employees or agents or those of its Affiliates
has received or will receive any commission, fee, rebate, gift or entertainment
of significant value in connection with any of the Transaction Documents.

17.2
Mutual Covenants.

17.2.1
Compliance with Applicable Laws. Each Party undertakes and covenants to the
other Party that it shall comply in all material respects with all Applicable
Laws, including all Environmental Laws, to which it may be subject in connection
with the performance of any obligation or exercise of any rights under any of
the Transaction Documents or in connection with any transaction contemplated by
or undertaken pursuant to this Agreement.

17.2.2
Books and Records. All records or documents provided by any Party to the other
Party shall, to the best knowledge of such Party, accurately and completely
reflect the facts or estimates about the activities and transactions to which
they relate. Each Party shall promptly notify the other Party if at any time
such Party has reason to believe that any records or documents previously
provided to the other Party no longer are materially accurate or complete.





59
ny-1664023



--------------------------------------------------------------------------------




17.2.3
Payments. All payments made under this Agreement shall be made in U.S. Dollars,
the lawful currency of the United States.

17.3
DCR’s Representations and Covenants.

17.3.1
DCR represents and warrants that the Tanks have been maintained, repaired,
inspected and serviced in accordance with Accepted Industry Practice and are
generally in serviceable condition (normal wear and tear excepted) in all
material respects.

17.3.2
DCR agrees that neither it nor any of its subsidiaries shall have any interest
in or the right to dispose of, and shall not create or consent to the creation
of any Liens with respect to, the Aron Inventory (it being acknowledged that (i)
Excess Quantities do not constitute Aron Inventory and (ii) upon DCR purchasing
any Aron Inventory pursuant to Section 6.4.5, such quantities shall not
constitute Aron Inventory unless and until repurchased by Aron pursuant to
Section 6.4.5). DCR authorizes Aron to file at any time and from time to time
any UCC financing statements identifying the Aron Inventory subject to this
Agreement and Aron’s ownership thereof and title thereto, and DCR shall execute
and deliver to Aron, and DCR hereby authorizes Aron to file (with or without
DCR’s signature), at any time and from time to time, all amendments to financing
statements, assignments, continuation financing statements, termination
statements and other documents and instruments, in form reasonably satisfactory
to each of Aron and DCR, as Aron may reasonably request, to provide public
notice of Aron’s ownership of and title to the quantities of the Aron Inventory
subject to this Agreement and the Intercreditor Agreement.

17.3.3
DCR agrees that, other than in connection with a refinancing of the 7.00% senior
notes due 2023 issued by PBFH (the “2023 Notes”) or the 7.25% senior notes due
2025 issued by PBFH (the “2025 Notes” and, together with the 2023 Notes, the
“Senior Notes”) or the issuance of notes to effectively replace the Senior
Notes, it will not incur, create, assume or guaranty any Specified Indebtedness
if, in connection with such incurrence, creation, assumption or guaranty or
proposed incurrence, creation, assumption or guaranty of Specified Indebtedness,
the ratings assigned to the Senior Notes, or any applicable refinancing of such
notes, are (or would be) lower than B3 (or its then-current equivalent) by
Moody’s Investors Service, Inc. (or any successor rating agency thereto) and B
(or its then-current equivalent) by Standard & Poor’s Ratings Service (or any
successor rating agency thereto), as rated by both such rating agencies.

For the purposes of the foregoing, “Specified Indebtedness” means: the (i)
obligations described in clauses (a), (b) and (f) (but only with respect




60
ny-1664023



--------------------------------------------------------------------------------




to such clause (f) for obligations of third parties that are not Affiliates of
DCR and are secured as described in such clause (f)), in each case as set forth
in the such clauses in the definition of “Indebtedness” in the Revolving Credit
Agreement; and (ii) reimbursement obligations in respect of letters of credit,
letters of guaranty, bankers’ acceptable and similar instruments; provided,
however, that Specified Indebtedness shall not include in any event (i)
Indebtedness (as defined in the Revolving Credit Agreement) and other
obligations incurred in connection with the Specified Acquisition in an amount
not to exceed $600 million of principal at any time outstanding plus interest,
fees and other obligations and Liabilities with respect thereto and (ii) any
reimbursement obligations relating to letters of credit (w) used in the ordinary
course in connection with the purchase or financing of hydrocarbon assets
(including feedstocks) or the transportation thereof, (x) used in connection
with any hedging obligations (including commodities, currency and/or interest
rate hedges) incurred in the ordinary course of business, (y) used in connection
with self-insurance obligations, insurance premiums, workers’ compensation,
unemployment insurance, performance of surety bonds, bankers’ acceptances, or
the satisfaction of applicable legal or regulatory requirements (including in
respect of environmental and other regulatory obligations, to secure the
performance of tenders, statutory obligations, surety, stay, customs and appeal
bonds, statutory bonds, bids, leases, government contracts, trade contracts, or
to secure liability for premiums to insurance brokers, carriers or insurance
companies or (z) additional obligations incurred in the ordinary course of
business in an amount not to exceed $100,000,000 of the face value of any such
reimbursement obligations at any time outstanding.
17.3.4
DCR agrees that it shall in all material respects perform its obligations under
and comply with the terms of the Required Storage Arrangements as and when such
agreements are entered into by DCR.

17.3.5
DCR agrees that it shall maintain and pursue diligently all its material rights
under the Required Storage Arrangements and take all reasonable steps to enforce
its rights and any rights granted to DCR thereunder as and when such agreements
are entered into by DCR.

17.3.6
DCR agrees that at any time when Aron Inventory is located at the Supplemental
Included Location, it shall not modify, amend or waive rights arising under any
of the Required Storage Arrangements as and when such agreements are entered
into by DCR without the prior written consent of Aron; provided, however, that
if DCR provides Aron with notice, DCR may make such modifications or amendments,
including extensions or elections under any of the foregoing, that do not
adversely affect Aron’s rights thereunder, degrade, reduce or limit the
standards





61
ny-1664023



--------------------------------------------------------------------------------




applicable to the operator thereunder or otherwise interfere with Aron’s rights
to use the Included Locations subject thereto without the prior written consent
of Aron.
17.3.7
DCR agrees that at any time when Aron Inventory is located at the Supplemental
Included Location, it will promptly provide Aron copies of all communications
from DCR to the operator of the Supplemental Included Location that relate to
Supplemental Product volumes held at the Supplemental Included Location,
promptly notify Aron in writing of any breach, default or event of default under
the Supplemental Included Location Storage Agreement and promptly notify Aron in
writing of any tanks being used to hold Supplemental Product volumes or
designated for such use at the Supplemental Included Location that the operator
thereof removes from service for any reason and thereafter from time to time
keep Aron promptly notified in writing of any changes to the status of such
tanks, including any plans to restore such tanks to being in service.

17.3.8
In its capacity as agent under the Required Storage Arrangement with respect to
the Supplemental Included Location, DCR covenants and agrees that it shall (i)
in a diligent and timely manner, comply with Aron’s instructions with respect to
the Aron Inventory shipped to or from or stored at the Supplemental Included
Location, (ii) exercise all reasonable care and skill and act diligently and in
good faith on behalf of Aron and, without limiting the foregoing, shall exercise
a degree of care and diligence in providing agency services thereunder that is
no less than the degree of care and diligence it exercises with respect to its
own business and operations, (iii) provide in a timely manner all material
notices to the operator of the Supplemental Included Location and other relevant
third parties required by the terms and conditions of the applicable agreements
and other notices to such parties as reasonably requested by Aron and diligently
pursue all material and relevant claims, (iv) not allow its interests (including
in its dealings with third parties and any rights it may have hereunder or under
other Transaction Documents) to conflict with the duties that it owes to Aron as
agent under such Required Storage Arrangement, and (v) not engage in any conduct
which would reasonably be expected to adversely affect the Aron Inventory
shipped to or from or stored at the Supplemental Included Location or Aron’s
rights under the Required Storage Arrangement with respect to the Supplemental
Included Location.

17.4
Acknowledgement. DCR and Aron each acknowledge and agree that (1) each is a
merchant of crude oil and petroleum products and may, from time to time, be
dealing with prospective counterparties, or pursuing trading or hedging
strategies, in connection with aspects of their respective business that are
unrelated hereto and that such dealings and such trading or hedging strategies
may be different from or opposite to those being pursued pursuant to or in
connection with this Agreement,





62
ny-1664023



--------------------------------------------------------------------------------




(2) neither DCR nor Aron has any fiduciary or trust obligations of any nature
with respect to the other Party, or any of such Party’ Affiliates, (3) DCR and
Aron may enter into transactions and purchase crude oil or petroleum products
for their own account or the account of others at prices more favorable than
those being paid by or to the other Party hereunder and (4) nothing herein shall
be construed to prevent DCR or Aron, as applicable, or any of their partners,
officers, employees or Affiliates, in any way, from purchasing, selling or
otherwise trading in crude oil, petroleum products or any other commodity for
their own account or for the account of others, whether prior to, simultaneously
with or subsequent to any transactions under this Agreement (such matters and
activities conducted or engaged in by each Party as described in the foregoing
clauses (1), (3) and (4), and including in any event any hedging activities on
any Products and other hydrocarbon assets unrelated to the transactions set
forth in this Agreement or the other Transaction Documents, together with any
and all other business and activities conducted or engaged in by such Party that
are unrelated to this Agreement, the other Transaction Documents, the Related
Agreement and/or any Specified Transactions, being its respective “Outside
Activities”).
17.5
Outside Activities. Each of DCR and Aron acknowledge and agree that (a) all of
its respective Outside Activities are conducted at its sole discretion and
solely for its own account, (b) as a consequence, each shall solely be
responsible to retain and pay, discharge and perform as and when due all
Liabilities with respect to its own respective Outside Activities and (c) to the
fullest extent permitted by Applicable Law, it shall defend, indemnify and hold
harmless the other Party and its Affiliates from and against any Liabilities
incurred by such other Party or its Affiliates as a result of or related to such
first Party’s respective Outside Activities.

18.
TERMINATION EVENTS, DEFAULT & EARLY TERMINATION

18.1
Events of Default. Notwithstanding any other provision of this Agreement, the
occurrence and continuance of any of the following events or circumstances shall
constitute an “Event of Default” hereunder and under the Commodity Forward
Agreement:

18.1.1
A Party fails to make a payment when due and payable under this Agreement within
two Business Days following receipt of a written demand for payment by the other
Party delivered in accordance with Section 24 hereof.

18.1.2
A Party (or, if applicable, any Affiliate of such Party that is party to a
Transaction Document) breaches any representation or warranty made or repeated,
or deemed to have been made or repeated, by the Party in any material respect,
or any representation or warranty proves to have been incorrect or misleading in
any material respect when made or repeated or deemed to have been made or
repeated under this Agreement or any Transaction Document; provided, however,
that if such breach is





63
ny-1664023



--------------------------------------------------------------------------------




curable, such breach is not cured to the reasonable satisfaction of the other
Party within ten Business Days from the date that such Party receives written
notice that corrective action is needed.
18.1.3
Other than a default more specifically described in this Section 18.1, a Party
(or, if applicable, any Affiliate of such Party that is party to a Transaction
Document) fails to perform any material obligation or breaches a material
covenant required under this Agreement or any Transaction Document (other than
Section 17.3.3 of this Agreement), which, if capable of cure, is not cured to
the reasonable satisfaction of the other Party (acting in good faith and in a
commercially reasonable manner) within ten Business Days from the date that such
Party receives written notice that corrective action is needed.

18.1.4
A Party or such Party’s Guarantor (or, in the case of DCR, PBF) becomes or is
Bankrupt;

18.1.5
A Party’s Guarantor (i) fails to satisfy, perform or comply with any material
obligation in accordance with its Guaranty in favor of the other Party (the
“Receiving Party”) if such failure continues after any applicable grace or
notice period, (ii) breaches any covenant or any representation or warranty
proves to have been incorrect or misleading in any material respect under its
Guaranty, which is not cured within any applicable grace or notice period, or
(iii) repudiates, disclaims, disaffirms or rejects (in each case, in writing),
in whole or part, any obligation under its Guaranty, or challenges the validity
of its Guaranty (in each case, in writing).

18.1.6
(i) Either Party or any of its Designated Affiliates (1) defaults under a
Specified Transaction and, after giving effect to any applicable notice
requirement or grace period, there occurs a liquidation of, an acceleration of
obligations under or any early termination of, that Specified Transaction, or
(2) disaffirms, disclaims, repudiates or rejects, in whole or in part, a
Specified Transaction (or such action is taken by any person or entity appointed
or empowered to operate it or act on its behalf), provided, that the other Party
shall first give notice thereof to such first Party, and such default or other
applicable event is not cured (if capable of being cured) to the reasonable
satisfaction of the other Party within five Business Days from the date that
such Party receives such notice (it being acknowledged and agreed that the
foregoing shall not alter or extend the applicable notice or grace period, if
any, applicable to such Specified Transaction and that the foregoing five
Business Day period applies only to the right of a Party to declare an Event of
Default under this Section 18.1.6); or (ii) either Party or any Affiliate of
such Party that is a party to any credit support document provided pursuant to
the terms and conditions of this Agreement disaffirms, disclaims, repudiates or





64
ny-1664023



--------------------------------------------------------------------------------




rejects, in whole or in part, such credit support document or its material
obligations thereunder other than pursuant to the applicable terms and
conditions thereof.
18.1.7
Any Lien (other than a Lien granted by Aron and other than inchoate tax Liens)
is placed on any material portion of the Aron Inventory due to an act or with
the consent of DCR. Upon the occurrence of such event, DCR shall be deemed to be
a Defaulting Party hereunder and Aron shall be deemed to be the Performing
Party.

18.1.8
A Party fails to provide adequate assurances in accordance with, and within the
time periods set forth in, Section 13.6.

18.1.9
(a) DCR fails, after giving effect to any applicable notice requirement or cure
or grace period, to perform its obligations under, comply with, or maintain in
any material respect any Required Storage Arrangement that applies to Aron
Inventory located at the Supplemental Included Location, or (b) the Supplemental
Included Location Storage Agreement ceases to be in full force and effect (after
giving effect to any applicable notice requirement or cure or grace periods) at
any time that any Aron Inventory is located at the Supplemental Included
Location.

18.2
Additional Termination Events. Notwithstanding any other provision of this
Agreement, the occurrence of any of the events or circumstances specified in
this Section 18.2 shall constitute an “Additional Termination Event” hereunder
and under the Commodity Forward Agreement and, in each instance, DCR shall be
deemed to be the “Affected Party” and Aron shall be deemed to be the Performing
Party for purposes of determining the rights and remedies available to the
Performing Party under Section 18.3.

18.2.1
Except in the case of any Refinery maintenance or turnaround, either (i)
operations at the Refinery shall have ceased (other than as a result of a Force
Majeure Event) for a period of at least 90 consecutive days or (ii) there occurs
an inability to receive into, deliver Products out of or store Products (other
than as a result of a Force Majeure Event) in the Tanks (taken as a whole) in
any material respect for a period of at least 90 consecutive days.

18.2.2
A Force Majeure Event affecting the Refinery has occurred and is continuing for
a period of at least 90 consecutive days.

18.2.3
The obligations under any Credit Agreement have become due and payable (i) at
their scheduled maturity and have not been repaid in full on or prior to such
date (after giving effect to any grace or cure periods) or (ii) prior to their
scheduled maturity as a result of the occurrence and continuance of an event of
default thereunder and the acceleration of the scheduled maturity of such
obligations.





65
ny-1664023



--------------------------------------------------------------------------------




18.2.4
An “Event of Default” exists with respect to PRCLLC or PBFH under the Related
Agreement.

18.2.5
DCR or any of its Affiliates sells, leases, subleases, transfers or otherwise
disposes of, in one transaction or a series of related transactions, all or
substantially all of the assets of the Refinery (provided that the foregoing
event shall not constitute an Additional Termination Event if DCR has, in a
timely manner, exercised its early termination right in connection with such
event pursuant to Section 2.3 or 2.4 and complied with all applicable terms and
conditions hereof in connection with exercising such right).

18.2.6
PBFH or DCRC (i) consolidates or amalgamates with, merges with or into, or
transfers all or substantially all of its assets to, another person (including
an Affiliate) or any such consolidation, amalgamation, merger or transfer is
consummated, and (ii)(A) the successor resulting from any such consolidation,
amalgamation or merger or the person that otherwise acquires all or
substantially all of the assets of PBFH or DCRC does not assume, either by
operation of law or without amendment or modification of the applicable
Transaction Documents (other than any amendments or modifications that are
ministerial in nature), all of DCR’s obligations hereunder and under the other
Transaction Documents, or (B) in the reasonable judgment of Aron, the
creditworthiness of the resulting, surviving or transferee person, taking into
account any guaranties, is materially weaker than DCR immediately prior to the
consolidation, amalgamation, merger or transfer (provided that the foregoing
event shall not constitute an Additional Termination Event if DCR has, in a
timely manner, exercised its early termination right in connection with such
event pursuant to Section 2.3 or 2.4 and complied with all applicable terms and
conditions hereof in connection with exercising such right).

18.2.7
A Change of Control with respect to PBF (provided that the foregoing event shall
not constitute an Additional Termination Event if DCR has, in a timely manner,
exercised its early termination right in connection with such event pursuant to
Section 2.3 or 2.4 and complied with all applicable terms and conditions hereof
in connection with exercising such right); provided that any Early Termination
Date designated by Aron as a result of such occurrence shall occur no earlier
than the effective date of such Change of Control event.

18.2.8
The Intercreditor Agreement ceases to be in full force and effect or the
“Revolving Agent” (as defined therein) repudiates, disclaims, disaffirms or
rejects (in each case, in writing), in whole or part, any of its material
obligations thereunder or challenges the validity thereof (in each case, in
writing).





66
ny-1664023



--------------------------------------------------------------------------------




18.2.9
At any time the terms and conditions of Section 17.3.3 shall not have been
satisfied.

18.3
Remedies Generally. Notwithstanding any other provision of this Agreement or any
Specified Transaction, upon the occurrence and continuance of an Event of
Default with respect to a Party (such Party referred to as the “Defaulting
Party”), or upon the occurrence and continuance of an Additional Termination
Event with respect to the Affected Party, the other Party in each case (the
“Performing Party”) may, in its sole discretion, in addition to all other
remedies available to it and without incurring any Liabilities, do any or all of
the following:

18.3.1
suspend its performance under this Agreement and the Commodity Forward
Agreement, including any Product sale, purchase, receipt, delivery or payment
obligations, upon written notice to the Defaulting Party or Affected Party
(except that in the case of any Event of Default under Section 18.1.4, all such
performance under this Agreement and the Commodity Forward Agreement shall
automatically and without any such notice be suspended);

18.3.2
declare all or any portion of the Defaulting Party’s or Affected Party’s, as
applicable, obligations under this Agreement (including without limitation any
Specified Early Termination Fee or Early Termination Fee) and the Commodity
Forward Agreement to be forthwith due and payable, all without presentment,
demand, protest or further notice of any kind, all of which are expressly waived
by the Defaulting Party or Affected Party, as applicable (except that in the
case of any Event of Default under Section 18.1.4, all such obligations shall
automatically and without any such declaration become forthwith due and
payable);

18.3.3
upon written notice to the Defaulting Party or the Affected Party, specify a
date (the “Early Termination Date”) on which to terminate this Agreement (except
that in the case of any Event of Default under Section 18.1.4, this Agreement
and the Commodity Forward Agreement shall automatically and without any such
notice be terminated);

18.3.4
terminate all other Transaction Documents and all other agreements that may then
be outstanding between the Parties that relate specifically to this Agreement;

18.3.5
close out any Specified Transactions pursuant to Section 18.4;

18.3.6
determine the Settlement Amount pursuant to Section 18.5;

18.3.7
determine the Termination Amount as provided in Section 18.6; and





67
ny-1664023



--------------------------------------------------------------------------------




18.3.8
exercise any rights and remedies provided or available to the Performing Party
under this Agreement or at law or equity, including such remedies as provided
for under the UCC.

18.4
Export of Defaults to and Liquidation of Specified Transactions. If the
Performing Party gives written notice to the Non-Performing Party pursuant to
Section 18.3.3 declaring an Early Termination Date (or, if applicable, such
Early Termination Date automatically occurs), the occurrence thereof shall
constitute a material breach and an event of default, howsoever described, under
all Specified Transactions by the Non-Performing Party, and the Performing Party
may, by giving notice to the Non-Performing Party, designate an early
termination date (which shall be no earlier than the Early Termination Date) for
all Specified Transactions and, upon such designation, terminate, liquidate,
accelerate and otherwise close out all Specified Transactions that lawfully may
be closed out and terminated or, to the extent that in the reasonable opinion of
the Performing Party certain of such Specified Transactions may not be
liquidated and terminated under Applicable Law on such Early Termination Date,
as soon thereafter as is reasonably practicable in which case the actual
termination date for such Specified Transactions will be the Early Termination
Date, subject to the final sentence of this Section 18.4. In such event, the
Performing Party shall calculate the payments due upon early termination of such
Specified Transactions in accordance with the terms set forth in such Specified
Transactions and in a commercially reasonable manner and without duplication of
any amounts payable pursuant to Section 18.5, which shall be aggregated or
netted to a single liquidated amount (the “Specified Transaction Close-Out
Amount”) and paid pursuant to the terms of such agreements, or, if no payment
date is specified, on the payment date specified in Section 18.7. In determining
the Specified Transaction Close-Out Amount the Performing Party may foreclose
upon and apply any collateral provided by or on behalf of the Non-Performing
Party under this Agreement or any Specified Transaction. Notwithstanding the
foregoing, in lieu of closing out, liquidating and terminating such Specified
Transactions, to the extent practicable and if mutually agreed to by the
Parties, the Parties shall use commercially reasonable efforts to permit the
Non-Performing Party to assume the Performing Party’s obligations under such
Specified Transactions upon commercially reasonable terms.

18.5
Determination of Settlement Amount in the Event of Early Termination.

18.5.1
Notwithstanding any other provision of this Agreement, if the Performing Party
terminates this Agreement pursuant to Section 18.3.3 (or, if applicable, such
termination automatically occurs), the Performing Party shall have the right,
immediately and for 60 days thereafter, to terminate any other contract or
agreement that may then be outstanding among the Parties that relates
specifically to this Agreement, including any Transaction Document and, subject
to Section 18.5.2, to liquidate and terminate any or all rights and obligations
under this Agreement; provided that, in the event Aron is the Performing Party,
this Agreement shall not be deemed to have terminated in full until Aron shall
have disposed of





68
ny-1664023



--------------------------------------------------------------------------------




all of the Aron Inventory (but in any event within 60 days thereafter); and
provided further that such 60 day period shall be extended to the extent that
the Performing Party is subject to or required to comply with the order of any
court of competent jurisdiction that limits its ability to exercise such rights
or remedies or if the exercise of such rights or remedies is impracticable due
to circumstances beyond the Performing Party’s reasonable control (which, with
the exercise of due diligence, such Party cannot avoid or overcome). The
“Settlement Amount” shall mean (A) the amount, expressed in U.S. Dollars, of all
actual, reasonable losses and costs that are incurred by the Performing Party
(expressed as a positive number) or gains that are realized by the Performing
Party (expressed as a negative number) as a result of the liquidation and
termination of all rights and obligations under this Agreement other than the
rights and obligations arising under the Commodity Forward Agreement, plus (B)
at the election of the Performing Party, the Commodity Forward Settlement
Amount. In determining the Settlement Amount, the Performing Party shall be
entitled to take into account (without duplication): (w) for any Specified
Period designated by DCR or otherwise established pursuant to the provisions of
Schedule F prior to the Early Termination Date that ends after such Early
Termination Date, the net present values as of the Early Termination Date of the
Inventory Intermediation Roll Fees that would have become due as of the end of
such Specified Period absent the early termination (where the discount rate to
be used in the net present value calculation shall be equal to LIBOR plus the
Applicable Margin), (x) all Specified Unwind Costs (as determined with respect
to all Corresponding Futures and aggregated into a net amount), (y) the actual,
reasonable losses and costs (or gains) incurred or realized by the Performing
Party to the extent it elects to dispose of any Product inventories maintained
for purposes of this Agreement and (z) if such termination occurs prior to June
30, 2021 and Aron is the Performing Party, the amount of the Specified Early
Termination Fee or Early Termination Fee that would have been payable to Aron
pursuant to Section 3.8.7 or 3.8.8, respectively (if any), as a result of an
early termination under Section 2.3 or 2.4 of this Agreement, except that if
such termination occurs prior to December 31, 2019 the Specified Early
Termination Fee shall be calculated in the same manner as under Section 3.8.7
except that the Default Early Termination Margin shall be used in place of the
Specified Early Termination Margin; provided further that if the Performing
Party elects that the Commodity Forward Settlement Amount shall not be included
in the determination of the Settlement Amount, the Commodity Forward Settlement
Amount and the Settlement Amount shall each become due at the same time pursuant
to Section 18.3. If the Settlement Amount is a positive number it shall be due
to the Performing Party and if it is a negative number, the absolute value
thereof shall be due to the Non-Performing Party and the




69
ny-1664023



--------------------------------------------------------------------------------




Commodity Forward Settlement Amount, if not included in the Settlement Amount,
if a positive number shall be due to the Performing Party and if a negative
number, the absolute value thereof shall be due to the Non-Performing Party.
18.5.2
The Settlement Amount and the Commodity Forward Settlement Amount shall be
determined by the Performing Party, acting in good faith, in a commercially
reasonable manner, based on the applicable liquidated and terminated rights and
obligations and shall be payable by one Party to the other. The Performing Party
shall determine the Settlement Amount and the Commodity Forward Settlement
Amount commencing as of the date on which such termination occurs by reference
to such futures, forward, swap and options markets as it shall select in its
commercially reasonable judgment; provided that the Performing Party is not
required to effect such terminations and/or determine the Settlement Amount
and/or the Commodity Forward Settlement Amount on a single day, but rather may
effect such terminations and determine the Settlement Amount and/or the
Commodity Forward Settlement Amount over a commercially reasonable period of
time (but in any event within 60 days thereafter, subject to extension of such
60 day period on the same basis as the 60 day period referred to in Section
18.5.1 may be extended thereunder). In calculating the Settlement Amount and the
Commodity Forward Settlement Amount, the Performing Party shall discount to
present value (in a commercially reasonable manner based on LIBOR) any amount
which would be due at a later date and shall add interest (at a rate determined
in the same manner) to any amount due prior to the date of the calculation.

18.5.3
For purposes of this Agreement, (i) “Commodity Forward Settlement Amount” shall
mean the amount, expressed in U.S. Dollars, of losses and costs that are or
would be incurred by the Performing Party (expressed as a positive number) or
gains that are or would be realized by the Performing Party (expressed as a
negative number) as a result of the liquidation and termination of all rights
and obligations (assuming the satisfaction of the condition precedent in Section
18.5.4 below) under the Commodity Forward Transactions, including (without
duplication) all Specified Unwind Costs (as determined with respect to all
Corresponding Futures and aggregated into a net amount), and (ii) “Commodity
Forward Transaction” means any transaction entered into between Aron and DCR
under this Agreement that is a forward agreement within the meaning of
§101(53)(B) of the Bankruptcy Code.

18.5.4
Aron and DCR agree that (i) each Commodity Forward Transaction, the rights and
obligations thereunder, and the provisions set-out in this Agreement relating to
the termination of those Commodity Forward Transactions upon an Event of Default
or Additional Termination Event





70
ny-1664023



--------------------------------------------------------------------------------




and the determination and payment of the resulting Commodity Forward Settlement
Amount shall be deemed to form a separate single agreement between Aron and DCR
(the “Commodity Forward Agreement”), and without such agreement each such party
would not otherwise enter into any Commodity Forward Transaction; and (ii) each
obligation of each party under a Commodity Forward Transaction is subject to the
condition precedent that no Event of Default pursuant to Section 18.1.4 has
occurred and is continuing.
18.6
Determination of the Termination Amount in the Event of Early Termination. The
amount payable in respect of early termination due to an Event of Default shall
comprise (without duplication) all of the following amounts, which shall be
aggregated or netted to a single liquidated amount (the “Termination Amount”)
owing from one Party to the other Party:

18.6.1
the Settlement Amount;

18.6.2
the Specified Transaction Close-Out Amount as determined pursuant to Section
18.4;

18.6.3
the amount of any performance assurance, credit support or collateral provided
by or on behalf of DCR under any Specified Transaction held by Aron at the Early
Termination Date, which shall be applied as a credit to DCR;

18.6.4
without duplication, all actual out-of-pocket losses, damages and expenses
reasonably and necessarily incurred by the Performing Party as a result of the
termination and liquidation of this Agreement, in each case including reasonable
(i) attorneys’ fees, (ii) court costs, (iii) collection costs, (iv) interest
charges and (v) other reasonable disbursements; and

18.6.5
all Unpaid Amounts, including any purchase value for Product that has not yet
been paid;

provided that, if the Performing Party has elected that the Commodity Forward
Settlement Amount not be included in the Settlement Amount, then the Performing
Party may also elect whether to include the Commodity Forward Settlement Amount
in the Termination Amount and if the Performing Party elects not to include the
Commodity Forward Settlement Amount in the Termination Amount, then payment of
the Commodity Forward Settement Amount shall be due concurrently with payment of
the Termination Amount under Section 18.7 and shall if the Performing Party owes
the Commodity Forward Settlement Amount, then it shall pay such amount once it
has reasonably determined all amounts owed by the Non-Performing Party to it
under all Specified Transactions and its rights of close-out and setoff under
Section 18.9.




71
ny-1664023



--------------------------------------------------------------------------------




18.7
Payment of Termination Amount. The Performing Party shall notify the
Non-Performing Party of the Termination Amount due from or due to such Party. If
the Non-Performing Party owes the Termination Amount to the Performing Party,
the Non-Performing Party shall pay the Termination Amount on the second Business
Day after it receives the statement. If the Performing Party owes the
Termination Amount to the Non-Performing Party, the Performing Party shall pay
the Termination Amount once it has reasonably determined all amounts owed by the
Non-Performing Party to it under all Specified Transactions and its rights of
close-out and setoff under Section 18.9.

18.8
Certain Rights of Aron as Performing Party. Without limiting any other rights or
remedies hereunder, if Aron is the Performing Party, Aron may, in its
commercially reasonable discretion, (i) withdraw from storage any and all of the
Products then in the Included Locations, (ii) otherwise arrange for the
disposition of any Products then in the Included Locations and (iii) liquidate
in a commercially reasonable manner any credit support, margin or collateral, to
the extent not already in the form of cash (including applying any other margin
or collateral) and apply and set off such credit support, margin or collateral
or the proceeds thereof against any obligation owing by DCR to Aron. Aron shall
be under no obligation to prioritize the order with respect to which it
exercises any one or more rights and remedies available hereunder. DCR shall in
all events remain liable to Aron for any amount payable by DCR in respect of any
of its obligations remaining unpaid after any such liquidation, application and
set off.

18.9
Setoff Rights of Performing Party. If the Performing Party elects to designate
an Early Termination Date under Section 18.3.3, the Performing Party shall be
entitled, at its option and in its discretion (and without prior notice to the
Non-Performing Party), to setoff against the Termination Amount (whether such
Termination Amount is payable to the Performing Party or to the Non-Performing
Party) any other amounts payable under any agreements between the Non-
Performing Party and the Performing Party (whether or not matured or contingent
and irrespective of the currency, place of payment or place of booking of the
obligation). To the extent that the Termination Amount is so set off, the
Termination Amount and other amounts will be discharged promptly and in all
respects. The Performing Party will give at least one Business Day’s prior
written notice to the other Party of any set-off effected under this Section
18.9.

18.10
Non-Exclusive Remedies. The Performing Party’s rights under this Section 18 are
in addition to, and not in limitation or exclusion of, any other rights of
setoff, recoupment, combination of accounts, Lien or other right which it may
have, whether by agreement, operation of law or otherwise. No delay or failure
on the part of a Performing Party to exercise any right or remedy shall
constitute an abandonment of such right or remedy and the Performing Party shall
be entitled to exercise such right or remedy at any time after a Termination
Event has occurred and is continuing.





72
ny-1664023



--------------------------------------------------------------------------------




18.11
Indemnification. The Non-Performing Party shall reimburse the Performing Party
for its reasonable costs and expenses, including reasonable attorneys’ fees,
actually incurred in connection with the enforcement of, suing for or collecting
any amounts payable by the Non-Performing Party. The Non-Performing Party shall
indemnify and hold harmless the Performing Party for any reasonable damages,
losses and expenses actually incurred by the Performing Party as a result of any
Termination Event.

18.12
U.S. Resolution Stay Provisions.

18.12.1
Recognition of U.S. Special Resolution Regimes.

18.12.1.1
In the event that Aron becomes subject to a proceeding under (i) the Federal
Deposit Insurance Act and the regulations promulgated thereunder or Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act and the
regulations promulgated thereunder (a “U.S. Special Resolution Regime”) the
transfer from Aron of this Agreement, the Step-in Bill of Sale, the Step-out
Bill of Sale and the Supplemental Bill of Sale and obligation in or under, and
any property securing, this Agreement or any other Transaction Document, will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if this Agreement, the Step-in Bill of Sale, the
Supplemental Bill of Sale, the Commodity Forward Agreement and, if in effect,
the Step-out Bill of Sale (collectively, the “Safe Harbor Agreements”), and any
interest and obligation in or under, and any property securing, the Safe Harbor
Agreements were governed by the laws of the United or a state of the United
States.

18.12.1.2
In the event that Aron or an Affiliate becomes subject to a proceeding under a
U.S. Special Resolution Regime, any Default Rights (as defined in 12 C.F.R. §§
252.81, 47.2 or 382.1, as applicable (“Default Right”)) under any Safe Harbor
Agreement that may be exercised against Aron are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if a Safe Harbor Agreement were governed by the laws
of the United States or a state of the United States.

18.12.2
Limitation on Exercise of Certain Default Rights Related to an Affiliate’s Entry
into Insolvency Proceedings. Notwithstanding anything herein to the contrary,
the Parties expressly acknowledge and agree that:





73
ny-1664023



--------------------------------------------------------------------------------




18.12.2.1
In the event that Aron or an Affiliate becomes subject to a proceeding under a
U.S. Special Resolution Regime, DCR shall not be permitted to exercise any
Default Right with respect to a Safe Harbor Agreement or any Credit Enhancement,
in each case, that is related, directly or indirectly, to an Affiliate of Aron
becoming subject to any insolvency or liquidation proceeding, except to the
extent that the exercise of such Default Right would be permitted under the
provisions of 12 C.F.R. 252.84, 12 C.F.R. 47.5 or 12 C.F.R. 382.4, as
applicable; and

18.12.2.2
In the event that Aron or an Affiliate becomes subject to a proceeding under a
U.S. Special Resolution Regime, nothing in any Safe Harbor Agreement shall
prohibit the transfer of any Credit Enhancement, any interest or obligation in
or under such Credit Enhancement, or any property securing such Credit
Enhancement, to a transferee upon or following an Affiliate of Aron becoming
subject to an insolvency or liquidation proceeding, unless the transfer would
result in DCR being the beneficiary of such Credit Enhancement in violation of
any law applicable to DCR.

18.12.3
U.S. Protocol. If the DCR adheres to the ISDA 2018 U.S. Resolution Stay
Protocol, as published by the International Swaps and Derivatives Association,
Inc. as of July 31, 2018 (the “ISDA U.S. Protocol”), after the Commencement
Date, the terms of the ISDA U.S. Protocol will supersede and replace the terms
of this Section 18.12.

18.12.4
For purposes of this Section 18.12, the term “Affiliate” shall mean “Affiliate”
as defined in, and interpreted in accordance with 12 U.S.C. §1841(k).

19.
INDEMNIFICATION & CLAIMS

19.1
To the fullest extent permitted by Applicable Law and except as specified
otherwise elsewhere in this Agreement (including the indemnification provisions
in Section 21.2 and subject to Section 14), DCR shall defend, indemnify and hold
harmless Aron, its Affiliates and their Representatives, agents and contractors
from and against any Liabilities (i) caused by DCR or its Representatives,
agents or contractors in performing its obligations under this Agreement, except
to the extent that such Liabilities were caused by the negligence or willful
misconduct on the part of Aron or its Representatives, agents or contractors or
(ii) arising from or attributable to the actual or alleged presence or release
of Hazardous Substances in connection with the performance or non-performance of
the Transaction Documents or the transactions contemplated thereby, or any
liability under any Environmental Law related in any way to or asserted in
connection with the performance or non-





74
ny-1664023



--------------------------------------------------------------------------------




performance of the Transaction Documents or the transactions contemplated
thereby that is not caused the negligence or willful misconduct of Aron, its
Affiliates, or their Representatives, agents or contractors.
19.2
To the fullest extent permitted by Applicable Law and except as specified
otherwise elsewhere in this Agreement (including the indemnification provisions
in Section 21.2 and subject to Section 14), Aron shall defend, indemnify and
hold harmless DCR, its Affiliates and their Representatives, agents and
contractors from and against any Liabilities caused by Aron or its
Representatives, agents or contractors in performing its obligations under this
Agreement, except to the extent that such Liabilities were caused by the
negligence or willful misconduct on the part of DCR or its Representatives,
agents or contractors.

19.3
In addition to the indemnification obligations set forth in Sections 19.1 and
19.2 and elsewhere in this Agreement (except as set forth in the indemnification
provisions in Section 21.2, and subject to Section 14), each Party (referred to
as the “Indemnifying Party”) shall indemnify and hold the other Party (the
“Indemnified Party”), its Affiliates and their Representatives, agents and
contractors harmless from and against any and all Liabilities directly or
indirectly arising from (i) the Indemnifying Party’s breach of any of its
obligations under or covenants made in this Agreement; (ii) the Indemnifying
Party’s negligence or willful misconduct; (iii) the Indemnifying Party’s failure
to comply with Applicable Law with respect to the sale, transportation, storage,
handling or disposal of Product or violation of any Environmental Law caused by
the Indemnifying Party or its Representatives, agents or contractors, unless
such violation liability results from the Indemnified Party’s negligence or
willful misconduct; or (iv) the Indemnifying Party’s representations, covenants
or warranties made herein having been proven to be to be materially incorrect or
misleading when made.

19.4
The Parties’ obligations to defend, indemnify and hold each other harmless under
the terms of this Agreement shall not vest any rights in any third party, nor
shall they be considered an admission of liability or responsibility for any
purposes other than those enumerated in this Agreement.

19.5
Each Party agrees to notify the other Party as soon as practicable after
receiving notice of any suit brought against it within the indemnities of this
Agreement, shall furnish to the other the complete details within its knowledge
and shall render all reasonable assistance requested by the other in the
defense. Each Party shall have the right but not the duty to participate, at its
own expense, with counsel of its own selection, in the defense and settlement
thereof without relieving the other of any obligations hereunder.
Notwithstanding the foregoing, the Indemnifying Party shall not be entitled to
assume responsibility for and control of any judicial or administrative
proceeding if such proceeding involves a Termination Event by the Indemnifying
Party under this Agreement which shall have occurred and be continuing.
Furthermore, the Indemnifying Party shall not, without the Indemnified Party’s
prior written consent, settle or compromise any claim or consent to the entry





75
ny-1664023



--------------------------------------------------------------------------------




of any judgment, which (i) does not include as a term thereof the giving by the
claiming party or the plaintiff to the Indemnified Party of an unconditional
release from all Liability in respect of such claim, (ii) grants non-monetary
relief to the claiming party or the plaintiff or (iii) involves an admission of
liability or guilt by the Indemnified Party.
20.
LIMITATION ON DAMAGES

20.1
Unless otherwise expressly provided in this Agreement, the Parties’ Liability
for damages is limited to direct, actual damages only and neither Party shall be
liable for specific performance, lost profits or other business interruption
damages, or special, consequential, incidental, punitive, exemplary or indirect
damages, in tort, contract or otherwise, of any kind, arising out of or in any
way connected with the performance, the suspension of performance, the failure
to perform or the termination of this Agreement. Each Party acknowledges the
duty to mitigate damages hereunder.

21.
INFORMATION & INSPECTION RIGHTS

21.1
Audit Rights. Upon the reasonable request of either Party, the other Party shall
provide the requesting Party with copies of all relevant documents and records
in its possession that reasonably relate to the calculation of any formula,
invoice, statement or the amount of any payment under this Agreement. The
provisions of this Section 21 shall survive the termination of this Agreement
for 18 months.

21.2
Right to Physical Inspection. From time to time during the Term, Aron shall have
the right, at its own cost and expense, to have an Independent Inspector or its
Representatives conduct surveys and inspections of any of the Tanks or
facilities at the Refinery that are used to handle, store or transfer the
Product from the Refinery process units to the Tanks, and to observe any Product
transfer, handling, metering or related activities (including any aspects of the
Volume Determination Procedures applied by DCR pursuant to Sections 6.3 and
9.5); provided that such surveys, inspections and observations shall be made
during normal working hours, be subject to the Refinery’s security, safety and
other rules and procedures, and be upon reasonable notice and not disrupt the
Refinery’s normal operations. DCR agrees to provide Aron’s Independent Inspector
and other Representatives with reasonable rights of access to and egress from
the Tanks by crossing over, around and about the Facility in connection with
this Section 21.2. Aron, when undertaking such survey, inspection or
observation, either with its own personnel or a contractor or other
Representative, shall be responsible for such personnel, contractor or
Representative and DCR shall have the right, but not the obligation, to
accompany such person at all times while at the Refinery. Neither Aron nor its
Representatives may conduct any sampling, boring, drilling, probing, digging or
other invasive investigative activity or inspections (other than a visual
inspection) and none may operate any equipment or machinery or conduct any
testing of the same in the course of such inspection. Aron (on behalf of Aron,
its Affiliates and their Representatives, agents and contractors), to the
fullest extent permitted by Applicable Law, hereby releases





76
ny-1664023



--------------------------------------------------------------------------------




DCR, its Affiliates and their Representatives, agents and contractors from, and
agrees to indemnify, defend and hold harmless DCR from any Liabilities, whether
incurred by DCR or any of its parent entities, subsidiaries or Affiliates,
directly or indirectly, including for (i) personal injuries to Aron’s and its
Affiliate’s Representatives, agents and contractors and/or (ii) damages to the
property of Aron’s and its Affiliate’s Representatives, agents and contractors,
to the extent relating to, arising out of or connected with, directly or
indirectly, Aron’s survey, inspection or observation of the Refinery and Tanks
or Aron Representatives’ travel to or from or presence at the Refinery and Tanks
in connection with this Agreement, even if such indemnified event relates to,
arises out of or in connection with the active or passive, sole, concurrent or
comparative negligence, strict liability, breach of duty (statutory or
otherwise), violation of law or other fault of any of the aforesaid indemnified
parties, or any pre-existing defect, except as prohibited by Applicable Law.
21.3
Disputes Regarding Volume Determination Procedures. If a Party in good faith
believes that the Volume Determination Procedures have not been applied
correctly, including based on the report of any Independent Inspector, the
disputing Party shall provide written notice stating the reasons why the Volume
Determination Procedures were applied incorrectly, along with supporting
documentation, and the Parties shall thereafter reasonably cooperate in order to
resolve the dispute, including considering the report of any Independent
Inspector, if applicable. In the event the Parties are unable to resolve such
dispute, the matter shall be resolved in accordance with Section 22.

22.
GOVERNING LAW & DISPUTES

22.1
Dispute Resolution. In the event the Parties are unable to resolve any claim,
dispute or controversy regarding this Agreement or any matters arising in
connection therewith, prior to initiating any arbitration or litigation as
permitted herein, a Party shall refer the matter to a senior representative of
such Party. Upon such referral, senior representatives of the Parties having
authority to resolve the matter shall meet at a mutually acceptable time and
place within ten days thereafter in order to exchange relevant information and
to attempt to resolve the matter. If a senior representative intends to be
accompanied to a meeting by an attorney, he or she shall give the other Party’s
senior representative at least three Business Days’ prior notice of such
intention so that he or she also can be accompanied by an attorney. If a Party’s
senior representative does not meet with the other Party’s senior representative
within such ten-day period or if the senior representatives are unable to
resolve the dispute, then, following the expiration of such ten-day period,
either Party may pursue any remedy available at law or in equity to enforce its
rights hereunder available to it, subject in any event to the remainder of this
Section 22.

22.2
Governing Law.

22.2.1
General Governing Law. Other than as set forth in Section 22.2.2, this Agreement
and all matters arising in connection therewith, including





77
ny-1664023



--------------------------------------------------------------------------------




validity and enforcement, contractual matters (except as otherwise set forth in
Section 22.2.2) and any contractual payments owed hereunder, shall be governed
by, interpreted and construed in accordance with the laws of the State of New
York, without giving effect to its conflicts of laws principles that would
result in the application of a different law. As to this Section 22.2.1:
22.2.1.1
Disputes involving amounts in controversy less than $1,000,000 shall be resolved
by one arbitrator pursuant to Section 22.4.

22.2.1.2
Disputes involving amounts in controversy of $1,000,000 or more, but less than
$2,500,000 shall be resolved by three arbitrators pursuant to Section 22.4.

22.2.1.3
As to matters involving amounts in controversy of $2,500,000 or more, each Party
hereby submits itself to the exclusive jurisdiction of (i) any federal court of
competent jurisdiction situated in the City of Wilmington, Delaware, and agrees
not to contest the laying of venue in such forum, or (ii) if any such federal
court declines to exercise or does not have jurisdiction, any Delaware state
court in the City of Wilmington, Delaware, and agrees not to contest the laying
of venue in such forum.

22.2.2
Governing Law Exceptions. As to claims for personal injury and any claims
directly or indirectly based on torts, personal injury, environmental claims and
any and all claims in respect of indemnities and releases of claims among the
Parties hereunder relating to any claims brought by any party other than DCR,
Aron and their respective Affiliates or any Governmental Authority, this
Agreement and all matters arising in connection therewith, shall be governed by,
interpreted and construed in accordance with the laws of the State of Delaware,
without giving effect to its conflicts of laws principles that would result in
the application of a different law. As to this Section 22.2.2, each Party hereby
submits itself to the exclusive jurisdiction of (i) any federal court of
competent jurisdiction situated in the City of Wilmington, Delaware, and agrees
not to contest the laying of venue in such forum, or (ii) if any such federal
court declines to exercise or does not have jurisdiction, any Delaware state
court in the City of Wilmington, Delaware and agrees not to contest the laying
of venue in such forum.

22.3
EACH PARTY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION TO THE JURISDICTION OF ANY COURT PURSUANT TO THIS
SECTION 22 OR TO THE VENUE THEREIN OR ANY CLAIM OF INCONVENIENT FORUM OF SUCH
COURT. EACH PARTY WAIVES, TO THE FULLEST EXTENT





78
ny-1664023



--------------------------------------------------------------------------------




PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
OF ANY PROCEEDINGS RELATING TO THIS AGREEMENT.
22.4
Arbitration. Any dispute governed by Section 22.2.1.1 or 22.2.1.2 shall be
resolved exclusively through final and binding arbitration using a single
arbitrator, as to Section 22.2.1.1, or three arbitrators, as to Section
22.2.1.2, applying by reference the Commercial Arbitration Rules (the “AAA
Rules”) of the American Arbitration Association (the “AAA”) as in effect on the
date such dispute arises, as supplemented to the extent necessary to determine
any procedural appeal questions by the Federal Arbitration Act (Title 9 of the
United States Code). If there is any inconsistency between the provisions of
this Agreement and the AAA Rules or the Federal Arbitration Act, the provisions
of this Agreement shall control.

22.4.1
Arbitration must be initiated within the time period allowed by the applicable
statute of limitations.

22.4.2
As to Section 22.2.1.1, if the Parties are unable to jointly select an
arbitrator within 30 days following the initiation of the dispute, the AAA will
name the arbitrator within 30 days after expiration of such period. The Parties
each shall pay one-half of the compensation and expenses of the arbitrator(s).

22.4.3
As to Section 22.2.1.2, the initiating Party’s notice shall identify the
arbitrator such Party is appointing. The responding Party shall respond within
30 days after receipt of such notice, identifying the arbitrator such Party is
appointing. If such Party does not name an arbitrator within the 30 days, the
AAA will name the arbitrator for such Party within 30 days after expiration of
such period. The two arbitrators so appointed or named shall select a third
arbitrator within 30 days after the second arbitrator has been appointed or
named. If the two appointed or named arbitrators cannot reach agreement upon the
third arbitrator within the 30 day period, the AAA shall promptly name an
independent arbitrator to act as the third arbitrator. The Parties each shall
pay one-half of the compensation and expenses of the arbitrators.

22.4.4
All arbitrators must (i) be neutral persons who have never been officers,
directors, employees or consultants or had other business or personal
relationships (except acting as arbitrator) with the Parties or any of their
Affiliates, officers, directors or employees and (ii) have experience in or be
knowledgeable about the matters in dispute.

22.4.5
The location of all arbitration proceedings shall be the City of Wilmington,
Delaware.

22.4.6
The Parties and the arbitrators shall proceed diligently so that the award can
be made as promptly as possible. If the amount in controversy is





79
ny-1664023



--------------------------------------------------------------------------------




less than $1,000,000 the hearing shall commence as promptly as practicable after
the selection of the arbitrator. If the amount in controversy is equal to or
exceeds $1,000,000, the hearing shall commence at such time as agreed to by the
Parties and the arbitrators but no later than three months after the selection
of the third arbitrator. Expedited discovery will be permitted if and as agreed
to by the Parties. If the Parties are unable to agree, the arbitrators shall
resolve any discovery disputes consistent with the AAA Rules. Any matter
involving an amount in controversy that is equal to or in excess of $1,000,000
shall be treated as a large, complex commercial case as per the AAA Rules.
22.4.7
Except as provided in the Federal Arbitration Act, the decision of the
arbitrators shall be binding on and non-appealable by the Parties. In rendering
any decision or award, the arbitrators must abide by all terms and conditions of
this Agreement, including the exclusion of consequential, incidental, exemplary,
special, indirect and punitive damages set forth in Section 20.

22.4.8
The Parties shall each bear their own costs and expenses (including attorneys’
fees) incurred in arbitrating any dispute pursuant to this Section 22.4.

22.5
Availability of Remedies. The Parties acknowledge and agree that damages may not
be an adequate remedy for a breach of the provisions of this Agreement. For this
reason, among others, the Parties could be irreparably harmed if this Agreement
is not deemed to be specifically enforceable or any other legal or equitable
remedy or relief is deemed not to be available, and the Parties hereby agree
that, without prejudice to Section 18, this Agreement shall be specifically
enforceable and that all other legal and equitable remedies and relief shall be
available.

23.
ASSIGNMENT

23.1
This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors and permitted assigns.

23.2
DCR shall not assign this Agreement or its rights or interests hereunder in
whole or in part, or delegate its obligations hereunder in whole or in part,
without the express written consent of Aron, except as set forth in Section 23.4
and 23.5. Aron shall not assign this Agreement or its rights or interests
hereunder, directly or indirectly, through consolidation, amalgamation, merger
or transfer, by operation of law or otherwise, in whole or in part, or delegate
its obligations hereunder in whole or in part, without the express written
consent of DCR, except that Aron may, without DCR’s express written consent,
assign and delegate all of Aron’s rights and obligations hereunder to any
Affiliate of Aron; provided that the obligations of such Affiliate hereunder are
guaranteed by The Goldman Sachs Group, Inc.





80
ny-1664023



--------------------------------------------------------------------------------




23.3
If written consent is given for any assignment, the assignor shall remain
jointly and severally liable with the assignee for the full performance of the
assignor’s obligations under this Agreement unless the Parties otherwise agree
in writing.

23.4
Either Party may create a security interest in (but may not otherwise assign any
interest in) its receivables under this Agreement as to a third party without
the consent of the other Party; provided that no such security interest shall
impair or limit any rights or remedies of the other Party hereunder, including
any rights of setoff, recoupment or counterclaim.

23.5
DCR may assign its rights and obligations under this Agreement to any and all
lenders, security, note or bond holders, lien holders, investors, equity
providers and other persons providing any interim or long term equity or debt
financing, refinancing or recapitalization for the Refinery, their successors
and assigns and any trustees or agents acting on their behalf. Additionally, if
DCR wishes to assign (i) its rights and obligations under this Agreement, (ii)
any Specified Transactions or (iii) any assets, including the Refinery and/or
the Tanks, related to this Agreement to a master limited partnership that is an
Affiliate of DCR, Aron agrees that it will cooperate with DCR in good faith and
in a commercially reasonable manner to accommodate such assignment on terms that
preserve for Aron, in all material respects, the economic and legal substance of
the transactions contemplated by this Agreement and the Transaction Documents.

23.6
Any prohibited assignment in violation of this Section 23 shall be null and void
ab initio and the non-assigning Party shall have the right, without prejudice to
any other rights or remedies it may have hereunder or otherwise, to terminate
this Agreement effective immediately upon notice to the Party attempting such
assignment.

24.
NOTICES

24.1
Notices in Writing. Any notice, demand or document that a Party is required or
may desire to give hereunder, except to the extent specifically provided
otherwise herein, must be (i) in writing and (ii) given by personal delivery,
overnight courier, facsimile or U.S. mail registered or certified mail, return
receipt requested, with the postage prepaid and properly addressed or
communicated to such Party at its address or facsimile number set forth on
Schedule K, or at such other address as either Party may have furnished to the
other by notice given in accordance with this Section 24.1. Other than notices
relating to a Termination Event, termination of this Agreement, indemnification,
assignment and disputes, notice may also be given by electronic mail at such
e-mail address as is typically used for such type of matter in the conduct of
the recipient’s business. Any notice delivered or made by personal delivery,
overnight courier, facsimile or U.S. mail shall be deemed to be given on the
date of actual delivery as shown by the receipt for personal delivery or
overnight courier delivery, the addresser’s machine confirmation for facsimile
deliver or the registry or certification receipt for registered or certified
mail.





81
ny-1664023



--------------------------------------------------------------------------------




25.
NATURE OF THE TRANSACTION & RELATIONSHIP OF THE PARTIES

25.1
Neither this Agreement nor any other Transaction Document or transaction under
any of them, nor the performance by the Parties of their respective obligations
under this Agreement, any other Transaction Document or any transaction shall
constitute or create a joint venture, partnership or legal entity of any kind
between the Parties. It is understood that each Party has complete charge of its
employees and agents in the performance of its duties hereunder and nothing
herein shall be construed to make a Party, or any employee or agent of such
Party, an agent or employee of another Party. No Party shall have any authority
(unless expressly conferred in writing under this Agreement or otherwise and not
revoked) to bind another Party as its agent or otherwise.

26.
CONFIDENTIALITY

26.1
This Agreement and all documents related to the foregoing and any information
pertaining thereto made available by a Party or its Representatives to the other
Party or its Representatives are confidential (collectively, “Confidential
Information”), which obligation supersedes in all respects the Mutual
Confidentiality Agreement dated as of April 18, 2013 by and between Aron and
PBFH (the “Confidentiality Agreement”). Each Party shall at a minimum use the
same efforts and standard of care with respect to Confidential Information
provided by the other Party that it uses to preserve its own confidential
information, and in no event less than commercially reasonable efforts.
Confidential Information shall not be discussed with or disclosed to any third
party by any Party except for such information (i) as may become generally
available to the public through no breach of this Section 26.1 or any other
agreement between the Parties, (ii) as may be required or appropriate in
response to any summons, subpoena or otherwise in connection with any litigation
or to comply with any Applicable Law or accounting disclosure rule or standard
or request by any supervisory or regulatory authority, (iii) as may be obtained
from a non-confidential source that disclosed such information in a manner that
did not violate its obligations to the other Party or its credit support
provider in making such disclosure, or (iv) as may be furnished to the
disclosing Party’s Affiliates or to its Representatives, all of whom are
required to keep the information that is disclosed in confidence. This Section
26.1 shall remain in effect for two years following the termination of this
Agreement.

26.2
In the case of disclosure covered by clause (ii) of Section 26.1, the disclosing
Party shall notify the other Party in writing of any proceeding of which it is
aware which may result in disclosure (provided that the disclosing Party shall
not be required to waive any attorney-client or work product privilege) and
shall use reasonable efforts to prevent or limit such disclosure. The Parties
may exercise all remedies available at law or in equity to enforce or seek
relief in connection with the confidentiality obligations contained in this
Agreement.





82
ny-1664023



--------------------------------------------------------------------------------




27.
CHANGE IN LAW

27.1
Each Party shall make reasonable efforts to monitor any proposed Change in Law
that may reasonably be expected to have an impact on Aron’s ability to perform
any of its obligations under any of the Aron Hedges in a commercially reasonable
manner and shall promptly notify the other Party upon becoming aware of any such
proposed Change in Law. Such notice shall identify the proposed Change in Law
and set out in reasonable detail the effects the notifying Party anticipates
such Change in Law would have upon such performance of any such Aron Hedges if
enacted. The Parties shall in good faith meet to discuss what, if any, measures
can be taken by either Party (or both) to minimize and/or mitigate the effect of
any such proposed Change in Law. If a Change in Law results or would result in a
Party (the “Adversely Affected Party”): (a) violating any Applicable Law in
connection with its performance of any of the Aron Hedges, (b) incurring Taxes,
Liabilities or other sanctions of a monetary nature in excess of $1,000,000 per
annum solely as a result of such Party’s performance of the Aron Hedges, in each
case the Adversely Affected Party shall be entitled to request that the Parties
meet for purposes of addressing such Change in Law by providing written notice
(a “Change in Law Notice”) to the other Party (the “Non-Affected Party”). Within
seven Business Days of receipt of a Change in Law Notice, the Parties shall meet
in good faith with a view to identifying any steps (“Consequential Steps”) that
would alleviate the effects of the relevant Change in Law on the Adversely
Affected Party, which may include an agreement between the Parties to share the
relevant incremental losses incurred by the Adversely Affected Party or the
amendment of any Transaction Document. In identifying the Consequential Steps,
the Parties shall, as far as is reasonably practicable, do so in a manner that
preserves the balance of the commercial agreement (including economic benefits,
risk allocation, costs and Liabilities) existing between the Parties under this
Agreement as of the Effective Date. In the event the Parties cannot reach
agreement on the Consequential Steps and on the implementation of the same
within 30 Business Days of receipt by the Non-Affected Party of the Change in
Law Notice, either Party may terminate this Agreement by giving the other Party
30 Business Days advance notice of such termination.

27.2
Each Party shall make reasonable efforts to monitor any proposed Change in Law
that results from, or is relevant to, any Taxes, Liabilities or sanctions in
respect of any gross receipts tax pursuant to Title 30 of the Delaware Code as
in effect from time to time (a “Delaware Tax Change in Law”), and that may
reasonably be expected to have an impact on either Party’s (or its Guarantor’s)
ability to perform any of its obligations under any of the Transactions
Documents in a commercially reasonable manner and shall promptly notify the
other Party upon becoming aware of any such proposed Delaware Tax Change in Law.
Such notice shall identify the proposed Delaware Tax Change in Law and set out
in reasonable detail the effects the notifying Party anticipates such Delaware
Tax Change in Law would have upon such performance of any such Transaction
Documents if enacted. The Parties shall in good faith meet to discuss what, if
any, measures can be taken by either Party (or both) to minimize and/or mitigate
the effect of any such proposed Delaware Tax





83
ny-1664023



--------------------------------------------------------------------------------




Change in Law. If a Delaware Tax Change in Law results or would result in a
Party or its Guarantor (the “Adversely Tax Affected Party”) incurring Taxes,
Liabilities or other sanctions of a monetary nature in excess of $1,500,000 per
annum solely as a result of such Party’s (or its Guarantor’s) performance of the
Transaction Documents, in each case the Adversely Tax Affected Party shall be
entitled to request that the Parties meet for purposes of addressing such
Delaware Tax Change in Law by providing written notice (a “Change in Tax Law
Notice”) to the other Party (the “Tax Non-Affected Party”). Within seven
Business Days of receipt of a Change in Tax Law Notice, the Parties shall meet
in good faith with a view to identifying any steps (“Consequential Tax Steps”)
that would alleviate the effects of the relevant Delaware Tax Change in Law on
the Adversely Tax Affected Party, which may include an agreement between the
Parties to share the relevant incremental losses incurred by the Adversely Tax
Affected Party or the amendment of any Transaction Document. In identifying the
Consequential Tax Steps, the Parties shall, as far as is reasonably practicable,
do so in a manner that preserves the balance of the commercial agreement
(including economic benefits, risk allocation, costs and Liabilities) existing
between the Parties under this Agreement as of the Effective Date. In the event
the Parties cannot reach agreement on the Consequential Steps and on the
implementation of the same within 30 Business Days of receipt by the Tax
Non-Affected Party of the Delaware Tax Change in Law Notice, then either Party
may terminate this Agreement (but not the Related Agreement) by giving the other
Party at least 30 Business Days advance notice of such termination which shall
provide for a termination date on the first Business Day of a month.
28.
MISCELLANEOUS

28.1
Survival. Termination or expiration of this Agreement shall not affect any
rights or obligations that may have accrued prior to termination, including any
in respect of antecedent breaches and, for the avoidance of doubt but subject to
the terms of this Agreement, any rights or obligations under this Agreement or
any of the other Transaction Documents in respect of transactions entered into
up to and including the date of termination or expiration of this Agreement. The
obligations of each Party that expressly survive termination, are required to
take effect on or give effect to termination or the consequences of termination
or which by their very nature must survive termination shall continue in full
force and effect notwithstanding termination of this Agreement.

28.2
Entire Agreement; Amendments.

28.2.1
This Agreement constitutes the entire agreement of the Parties regarding the
matters contemplated herein or related thereto and no representations or
warranties shall be implied or provisions added hereto in the absence of a
written agreement to such effect between the Parties after the Effective Date;
provided, however, that nothing in this Agreement shall limit, impair or
contravene the Parties’ or their Affiliates’ rights as set forth in any
Specified Transaction (whether entered into prior to, on or





84
ny-1664023



--------------------------------------------------------------------------------




after the Effective Date) regarding the collection and determination of margin
and collateral, the exporting or importing of events of default, termination
events or the netting and setting off of amounts due.
28.2.2
Subject to Section 28.2.3, this Agreement may not be altered, amended, modified
or otherwise changed in any respect except by a writing duly executed by an
authorized representative of each Party and no representations or warranties
shall be implied or terms added in the absence of a writing signed by both
Parties. No promise, representation or inducement has been made by either Party
that is not embodied in this Agreement, and neither Party shall be bound by or
liable for any alleged representation, promise or inducement not so set forth.

28.2.3
The parties may from time to time remove a Product from, add a Product to or
modify a Product on Schedule A (each, a “Product Change”) or remove a Tank from
Schedule B or add a removed Tank back to Schedule B (each, a “Tank Status
Change”) in accordance with the following procedures:

(a) Each Product Change or Tank Status Change shall be evidenced by an exchange
of emails between the parties which shall specifically reference (i) in the case
of a Product Change, the Product being removed, added or modified, the effective
date of such Product Change and, if such Product Change is known to be
temporary, the date or expected date as of which such Product Change is to end
and (ii) in the case of a Tank Status Change, the Tank, indicate the nature of
the Tank Status Change (i.e., whether it is being removed from or added to
Schedule B), the effective date of such Tank Status Change and, if such Tank
Status Change is known to be temporary, the date or expected date as of which
such Tank Status Change is expected to end (it being acknowledged that such
expected date is merely for informational purposes). Either party may initiate
this email exchange, but such email exchange shall only be effective to bind the
parties once the second party has responded via email in a manner sufficient to
confirm its agreement to the Product Change or Tank Status Change reflected in
the initial email. Any matter other than a Product Change or Tank Status Change
that is addressed or discussed in any such email communications shall not be
binding on the parties.
(b) An exchange of emails complying with the terms of this Section 28.2.3 shall
(notwithstanding anything to the contrary herein) constitute an amendment of
Schedule A or B as applicable with respect to the relevant Product or Tank.
(c) Whenever, as a result of any Tank Status Change effected in accordance with
the foregoing procedures, a Tank is (i) included on Schedule B, it shall
constitute an Included Location for purposes of the




85
ny-1664023



--------------------------------------------------------------------------------




Agreement or (ii) excluded from such Schedule B, it shall cease to constitute an
Included Location for purposes of the Agreement, in each case as of the relevant
effective date.
28.2.4
In accordance with the terms below, the parties may from time to time, by mutual
agreement, replace Schedule N with a new Schedule N (each, a “Schedule N
Change”). Each Schedule N Change shall be evidenced by an exchange of emails
between the parties which shall specifically reference the new Schedule N, the
effective date of such Schedule N Change and, if such Schedule N Change is known
to be temporary, the date or expected date as of which such Schedule N Change is
to end. Either party may initiate this email exchange, but such email exchange
shall only be effective to bind the parties once the second party has responded
via email in a manner sufficient to confirm its agreement to the Schedule N
Change reflected in the initial email. Any matter other than a Schedule N Change
that is addressed or discussed in any such email communications shall not be
binding on the parties.

28.3
Severability. If at any time any court of competent jurisdiction declares that
any provision of this Agreement is or any provision of this Agreement becomes
illegal, invalid or unenforceable in any respect under any Applicable Law of any
jurisdiction, neither the legality, validity or enforceability of the remaining
provisions nor the legality, validity or enforceability of such provision under
the Applicable Law of any other jurisdiction will be affected or impaired in any
way. The Parties will negotiate in good faith with a view to reform this
Agreement in order to give effect to the original intention of the Parties and
produce as nearly as is practicable in all the circumstances the appropriate
balance of the commercial interests of the Parties. The failure to agree upon
such provisions for any reason or no reason shall not be considered a breach of
this Agreement.

28.4
Waiver and Cumulative Remedies. No failure to exercise, nor any delay in
exercising, any right, power or remedy under this Agreement or provided by
Applicable Law shall operate as a waiver, nor shall any single or partial
exercise of any right, power or remedy prevent any further or other exercise or
the exercise of any other right, power or remedy. The rights, powers and
remedies provided in this Agreement are cumulative and not exclusive of any
rights, powers or remedies. Any waiver of any breach of this Agreement shall not
be deemed to be a waiver of any subsequent breach.

28.5
Time Is of the Essence. Time shall be of the essence for this Agreement with
respect to all aspects of each Party’s performance of its obligations under this
Agreement.

28.6
No Third-Party Beneficiaries. There are no third party beneficiaries to this
Agreement and the provisions of this Agreement shall not impart any legal or
equitable right, remedy or claim enforceable by any person, firm or organization
other than the Parties and their successors in interest and permitted assigns.





86
ny-1664023



--------------------------------------------------------------------------------




28.7
Announcements. At no time during the Term of this Agreement, and for a period of
two years following its expiration or termination, shall any Party issue any
press announcement or public statement regarding this Agreement without the
prior written consent of the other Party, except as may be required by
Applicable Law or applicable stock exchange rules or requirements or to the
extent public disclosure is required under the circumstances described in any
relevant confidentiality agreement entered into between the Parties. The issuing
Party will:

28.7.1
use all reasonable efforts to notify the other Party of the content of such
announcement at least three Business Days prior to such issue (unless otherwise
required by Applicable Law or to the extent public disclosure is required under
the circumstances described in any relevant confidentiality agreement entered
into by the Parties); and

28.7.2
take the other Party’s comments on the proposed announcement into account as is
reasonable under the circumstances, provided such comments are received within
two Business Days of the notification.

28.8
Expenses. Each Party shall pay its own costs, fees and expenses, including
attorneys’ fees, incurred by such Party in connection with the Transaction
Documents and any costs, fees and expenses incident to the negotiation,
execution and delivery of this Agreement and the consummation of the
transactions contemplated thereunder.

28.9
Counterparts. This Agreement may be executed by the Parties in separate
counterparts and all such counterparts shall together constitute one and the
same instrument. In the event that any signature is delivered by facsimile or
electronic transmission, such signature shall create a valid and binding
obligation of the Party executing (or on whose behalf the signature is executed)
the same with the same force and effect as if such facsimile or electronic
signature page were an original thereof.

[Remainder of Page Intentionally Left Blank]






87
ny-1664023



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each Party hereto has caused this Agreement to be executed
by its duly authorized representative.


 
 
J. ARON & COMPANY LLC
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Joram Cukierman
 
 
 
 
Name:
Joram Cukierman
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
DELAWARE CITY REFINING COMPANY
LLC
 
 
 
 
 
 
 
 
 
By:
/s/ Thomas O’Connor
 
 
 
 
Name:
Thomas O’Connor
 
 
 
 
Title:
Senior Vice President, Commercial
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
PBF HOLDING COMPANY LLC
 
 
 
 
 
 
 
 
 
By:
/s/ Thomas O’Connor
 
 
 
 
Name:
Thomas O’Connor
 
 
 
 
Title:
Senior Vice President, Commercial
 
 
 
 
 
 
 





[Signature Page to Delaware City Inventory Intermediation Agreement]


ny-1664023



--------------------------------------------------------------------------------





SCHEDULE A
Products List
PBF Corporate
Standard
Product Group
CGO
Distillate
Diesel-Strtrun
Distillate
Distillate Blendstk
Distillate
HCO
Distillate
JET A
Distillate
Jet A FTZ
Distillate
Kerosene
Distillate
Kerosene ULS
Distillate
Kerosene- Strtrun
Receipts
Distillate
Kerosene-Strtrun
Distillate
LCO
Distillate
LCO Receipts
Distillate
LGO
Distillate
LGO Receipts
Distillate
No 2 HO
Distillate
No 2 HO 2000 UD
Distillate
No 2 LSD 500
Distillate
No 2 LSHO 500
Distillate
No 2 ULSD
Distillate
No 2 ULSD 15
Distillate
No 2 ULSD 15 Exp
Distillate
No 2 ULSHO 15
Distillate
Untreated Dist Blendstk
Distillate
 RBOB Reg
Gasoline
ALKYLATE
Gasoline
Alkylate Receipts
Gasoline
CBOB Prm
Gasoline
CBOB Prm 12.9#
Gasoline
CBOB Prm 13.5#
Gasoline
CBOB Prm 14.5#
Gasoline
CBOB Prm 15.0#
Gasoline
CBOB Prm 7.8#
Gasoline
CBOB Prm 9.0#
Gasoline
CBOB Reg
Gasoline
CBOB Reg 10.0#
Gasoline
CBOB Reg 12.9#
Gasoline
CBOB Reg 13.5#
Gasoline
CBOB Reg 14.5#
Gasoline
CBOB Reg 15.0#
Gasoline





--------------------------------------------------------------------------------




CBOB Reg 7.8#
Gasoline
CBOB Reg 9.0#
Gasoline
Cnv Prm 93 9.0#
Gasoline
Cnv Reg
Gasoline
Gasoline Blendstk
Gasoline
Gasoline Blendstk
Receipts
Gasoline
Gasoline-Cat
Gasoline
Gasoline-Hvy Cat
Gasoline
Gasoline-Lt Cat
Gasoline
Gasoline-Lt Strtrun
Gasoline
Gasoline-Poly
Gasoline
Naphtha
Gasoline
Naphtha Shipments
Gasoline
Naphtha-Hvy Cat
Gasoline
Naphtha-Hvy Coker
Gasoline
PBOB Prem
Gasoline
PBOB Prm
Gasoline
PBOB Prm 11.5#
Gasoline
PBOB Prm 13.5#
Gasoline
PBOB Prm 15.0#
Gasoline
PBOB Prm V2
Gasoline
PBOB Prm VI
Gasoline
Raffinate
Gasoline
 RBOB Reg
Gasoline
RBOB Reg
Gasoline
RBOB Reg 11.5#
Gasoline
RBOB Reg 13.5#
Gasoline
RBOB Reg 15.0#
Gasoline
RBOB Reg Vl
Gasoline
RBOB RegV2
Gasoline
REFORMATE
Gasoline
Reformate Receipts
Gasoline
Reformate-Hvy
Gasoline
Reformate-Lt
Gasoline
Reformate-Lt Receipts
Gasoline
Reg Gasoline for Exp
Gasoline
Untreated Gasoline
Blendstk
Gasoline
Castilla
Supplemental Product
CPC
Supplemental Product
Urals
Supplemental Product
Caspian Pipeline
Supplemental Product
Hibernia
Supplemental Product





--------------------------------------------------------------------------------





SCHEDULE B
Tank List
Effective Date June 14, 2019
Facility
Tank List
Typical Contents
Delaware City Refinery
44


Naphtha
Delaware City Refinery
45


LCO
Delaware City Refinery
47


Heavy Cat Naphtha
Delaware City Refinery
48


Straight Run Diesel
Delaware City Refinery
50


Light Cycle Oil
Delaware City Refinery
51


Untreated Straight Run Kerosene
Delaware City Refinery
73


Heavy Coker Naphtha
Delaware City Refinery
135


Heavy Cycle Oil
Delaware City Refinery
136


PBOB Prm 13.5#
Delaware City Refinery
137


PBOB Unl Prem 15.0# RVP
Delaware City Refinery
139


No 2 ULS (15 ppm) Diesel
Delaware City Refinery
145


Heavy Cycle Oil
Delaware City Refinery
146


PBOB Unl Prem VOC1
Delaware City Refinery
147


PBOB Unl Prem 15.0# RVP
Delaware City Refinery
149


No 2 ULS (15 ppm) Diesel
Delaware City Refinery
150


No 2 ULSD 15
Delaware City Refinery
161


CBOB Unl Reg 15.0# RVP
Delaware City Refinery
163


RBOB Unl Reg 15.0# RVP
Delaware City Refinery
165


Gasoline-Hvy Cat
Delaware City Refinery
166


Heavy Reformate
Delaware City Refinery
167


Raffinate
Delaware City Refinery
182


RBOB Unl Reg 15.0# RVP
Delaware City Refinery
183


RBOB Unl Reg 15.0# RVP
Delaware City Refinery
185


Heavy Cat Gasoline
Delaware City Refinery
187


Naphtha
Delaware City Refinery
202


Light Reformate
Delaware City Refinery
203


Naphtha
Delaware City Refinery
204


Heavy Reformate
Delaware City Refinery
205


Heavy Reformate
Delaware City Refinery
221


Light Straight Run Gasoline
Delaware City Refinery
222


Alkylate
Delaware City Refinery
223


Naphtha
Delaware City Refinery
224


Alkylate
Delaware City Refinery
241


Naphtha
Delaware City Refinery
242


Naphtha
Delaware City Refinery
243


Distillate Blendstock
Delaware City Refinery
244


Distillate Blendstock
Delaware City Refinery
245


Distillate Blendstock
Delaware City Refinery
246


Distillate Blendstock
Delaware City Refinery
248


Light Cycle Oil
Delaware City Refinery
261


Naphtha
Delaware City Refinery
263


Distillate Blendstock





--------------------------------------------------------------------------------




Delaware City Refinery
265


Distillate Blendstock
Delaware City Refinery
266


Distillate Blendstock
Delaware City Refinery
283


No 2 ULS (15 ppm) Diesel
Delaware City Refinery
284


No 2 ULS (15 ppm) Diesel
Delaware City Refinery
264


Distillate Blendstock
PBF Logistics Paulsboro Terminal
10


Crude Oil
PBF Logistics Paulsboro Terminal
11


Crude Oil
PBF Logistics Paulsboro Terminal
12


Crude Oil
PBF Logistics Paulsboro Terminal
13


Crude Oil
PBF Logistics Paulsboro Terminal
15


Crude Oil
PBF Logistics Paulsboro Terminal
102


Crude Oil
PBF Logistics Paulsboro Terminal
103


Crude Oil
 
 
 







--------------------------------------------------------------------------------





SCHEDULE C
Product Benchmarks
[*****]






--------------------------------------------------------------------------------





SCHEDULE D
Measurement Procedures
[*****]






--------------------------------------------------------------------------------





SCHEDULE E
Maximum and Minimum Inventories
[*****]






--------------------------------------------------------------------------------





SCHEDULE F
Roll Procedures
[*****]






--------------------------------------------------------------------------------





SCHEDULE G
Monthly True-Up Amounts
[*****]






--------------------------------------------------------------------------------





SCHEDULE I
Settlement Dates
[*****]






--------------------------------------------------------------------------------





SCHEDULE J
Prices
[*****]






--------------------------------------------------------------------------------





SCHEDULE K


Notices


If to the Company, to:
 
 
 
 
 
PBF Holding Company LLC
 
 
1 Sylvan Way, Second Floor
 
 
Parsippany, New Jersey 07054
 
 
(973) 455-7500
 
 
 
 
 
General Notices
 
 
 
 
 
Thomas L. O’Connor
 
Trecia M. Canty
Senior Vice President
 
Senior Vice President, General Counsel
(973) 455-7545
 
(973) 455-7500
Thomas.O’Connor@pbfenergy.com
 
Trecia.Canty@pbfenergy.com
 
 
 
John Luke
 
 
Treasurer
 
 
(973) 455-7518
 
 
John.Luke@pbfenergy.com
 
 
 
 
 
Supply and Trading
 
 
 
 
 
Richard Miller
 
Joe Costello
Director - Risk Management
 
Manager - Futures
(973) 455-7542
 
(973) 455-7552
Richard.Miller@pbfenergy.com
 
Joe.Costello@pbfenergy.com
 
 
 
Inventory Accounting
 
 
 
 
 
Michael Spagnolo
 
 
Director - Commercial Accounting
 
 
(973) 254-4517
 
 
Michael.Spagnolo@pbfenergy.com
 
 
 
 
 
Billing
 
 
 
 
 
David Quackenbush
 
Karen Wisniewski
Director - Billing & Inventory
 
Supervisor Billing
(973) 455-8952
 
(973) 254--4488
David.Quackenbush@pbfenergy.com
 
Karen.Wisniewski@pbfenergy.com
 
 
 
 
 
 
 
 
 



Schedule K-1

--------------------------------------------------------------------------------




Payments
 
 
 
 
 
Danielle Washington
 
Carol Morrison
Treasury Analyst
 
Treasury Analyst
(973) 455-7558
 
(973) 455-7536
Danielle.Washington@pbfenergy.com
 
Carol.Morrison@pbfenergy.com
 
 
 
If to Aron, to:
 
 
 
 
 
Commercial:
 
 
 
 
 
Simon Collier
 
Chrissy Benson
200 West Street
 
200 West Street
New York N.Y. 10282
 
New York N.Y. 10282
(212) 357 4304
 
(212) 902 0776
Simon.Collier@gs.com
 
Christine.Benson@gs.com
 
 
 
Sara Lachapelle
 
Harsh Rajamani
200 West Street
 
200 West Street
New York N.Y. 10282
 
New York N.Y. 10282
(212) 357 4304
 
(212) 357 2674
Sara.Lachapelle@gs.com
 
Harsh.Rajamani@gs.com
 
 
 
Jeff Fernandez
 
 
200 West Street
 
 
New York N.Y. 10282
 
 
(212) 343 1535
 
 
Jeffrey.Fernandez@gs.com
 
 
 
 
 
Scheduling/Logistics:
 
 
 
 
 
Kate Kim
 
Rob Quigley
200 West Street
 
200 West Street
New York N.Y. 10282
 
New York N.Y. 10282
Direct: (212) 902 5653
 
Direct: (212) 343 8627
Hotline: (212) 902 7349
 
Hotline: (212) 902 7349
Fax: (212) 493 9847
 
Fax: (212) 493 9847
ficc-jaron-oilops@ny.email.gs.com
 
ficc-jaron-oilops@ny.email.gs.com
 
 
 
Tim McEndy
 
 
200 West Street
 
 
New York N.Y. 10282
 
 
Direct: (212) 902 2981
 
 
Hotline: (212) 902 7349
 
 
Fax: (212) 493 9847
 
 
ficc-jaron-oilops@ny.email.gs.com
 
 



Schedule K-2

--------------------------------------------------------------------------------




Confirmations:
 
 
 
 
 
Primary:
 
Alternate:
 
 
 
Chris Chapman
 
Ava Giuliano
200 West Street
 
200 West Street
New York N.Y. 10282
 
New York N.Y. 10282
Tel: (917) 343 6193
 
Tel: (212) 902 1157
Fax: (212) 493 9846
 
Fax: (212) 493 9846
gs-commod-ny-phys@ny.email.gs.com
 
gs-commod-ny-phys@ny.email.gs.com
 
 
 
 
 
 
Payments/Invoicing/Statements:
 
 
 
 
 
Primary:
 
Alternate:
 
 
 
Eric Hudson
 
Laura Carlson
200 West Street
 
200 West Street
New York N.Y. 10282
 
New York N.Y. 10282
Tel: (917) 343 8327
 
Tel: (212) 902 4220
Fax: (646) 835 8748
 
Fax: (646) 835 8748
ficc-struct-sett@ny.email.gs.com
 
ficc-struct-sett@ny.email.gs.com
 
 
 
Commodities Business Development:
 
 
 
 
 
Lindsay McInally
 
 
200 West Street
 
 
New York N.Y. 10282
 
 
Tel: (212) 902 0506
 
 
Lindsay.McInally@gs.com
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Schedule K-3

--------------------------------------------------------------------------------




General Notices:
 
 
 
 
 
John Thomas
 
 
200 West Street
 
 
New York N.Y. 10282
 
 
Tel: (212) 902 1806
 
 
Fax: (212) 855 0667
 
 
John.Thomas@gs.com
 
 





Schedule K-4

--------------------------------------------------------------------------------





SCHEDULE L
FIFO Balance Final Settlements
[*****]






--------------------------------------------------------------------------------





SCHEDULE M
Settlement of Specified Unwind Costs and Inventory Intermediation Roll Fees for
Specified Periods Ending After Early Termination Date
[*****]






--------------------------------------------------------------------------------





SCHEDULE N
Price Adjustment Determination Procedures
[*****]






--------------------------------------------------------------------------------





SCHEDULE O
Reference Contract Conversion Procedures
[*****]






--------------------------------------------------------------------------------





SCHEDULE Q
Additional Terms and Conditions Relating to Supplemental Product Group and
Supplemental Included Location
[*****]






--------------------------------------------------------------------------------





Exhibit 1
Step-in Bill of Sale
[*****]






--------------------------------------------------------------------------------





Exhibit 2
Step-out Bill of Sale
[*****]






--------------------------------------------------------------------------------





Exhibit 3
Daily and End of Month Inventory Report
[*****]




